Exhibit 10.1

EXECUTION VERSION

TERM LOAN AGREEMENT

Dated as of February 16, 2012

by and among

THE TALBOTS, INC.,

THE TALBOTS GROUP, LIMITED PARTNERSHIP,

and

TALBOTS CLASSICS FINANCE COMPANY, INC.,

as the Borrowers,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

for itself, as a Lender and as Agent for all Lenders,

GA CAPITAL, LLC

as Syndication Agent

GB MERCHANT PARTNERS, LLC

as Documentation Agent

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.  

TERM LOAN FACILITY

     1   

1.1

 

Term Loan

     1   

1.2

 

Term Notes

     1   

1.3

 

Interest

     2   

1.4

 

Loan Accounts

     3   

1.5

 

Protective Advances

     3   

1.6

 

Scheduled Installments

     4   

1.7

 

Optional Prepayments of Term Loan

     4   

1.8

 

Mandatory Payments and Prepayments of Term Loan

     5   

1.9

 

Fees

     7   

1.10

 

Payments by the Borrowers

     8   

1.11

 

Settlement

     10   

1.12

 

Borrower Representative

     11    ARTICLE II.  

CONDITIONS PRECEDENT

     11   

2.1

 

Conditions of Initial Loans

     11    ARTICLE III.  

REPRESENTATIONS AND WARRANTIES

     14   

3.1

 

Corporate Existence and Power

     14   

3.2

 

Corporate Authorization; No Contravention

     14   

3.3

 

Governmental Authorization

     15   

3.4

 

Binding Effect

     15   

3.5

 

Litigation

     15   

3.6

 

No Default

     16   

3.7

 

ERISA Compliance

     16   

3.8

 

Use of Proceeds; Margin Regulations

     18   

3.9

 

Ownership of Property; Liens

     18   

3.10

 

Taxes

     18   

3.11

 

Financial Condition.

     19   

3.12

 

Environmental Matters

     20   

3.13

 

Regulated Entities

     20   

3.14

 

Solvency

     20   

3.15

 

Labor Relations

     21   



--------------------------------------------------------------------------------

 

3.16

 

Intellectual Property

     21   

3.17

 

Brokers’ Fees; Transaction Fees

     22   

3.18

 

Insurance

     22   

3.19

 

Ventures, Subsidiaries and Affiliates; Outstanding Stock

     22   

3.20

 

Jurisdiction of Organization; Chief Executive Office

     23   

3.21

 

Locations of Inventory, Equipment and Books and Records

     23   

3.22

 

Deposit Accounts and Other Accounts

     23   

3.23

 

Government Contracts

     23   

3.24

 

Trade Relations

     23   

3.25

 

Bonding; Licenses

     23   

3.26

 

Subordinated Debt

     23   

3.27

 

Full Disclosure

     24   

3.28

 

Foreign Assets Control Regulations and Anti-Money Laundering

     24   

3.29

 

Patriot Act; Proceeds of Crime Act

     24   

3.30

 

Security Documents

     25   

3.31

 

J. Jill Entities

     26    ARTICLE IV.  

AFFIRMATIVE COVENANTS

     26   

4.1

 

Financial Statements

     26   

4.2

 

Appraisals; Certificates; Other Information

     27   

4.3

 

Notices

     32   

4.4

 

Preservation of Corporate Existence, Etc

     35   

4.5

 

Maintenance of Property

     35   

4.6

 

Insurance

     36   

4.7

 

Payment of Obligations

     37   

4.8

 

Compliance with Laws

     38   

4.9

 

Inspection of Property and Books and Records.

     38   

4.10

 

Use of Proceeds

     39   

4.11

 

Cash Management Systems

     40   

4.12

 

Leases

     41   

4.13

 

Further Assurances.

     42   

4.14

 

Environmental Matters

     44   

4.15

 

Reserved

     44   

4.16

 

Lien Searches

     44   

 

-ii-



--------------------------------------------------------------------------------

 

4.17

 

Maintenance of New York Process Agent

     44   

4.18

 

Canadian Pension Benefit Plans

     45    ARTICLE V.  

NEGATIVE COVENANTS

     45   

5.1

 

Limitation on Liens

     45   

5.2

 

Disposition of Assets

     47   

5.3

 

Consolidations and Mergers

     48   

5.4

 

Acquisitions; Loans and Investments

     49   

5.5

 

Limitation on Indebtedness

     51   

5.6

 

Employee Loans and Transactions with Affiliates

     52   

5.7

 

Compensation

     53   

5.8

 

Margin Stock; Use of Proceeds

     53   

5.9

 

Contingent Obligations

     53   

5.10

 

Compliance with ERISA; and Canadian Pension Plan

     54   

5.11

 

Restricted Payments

     55   

5.12

 

Change in Business

     55   

5.13

 

Change in Structure

     55   

5.14

 

Changes in Accounting, Name or Jurisdiction of Organization

     55   

5.15

 

Amendments to Subordinated Indebtedness

     56   

5.16

 

No Negative Pledges

     56   

5.17

 

OFAC; Patriot Act, Proceeds of Crime Act

     57   

5.18

 

Sale-Leasebacks

     57   

5.19

 

Hazardous Materials

     57   

5.20

 

Prepayments of Other Indebtedness

     57   

5.21

 

Amendments or Waivers of ABL Loan Documents, the Supplemental L/C Facility
Documents

     57   

5.22

 

Cash Accumulation

     57   

5.23

 

Reserved.

     58   

5.24

 

Private Label Credit Card Agreements

     58   

5.25

 

J. Jill Entities; Merger Subsidiary

     59   

5.26

 

Excess Availability

     59    ARTICLE VI.  

[INTENTIONALLY OMITTED]

     59    ARTICLE VII.  

EVENTS OF DEFAULT

     59   

7.1

 

Events of Default

     59   

 

-iii-



--------------------------------------------------------------------------------

 

7.2

 

Remedies

     63   

7.3

 

Rights Not Exclusive

     63    ARTICLE VIII.  

THE AGENT

     63   

8.1

 

Appointment and Duties

     63   

8.2

 

Binding Effect

     65   

8.3

 

Use of Discretion

     65   

8.4

 

Delegation of Rights and Duties

     65   

8.5

 

Reliance and Liability

     65   

8.6

 

Agent Individually

     67   

8.7

 

Lender Credit Decision

     68   

8.8

 

Expenses; Indemnities; Withholding

     69   

8.9

 

Resignation of Agent

     70   

8.10

 

Release of Collateral or Guarantors

     70   

8.11

 

Additional Secured Parties

     71   

8.12

 

Documentation Agent and Syndication Agent

     72   

8.13

 

Intercreditor Agreements

     72   

8.14

 

Information Regarding Bank Products and Secured Rate Contracts

     72   

8.15

 

Quebec Security

     72    ARTICLE IX.  

MISCELLANEOUS

     73   

9.1

 

Amendments and Waivers

     73   

9.2

 

Notices

     74   

9.3

 

Electronic Transmissions

     75   

9.4

 

No Waiver; Cumulative Remedies

     77   

9.5

 

Costs and Expenses

     77   

9.6

 

Indemnity

     78   

9.7

 

Marshaling; Payments Set Aside

     79   

9.8

 

Successors and Assigns

     79   

9.9

 

Assignments and Participations; Binding Effect

     79   

9.10

 

Non-Public Information; Confidentiality

     83   

9.11

 

Set-off; Sharing of Payments

     85   

9.12

 

Counterparts; Facsimile Signature

     86   

9.13

 

Severability

     86   

9.14

 

Captions

     86   

 

-iv-



--------------------------------------------------------------------------------

 

9.15

 

Independence of Provisions

     86   

9.16

 

Interpretation

     86   

9.17

 

No Third Parties Benefited

     87   

9.18

 

Governing Law and Jurisdiction

     87   

9.19

 

Waiver of Jury Trial

     88   

9.20

 

Entire Agreement; Release; Survival

     88   

9.21

 

Patriot Act

     89   

9.22

 

Replacement of Lender

     89   

9.23

 

Joint and Several

     90   

9.24

 

Creditor-Debtor Relationship

     91   

9.25

 

Actions in Concert

     91    ARTICLE X.  

TAXES, YIELD PROTECTION AND ILLEGALITY

     92   

10.1

 

Taxes

     92   

10.2

 

Illegality

     96   

10.3

 

Increased Costs and Reduction of Return

     96   

10.4

 

Funding Losses

     98   

10.5

 

Inability to Determine Rates

     98   

10.6

 

Reserves on LIBOR Loans

     98   

10.7

 

Certificates of Lenders

     98    ARTICLE XI.  

DEFINITIONS

     99   

11.1

 

Defined Terms

     99   

11.2

 

Other Interpretive Provisions

     131   

11.3

 

Accounting Terms and Principles

     132   

11.4

 

Payments

     133   

11.5

 

Québec Matters

     133   

11.6

 

Language

     133   

11.7

 

Unlimited Liability Companies

     133   

11.8

 

Intercreditor Agreement

     135   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1

   Term Loan Commitments

Schedule 1.1(d)

   Private Label Credit Card Agreements

Schedule 1.1(e)

   Credit Card Agreements

Schedule 2.1(b)(ii)

   Outstanding Secured Indebtedness

Schedule 3.5

   Governmental Investigations

Schedule 3.7

   ERISA

Schedule 3.9

   Ownership of Property; Liens

Schedule 3.10

   Audits

Schedule 3.11(a)

   Historical Financial Statements

Schedule 3.11(b)

   Pro Forma Financial Statements

Schedule 3.11(d)

   Prior Indebtedness

Schedule 3.11(e)

   Projections

Schedule 3.12

   Environmental

Schedule 3.15

   Labor Relations

Schedule 3.16

   Intellectual Property

Schedule 3.17

   Certain Transaction Fees

Schedule 3.18

   Insurance

Schedule 3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

   Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

   Locations of Inventory and Books and Records

Schedule 3.22

   Deposit Accounts and Other Accounts

Schedule 3.23

   Government Contracts

Schedule 3.25

   Bonding; Licenses

Schedule 4.2

   Financial Reporting

Schedule 5.1

   Liens

Schedule 5.4

   Investments

Schedule 5.5

   Indebtedness

Schedule 5.6

   Affiliate Transactions

Schedule 5.9(c)

   Contingent Obligations

Schedule 5.9(i)

   J. Jill Sale Contingent Obligations

Schedule 11.1

   Eligible Real Estate

EXHIBITS

 

Exhibit 2.1

   Closing Checklist

Exhibit 4.2(b)

   Financial Statement Compliance Certificate

Exhibit 11.1(a)

   Form of Assignment

Exhibit 11.1(b)

   Form of Borrowing Base Certificate

Exhibit 11.1(c)

   Form of Note

 

 

-vi-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (including all exhibits and schedules hereto, as the
same may be amended, modified and/or restated from time to time, this
“Agreement”) is entered into as of February 16, 2012, by and among THE TALBOTS,
INC., a Delaware corporation (the “Company”), THE TALBOTS GROUP, LIMITED
PARTNERSHIP, a Massachusetts limited partnership (“Talbots Group”), TALBOTS
CLASSICS FINANCE COMPANY, INC., a Delaware corporation (“Talbots Finance”) (the
Company, the Talbots Group and Talbots Finance are sometimes referred to herein
collectively as the “Borrowers” and individually as a “Borrower”), the Company,
as Borrower Representative, each other Person from time to time party hereto as
a “Credit Party”, WELLS FARGO BANK, NATIONAL ASSOCIATION (in its individual
capacity, “Wells Fargo”), as Agent for the several financial institutions from
time to time party to this Agreement (collectively, the “Lenders” and
individually each a “Lender”) and for itself as a Lender, and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested, and the Lenders have agreed, upon the
terms and subject to the conditions set forth herein, to make available to the
Borrowers, a term loan facility upon and subject to the terms and conditions set
forth in this Agreement to provide for working capital, capital expenditures and
other general corporate purposes of the Borrowers;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

TERM LOAN FACILITY

1.1 Term Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein: (i) each Term Loan FIFO Lender severally and not jointly agrees to make
a FIFO Loan to the Borrowers on the Closing Date, in the amount set forth
opposite such Term Loan FIFO Lender’s name in Schedule 1.1(a) under the heading
“Term Loan FIFO Commitments”; and (ii) each Term Loan FILO Lender severally and
not jointly agrees to make a FILO Loan to the Borrowers on the Closing Date, in
the amount set forth opposite such Term Loan FILO Lender’s name in Schedule
1.1(a) under the heading “Term Loan FILO Commitments”. The Aggregate Term Loan
Commitments shall expire upon the funding of the Term Loan by the Lenders. Once
repaid, whether such payment is voluntary, scheduled or mandatory, no portion of
the Term Loan may be reborrowed.

1.2 Term Notes. Each Term Loan made by each Lender shall be evidenced by this
Agreement and, if requested by any Lender, a Note payable to the order of such
Lender in the original principal amount of such Term Loan.



--------------------------------------------------------------------------------

1.3 Interest.

(a) Subject to subsections 1.3(c), 1.3(d) and 10.2, each Term Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to LIBOR plus the Applicable Margin. The Agent shall
determine interest rate on the Term Loan on the first Business Day of each
calendar month and any change in such rate shall take effect on that date. Each
determination of an interest rate by Agent shall be conclusive and binding on
each Borrower and the Lenders in the absence of manifest error. All computations
of fees and interest payable under this Agreement shall be made on the basis of
a 360-day year and actual days elapsed. Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

(b) Interest on each Term Loan shall be paid in arrears on the first day of each
calendar month, commencing on March 1, 2012. Interest shall also be paid on the
date of any payment or prepayment of the Term Loan.

(c) At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the Term
Loan from and after the date of occurrence of such Event of Default, at a rate
per annum which is determined by adding three percent (3.00%) per annum to
(i) the Applicable Margin, plus LIBOR or (ii) the Alternative Rate, as the case
may be. All such interest shall be payable on demand of Agent or the Required
Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

 

2



--------------------------------------------------------------------------------

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Term Loan made, whether such Term Loan is a FIFO Loan or a FILO
Loan, the interest rate applicable, all payments of principal and interest
thereon and the principal balance thereof from time to time outstanding.

(b) Agent, acting as a non-fiduciary agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower Representative) (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of Agent
and each Lender in each FIFO Loan or FILO Loan, as the case may be, and any
assignment of any such interest, and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders (and each change thereto pursuant to Sections 9.9 and 9.22), (2) the
Term Loan Percentages of each Lender, (3) the amount of each Term Loan, (4) the
amount of any principal or interest due and payable or paid and (5) any other
payment received by Agent from a Borrower and its application to the
Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Term Loans (including any Notes evidencing such Term Loans) are registered
obligations, the right, title and interest of the Lenders and their assignees in
and to such Term Loans, shall be transferable only upon notation of such
transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Term Loans are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Agent, and the Lenders shall treat each Person whose
name is recorded in the Register as a Lender, for all purposes of this
Agreement. Information contained in the Register with respect to any Lender
shall be available for access by the Borrowers, the Borrower Representative,
Agent or such Lender during normal business hours and from time to time upon at
least one Business Day’s prior notice. No Lender shall in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender unless otherwise agreed by
Agent.

1.5 Protective Advances. Agent in its Permitted Discretion with the Consent of
all Lenders shall be authorized at any time after the Closing Date, to make
advances (“Protective Advances”) up to an aggregate principal amount not to
exceed at any time $5,000,000, if Agent deems such Protective Advances necessary
or desirable to preserve or protect Term Priority Collateral, or to enhance the
collectability or repayment of the

 

3



--------------------------------------------------------------------------------

Obligations. Each Lender shall participate in each Protective Advance in
accordance with its Term Loan Percentage. All Protective Advances shall
constitute Term Loans, shall bear interest at the LIBOR plus the Applicable
Margin and the default rate under subsection 1.3(c), and shall be due and
payable upon demand of the Agent.

1.6 Scheduled Installments. The Borrowers promise to repay the Term Loan on the
Maturity Date and at the dates and in the amounts set forth below (each such,
including the payment on the Maturity Date, a “Scheduled Installment”):

 

Amortization Schedule A

 

Date

   Payment Amount  

April 30 , 2012

   $ 500,000   

July 31, 2012

   $ 500,000   

October 31, 2012

   $ 500,000   

January 31, 2013

   $ 500,000   

April 30, 2013

   $ 500,000   

July 31, 2013

   $ 500,000   

October 31, 2013

   $ 500,000   

January 31, 2014

   $ 500,000   

April 30, 2014

   $ 500,000   

July 31, 2014

   $ 500,000   

October 31, 2014

   $ 500,000   

January 31, 2015

   $ 500,000   

April 30, 2015

   $ 500,000   

July 31, 2015

   $ 500,000   

October 31, 2015

   $ 500,000   

January 31, 2016

   $ 500,000   

April 30, 2016

   $ 500,000   

July 31, 2016

   $ 500,000   

October 31, 2016

   $ 500,000   

January 31, 2017

   $ 500,000   

Maturity Date

     Outstanding principal balance   

1.7 Optional Prepayments of Term Loan.

(a) Optional Prepayments Term Loan. The Borrowers may, upon prior notice by
Borrower Representative to Agent, at any time and from time to time voluntarily
prepay the Term Loan in whole or in part, provided that (i) such notice must be
received by the Agent not later than 11:00 a.m. three Business Days prior to any
date of prepayment and (ii) any such prepayment shall be in a minimum amount
equal to $1,000,000 and in increments of $500,000 in excess thereof or, if less,
the entire principal amount of the Term Loan then outstanding.

 

4



--------------------------------------------------------------------------------

(b) Notice. Once provided, any notice of an optional prepayment of the Term Loan
shall not thereafter be revocable by the Borrowers or Borrower Representative
and Agent will promptly notify each Lender thereof and of such Lender’s Term
Loan Percentage of such prepayment, provided that any notice provided hereunder
in connection with the refinancing in full of the Obligations may be revoked
within 30 days of its issuance. In the case of any notice of prepayment, the
payment amount specified in such notice shall be due and payable on the date
specified therein. Together with each prepayment under this Section 1.7, the
Borrowers shall pay any amounts required pursuant to Sections 1.9 and 10.4.

1.8 Mandatory Payments and Prepayments of Term Loan.

(a) Termination Date. The Borrowers shall pay to the Lenders in full on the
Termination Date the principal amount of the Term Loan outstanding on the
Termination Date, together with any amounts required pursuant to Sections 1.9,
10.3(c) and 10.4.

(b) Term Priority Collateral. If a Credit Party shall at any time or from time
to time:

(i) make a Disposition of any Term Priority Collateral;

(ii) suffer an Event of Loss with respect to Term Priority Collateral; or

(iii) after the occurrence and during the continuance of a Default or Event of
Default receive any rents, profits or lease payments from third parties with
respect to any Real Estate that constitutes Term Priority Collateral (“Rent
Payment”)

then (A) the Borrower Representative shall promptly notify Agent of such
Disposition, Event of Loss, or Rent Payment (including the amount of the
estimated Net Proceeds to be received by a Credit Party in respect of such
Disposition or Event of Loss, including any insurance proceeds) and (B) promptly
upon receipt by a Credit Party of the Net Proceeds in excess of $50,000.00 in
the aggregate in any Fiscal Year of such Disposition or Event of Loss, or such
Rent Payment, the Credit Parties shall deliver, or cause to be delivered, such
Net Proceeds or Rent Payment to Agent for distribution to the Lenders in
accordance with their Term Loan Percentages as a prepayment of the Term Loan;
provided that if (i) no Default or Event of Default has occurred and is
continuing, (ii) the Borrower Representative has given Agent prior written
notice of it or its Subsidiary intention to apply the Net Proceeds from such
Event of Loss to the costs of repair or replacement of the properties or assets
that are the subject of such Event of Loss, (iii) the Borrower Representative
deposits or cause its Subsidiary to deposit the Net Proceeds therefrom into the
Term Loan Priority Account, and (iv), the Borrower Representative or its
Subsidiary as applicable,

 

5



--------------------------------------------------------------------------------

completes such repair or replacement, within 180 days after the initial receipt
of such Net Proceeds, then the Credit Party whose assets were the subject of
such Event of Loss shall have the option to apply such monies to the costs of
repair or replacement of the assets that are the subject of such Event of Loss.
Any portion of the Net Proceeds of such Event of Loss that has not been used by
the applicable Credit Party within 180 days after receipt of the Net Proceeds to
repair or replace the relevant assets shall be applied as a prepayment to the
Term Loan in accordance with the terms and conditions hereof. Together with each
prepayment under this Section 1.8(b) (other than prepayments in the aggregate
amount of $250,000 in any Fiscal Year from the Disposition of Equipment), the
Borrowers shall pay any amounts required pursuant to Sections 1.9 and 10.4.

(c) Issuance of Securities. Except to the extent applied to any obligations
pursuant to the ABL Credit Agreement immediately upon the receipt by any Credit
Party or any Subsidiary of any Credit Party of the Net Issuance Proceeds in
excess of $50,000 in the aggregate in any Fiscal Year from the issuance of Stock
or Stock Equivalents (including any capital contribution) or debt securities
(other than Net Issuance Proceeds from the issuance of (i) debt securities in
respect of Indebtedness permitted hereunder, and (ii) Excluded Equity
Issuances), the Credit Parties shall deliver, or cause to be delivered, to Agent
an amount equal to such Net Issuance Proceeds, for distribution to the Lenders
in accordance with their Term Loan Percentages as a prepayment of the Term Loan.
Together with each prepayment under this Section 1.8(c) (other than prepayments
in the aggregate amount of up to $250,000 in any Fiscal Year from the issuance
of Stock or Stock Equivalents (including any capital contribution) or debt
securities (other than Net Issuance Proceeds from the issuance of (i) debt
securities in respect of Indebtedness permitted hereunder and (ii) Excluded
Equity Issuances)) the Borrowers shall pay any amounts required pursuant to
Sections 1.9 and 10.4.

(d) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute Consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

(e) Application of Voluntary and Mandatory Prepayments. All voluntary
prepayments made in accordance with Section 1.7, and all mandatory prepayments
made in accordance with Section 1.8(b) or Section 1.8(c) shall reduce the
Scheduled Installments in reverse order of maturity but shall not postpone the
due date of any Scheduled Installments. Notwithstanding the foregoing, after the
occurrence and during the continuation of an Event of Default, monies to be
applied to the Obligations, whether arising from payments by the Credit Parties,
realization on Collateral, setoff or otherwise shall be allocated as set forth
in Section 1.10(c)(2)

 

6



--------------------------------------------------------------------------------

1.9 Fees.

(a) Fees. The Borrowers shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in the Fee Letter.

(b) Administrative Fee. The Borrowers shall pay to Agent for Agent’s own account
an Administrative Fee as set forth in the Fee Letter.

(c) Prepayment and Early Termination Fee. If (i) the Termination Date shall
occur on or before the third anniversary of the Closing Date, or (ii) the Credit
Parties shall make on or before the third anniversary of the Closing Date, a
voluntary prepayment of the Term Loan pursuant to Section 1.7 or a mandatory
prepayment of the Term Loan pursuant to Section 1.8(b) (other than as set forth
in the last sentence of such Section) or Section 1.8(c) (other than as set forth
in the last sentence of such Section), the Borrowers shall pay to Agent for
distribution to the Lenders in accordance with their Term Loan Percentages (or,
if applicable, as set forth in Section 1.10(c)(2), as liquidated damages, an
amount equal to the Called Principal multiplied by the Applicable Premium
Percentage, as determined by reference to the table below (the “Applicable
Premium Percentage”). The Credit Parties agree that the amounts payable
hereunder are a reasonable calculation of Lenders’ lost profits resulting from
prepayments or early termination of the Term Loan.

 

Date of Termination Date or Voluntary or Mandatory Prepayment

   Applicable Premium
Percentage  

On or before the first anniversary of the Closing Date

     Four percent  (4%) 

After the first anniversary of the Closing and on or before the second
anniversary of the Closing Date

     Two percent  (2%) 

After the second anniversary of the Closing and on or before the third
anniversary of the Closing Date

     One Percent  (1%) 

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, provided no Event of Default exist or would arise
as a result of such prepayment, if the Term Loan is prepaid on or before two
hundred and seventy (270) days after the Closing Date in connection with a
strategic merger, acquisition or similar transaction, each Term Lender agrees
that if and to the extent such Term Lender provides a term loan to the Person
acquiring or merging with the Credit Parties in connection with such transaction
such Term Lender’s Applicable Premium Percentage shall be reduced to two
(2%) percent with respect to the amount of the term loan provided by such Term
Lender to such Person in connection with such transaction.

1.10 Payments by the Borrowers.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. on the date due.
Any payment which is received by Agent later than 1:00 p.m. may in Agent’s
discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue. Each
Borrower and each other Credit Party hereby irrevocably waives the right to
direct the application of any and all payments in respect of any Obligation and
any proceeds of Collateral.

(b) If any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) (1) So long as no Event of Default has occurred and is continuing, all
payments received by Agent in respect of any Obligation, and all funds
transferred to and credited to the Term Loan Priority Account (other than as
permitted by the proviso in Section 1.8(b) above) shall be applied to the
Obligations as follows:

first, to all amounts owing to Agent or the Lenders in respect of Protective
Advances;

second, to payment of interest, fees, costs and expenses and any other amounts
then due and payable by the Credit Parties under this Agreement and the other
Loan Documents;

 

8



--------------------------------------------------------------------------------

third, to payment of all Term Loans;

fourth, to the to the Borrower Representative’s operating account or for the
account of and paid to whoever may be lawfully entitled thereto.

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses first, second and third above.

(2) Notwithstanding any other provision of this Agreement, during the
continuance of an Event of Default, Agent shall apply any and all payments
received by Agent in respect of any Obligation in accordance with clauses first
through eighth below.

first, to all costs and expenses of Agent, including Attorney Costs, payable or
reimbursable by the Credit Parties under the Loan Documents;

second, to all amounts owing to Agent or the Lenders in respect of Protective
Advances;

third, to all costs and expenses of any Lender, including Attorney Costs,
payable or reimbursable by the Credit Parties under the Loan Documents;

fourth, to all Obligations constituting fees (including fees payable under
Section 1.9);

fifth, to all Obligations constituting interest;

sixth, to the outstanding principal amount of the FIFO Loans;

seventh, to the outstanding principal amount of the FILO Loans;

eighth, to all other Obligations; and

ninth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses second, third, fourth, fifth, sixth, seventh
and eighth, above.

 

9



--------------------------------------------------------------------------------

(d) Agent is hereby authorized by the Borrowers to, and at its sole election
may, charge to the Term Loan balance on behalf of each Borrower and cause to be
paid all fees, expenses, charges, costs and interest and principal, other than
principal of the Term Loans, owing by the Borrowers and the Credit Parties under
this Agreement or any of the other Loan Documents if and to the extent the
Credit Parties fail to pay promptly any such amounts as and when due. At Agent’s
option and to the extent permitted by law, any charges so made shall constitute
part of the Term Loans hereunder.

1.11 Settlement.

(a) At least once each calendar month or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Term Loan Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Term Loan.
Subject to Section 1.10(c)(2), Agent shall pay to each Lender, in accordance
with such Lender’s Term Loan Percentage, such Lender’s pro rata share of
principal, interest and fees paid by the Borrowers since the previous Settlement
Date for the benefit of such Lender on the Term Loans held by it. Such payments
shall be made by wire transfer to such Lender not later than 2:00 p.m. on the
next Business Day following each Settlement Date.

(b) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Credit Party or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

 

10



--------------------------------------------------------------------------------

(c) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Term Loans and other
matters incidental thereto. Without limiting the generality of the foregoing,
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion on, E-Systems. Agent shall endeavor to provide
prompt notice to the Borrower Representative of any modification, after the
Closing Date, to any such procedures which directly impact actions taken, or to
be taken, by any Credit Party hereunder or under any other Loan Document;
provided that Agent shall have no liability to any Credit Party for the failure
to provide any such notice.

1.12 Borrower Representative. Each Credit Party hereby designates and appoints
the Company as its representative and agent on its behalf (the “Borrower
Representative”) for the purposes of requesting the Term Loans on the Closing
Date, delivering certificates including Borrowing Base Certificates, giving
instructions with respect to the disbursement of the proceeds of the Term Loans,
executing Loan Documents on behalf of such Credit Party, giving and receiving
all other notices and consents hereunder or under any of the other Loan
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of any Credit Party or the Credit Parties under the Loan
Documents. Borrower Representative hereby accepts such appointment. Agent and
each Lender may regard any notice or other communication pursuant to any Loan
Document from Borrower Representative as a notice or communication from all
Credit Parties. Each warranty, covenant, agreement and undertaking made on
behalf of a Credit Party by Borrower Representative shall be deemed for all
purposes to have been made by such Credit Party and shall be binding upon and
enforceable against such Credit Party to the same extent as if the same had been
made directly by such Credit Party.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Lender to make its Term
Loan hereunder is subject to satisfaction of the following conditions in a
manner satisfactory to Agent:

(a) Loan Documents, Etc. Agent shall have received on or before the Closing Date
all Loan Documents and all of the agreements, documents, instruments, legal
opinions and other items set forth on the closing checklist attached hereto as
Exhibit 2.1, each in form and substance reasonably satisfactory to Agent;

 

11



--------------------------------------------------------------------------------

(b) ABL Loan Documents and Certain Other Documents. Agent shall have received a
duly executed certificate of a Responsible Officer of the Company, (i) attaching
true, correct and complete, fully-executed copies of each of the ABL Loan
Documents, as amended, each of which shall be in form and substance, and on
terms and conditions, reasonably satisfactory to Agent, and (ii) certifying that
the transactions contemplated under the ABL Loan Documents to be completed on
the Closing Date shall have been consummated in accordance with the terms of the
ABL Loan Documents;

(c) ABL Intercreditor Agreement. Agent and the Lenders shall have agreed to
satisfactory intercreditor arrangements with the ABL Agent and the ABL Lenders,
and Agent shall have received a fully executed ABL Intercreditor Agreement, in
form and substance satisfactory to Agent and the Lenders, in full force and
effect.

(d) Intentionally Omitted.

(e) Intentionally Omitted.

(f) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the other transactions contemplated hereby or (ii) an officer’s certificate
in form and substance reasonably satisfactory to Agent affirming that no such
consents or approvals are required;

(g) After giving effect to (i) the first funding of the Term Loans, (ii) payment
of all fees and expenses associated in connection with this credit facility and
the amendment of the ABL Credit Agreement; and (iii) any charges made in
connection with the establishment of the credit facility contemplated hereby,
Availability shall be not less than $100,000,000.

(h) Lease Payments. Agent shall have received satisfactory evidence that the
Credit Parties shall have made all payments due and payable on or prior to the
Closing Date under all leases and other agreements with respect to each leased
location or warehouse location of the Credit Parties other than unpaid lease
payments (i) relating to closed Stores (including, without limitation, Stores
owned by J. Jill Entities) where no Collateral included in the calculation of
the Borrowing Base most recently delivered by the Borrower Representative to the
Agent is or may be located or (ii) which are the subject of a good faith, bona
fide dispute (including such payments that are the subject of an earnest
internal review by such Credit Party in the determination of whether a good
faith, bona fide dispute exists with respect to such payments), in each case, to
the extent (x) consistent with past practices, and (y) reasonably satisfactory
to Agent;

 

12



--------------------------------------------------------------------------------

(i) Payment of Fees. The Borrowers shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including the fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date;

(j) Reserved.

(k) Completion of Due Diligence. Agent and its counsel shall have completed all
legal due diligence (including, without limitation, legal due diligence with
respect to all factoring and other sales arrangements with respect to Credit
Card Receivables (including those arising from Private Label Credit Cards), Real
Estate and Intellectual Property of the Borrowers and their Subsidiaries and
with respect to the Credit Parties’ Benefit Plans), and Agent shall be
reasonably satisfied with the results of such due diligence;

(l) Capital Structure. Agent shall be satisfied that the corporate structure,
capital structure, ownership and management of the Company and its Subsidiaries
is consistent with that previously disclosed to Agent and otherwise reasonably
acceptable to Agent;

(m) Collateral Audits and Appraisals and Financial Information. Agent shall have
received (a) the results of audits and collateral appraisals, in each case, as
reasonably requested by the Agent and with results reasonably satisfactory to
Agent and (b) all financial statements, models, projections and forecasts, in
each case, as reasonably requested by the Agent;

(n) Reserved.

(o) Cash Dominion. Agent shall be satisfied that the ABL Agent and Agent have
ABL Control Agreements providing for “full” cash dominion with respect to each
ABL Control Account, securities, commodity or similar account maintained by any
Credit Party as of the Closing Date; and

(p) Revolving Loan Commitment. Agent shall be satisfied that a Revolving Loan
Commitment in an amount not less than $30,000,000 has been assigned to Wells
Fargo and all conditions precedent to such assignment (including, without
limitation, the receipt of any required consents to assignment under the ABL
Loan Documents) have been satisfied.

(q) Other Agreements, Etc. Agent shall have received such other assurances,
certificates, documents, agreements and information as Agent may reasonably
request.

Without limiting the generality of the provisions of Section 8.5, for purposes
of determining compliance with the conditions specified in this Article II, each
Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received written notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

 

13



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, limited liability company, limited partnership, unlimited
company, unlimited liability company, unlimited liability corporation, general
partnership or chartered national bank, as applicable, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, as applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to execute, deliver, and perform its obligations
under, the Loan Documents to which it is a party;

(c) (i) has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals to own its assets, carry on its
business and (ii) is duly qualified as a foreign corporation, limited liability
company, unlimited liability company, unlimited company, unlimited liability
corporation or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document to
which such Person is party, have been duly authorized by all necessary action,
and do not and will not:

(i) contravene the terms of any of that Person’s Organization Documents;

 

14



--------------------------------------------------------------------------------

(ii) conflict with or result in any breach or contravention of, or result in the
creation of any Lien under, any document evidencing any material Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its Property is
subject; or

(iii) violate any Requirement of Law.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by any Credit Party or any Subsidiary of any Credit Party of this Agreement or
any other Loan Document except (a) for recordings and filings in connection with
the Liens granted to Agent under the Collateral Documents, (b) those obtained or
made on or prior to the Closing Date and (c) for the recording and filing of
this Agreement (and all required exhibits and schedules) with the Securities and
Exchange Commission or other applicable Governmental Authority.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

3.5 Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Credit Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Credit Party, any Subsidiary of any Credit Party or any
of their respective Properties which:

(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or

(b) could reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. Except as set forth on
Schedule 3.5, as of the Closing Date, no Credit Party or any Subsidiary of any
Credit Party is the subject of an audit or, to each Credit Party’s knowledge,
any review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
Requirement of Law.

 

15



--------------------------------------------------------------------------------

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral. No Credit Party and no Subsidiary of any Credit
Party is in default under or with respect to any Contractual Obligation in any
respect which, individually or together with all such defaults, could reasonably
be expected to have a Material Adverse Effect. Each Credit Party has timely and
fully paid and performed its obligations under all leases and other agreements
with respect to each leased location or public warehouse where any Collateral is
or may be located, except for such payments or other obligations that (a) relate
to closed Stores (including, without limitation, Stores owned by the J. Jill
Entities) where no Collateral included in the calculation of the Borrowing Base
most recently delivered by the Borrower Representative to the Agent is or may be
located or (b)(i) are either (1) being contested in good faith by appropriate
proceedings or (2) the subject of a good faith, bona fide dispute related to the
leased premises (including such payments and such obligations that are the
subject of an earnest internal review by such Credit Party in the determination
of whether a good faith, bona fide dispute exists with respect to such payments
and such obligations) consistent with the practices of the Borrowers and their
Subsidiaries on the Closing Date, provided that, in the case of this clause (2),
upon receipt of any notice of default under the applicable lease, the applicable
Credit Party or Subsidiary of a Credit Party shall promptly pay and perform its
obligations under such lease, irrespective of whether the bona fide dispute is
then continuing, except solely to the extent that (A) the continued failure to
so pay or perform in connection with such good faith, bona fide dispute could
not reasonably be expected to result in the termination of any such lease
(provided that such Credit Party or such Subsidiary of a Credit Party shall
promptly at the time the continued failure to so pay or perform could reasonably
be expected to result in the termination of any such lease, either (x) commence
a proceeding pursuant to clause (b)(i)(1) above, which proceeding seek to stay
any such termination and such relief shall have been granted by the relevant
court, or (y) deem the applicable Store subject to such lease a closed Store
pursuant to clause (a) above (it being agreed that all Collateral located at
such store shall be promptly excluded from the calculation of the Borrowing Base
and the Borrowers shall deliver an updated Borrowing Base Certificate to the
Agent demonstrating the exclusion of such Collateral)) and (B) the failure to so
pay or perform under such lease, individually or in the aggregate with all other
leases which are the subject of a bona fide dispute, could not reasonably be
expected to result in a Material Adverse Effect, and (ii) in any case, for which
adequate reserves in accordance with GAAP are being maintained by such Person.

3.7 ERISA Compliance.

(a) Schedule 3.7 sets forth, as of the Closing Date, a complete and correct list
of, and that separately identifies, (a) all Title IV Plans, (b) all
Multiemployer Plans and (c) all material Benefit Plans. Each Benefit Plan, and
each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law so qualifies. Except
for those that could not reasonably be expected to result in Liabilities in
excess of $2,000,000 in the aggregate, (x) each Benefit Plan is in compliance
with applicable provisions of ERISA, the Code and other Requirements of Law, (y)

 

16



--------------------------------------------------------------------------------

there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

(b) As of the Closing Date, there are no Canadian Pension Plans. No Canadian
Pension Plan has been terminated or partially terminated by any such Person, nor
have any proceedings been instituted to terminate, in whole or in part, or
reorganize any Canadian Pension Plan.

(ii) None of the Credit Parties nor any of their Subsidiaries has ceased to
participate (in whole or in part) as a participating employer in any Canadian
Pension Plan or has withdrawn from any Canadian Pension Plan which is
multi-employer pension plan within the meaning of the Pension Benefits Act
(Ontario) or other applicable pension benefits standards legislation of any
other Canadian province.

(iii) Except for those that could not reasonably be expected to result in
Liabilities in excess of $2,000,000, none of the Credit Parties nor any of their
Subsidiaries has any unfunded liability or windup or withdrawal liability,
including contingent withdrawal or windup liability, to any Canadian Pension
Plan or any solvency deficiency in respect of any Canadian Pension Plan. The
Credit Parties and their Subsidiaries have made all contributions to any
Canadian Pension Plan required by law or the terms thereof to be made by it when
due, and it is not in arrears in the payment of any contribution, payment,
remittance or assessment or in default in filing any reports, returns,
statements, and similar documents in respect of such Canadian Pension Plan
required to be made or paid by it pursuant to said Canadian Pension Plan, any
law, act, regulation, directive or order or any employment, union, pension,
deferred profit sharing, benefit, bonus or other similar agreement or
arrangement.

(iv) None of the Credit Parties nor any of their Subsidiaries is liable or, to
the best of the Credit Parties’ knowledge, alleged to be liable, to any employee
or former employee, director or former director, officer or former officer or
other Person resulting from any violation or alleged violation of any Canadian
Pension Plan, any fiduciary duty, any law or agreement in relation to any
Canadian Pension Plan or has any unfunded pension or like obligations or
solvency deficiency (including any past service or experience deficiency funding
liabilities), other than accrued obligations not yet due, for which it has made
full provision in its books and records.

 

17



--------------------------------------------------------------------------------

(v) Reserved.

(vi) None of the Credit Parties nor any of their Subsidiaries has made any
application for a funding waiver or extension of any amortization period in
respect of any Canadian Pension Plan.

(vii) There has been no prohibited transaction or violation of any fiduciary
responsibilities with respect to any Canadian Pension Plan.

(viii) There are no outstanding or pending or, to the knowledge of any Credit
Party, any threatened investigations, claims, suits or proceedings in respect of
any Canadian Pension Plans (including to assert rights or claims to benefits)
that could give rise to a Material Adverse Effect.

3.8 Use of Proceeds; Margin Regulations.

(a) No Credit Party and no Subsidiary of any Credit Party is engaged in the
business of purchasing or selling Margin Stock or extending credit for and no
Term Loan will be used for the purpose of purchasing or carrying Margin Stock.

(b) Term Loans will be used to pay Transaction Expenses, for working capital,
capital expenditures and other lawful general corporate purposes that, in each
case, do not violate the terms of the Loan Documents.

3.9 Ownership of Property; Liens. As of the Closing Date, the Real Estate listed
in Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each
of their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary in the ordinary conduct of their
respective businesses. As of the Closing Date, none of the Real Estate of any
Credit Party or any Subsidiary of any Credit Party is subject to any Liens other
than Permitted Liens. As of the Closing Date, Schedule 3.9 also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate. As of the Closing Date, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.

3.10 Taxes. All federal, state, provincial, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliate have been filed
with the appropriate Governmental Authorities, all such Tax Returns are true and
correct in all material respects, and all taxes, assessments and other
governmental charges and impositions reflected therein or otherwise due and
payable have been paid or remitted prior to the date on which any Liability may
be added thereto for non-payment or non-remittance thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the

 

18



--------------------------------------------------------------------------------

appropriate Tax Affiliate in accordance with GAAP. As of the Closing Date,
except as set forth on Schedule 3.10, no Tax Return is under audit or
examination by any Governmental Authority, and no notice of any audit or
examination or any assertion of any claim for Taxes has been given or made in
writing or, to the knowledge of the Credit Parties or their Subsidiaries,
otherwise by any Governmental Authority. Proper and accurate amounts have been
withheld by each Tax Affiliate from their respective employees for all periods
in full and complete compliance with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities. No Tax
Affiliate has participated in a “listed transaction” or, to their knowledge, a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of the Company and its
Subsidiaries dated January 29, 2011 and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited consolidated balance sheet
of the Company and its Subsidiaries dated October 29, 2011 and the related
unaudited consolidated statements of income and cash flows for the nine Fiscal
Months then ended, in each case, as attached hereto as Schedule 3.11(a):

(A) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(B) present fairly in all material respects the consolidated financial condition
of the Company and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) The pro forma unaudited consolidated balance sheet of the Company and its
Subsidiaries dated January 28, 2012 delivered on the Closing Date and attached
hereto as Schedule 3.11(b), was based on the unaudited consolidated balance
sheet of the Company and its Subsidiaries dated October 29, 2011 and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in a manner consistent with GAAP.

(c) As of the Closing Date, since January 29, 2011 there has been no Material
Adverse Effect.

(d) Other than as set forth on Schedule 3.11(d), the Credit Parties and their
Subsidiaries have no Indebtedness other than Indebtedness permitted pursuant to
Section 5.5 and have no Contingent Obligations other than Contingent Obligations
permitted pursuant to Section 5.9.

 

19



--------------------------------------------------------------------------------

(e) As of the Closing Date, the financial performance projections attached
hereto as Schedule 3.11(e) (which includes pro forma consolidated statements of
income and cash flows, prepared on a monthly basis, for the twelve Fiscal Months
ended February 2, 2013 represent the Borrowers’ best good faith estimate of
future financial performance and are based on assumptions believed by the
Borrowers to be fair and reasonable in light of current market conditions, it
being acknowledged and agreed by Agent and Lenders that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results.

3.12 Environmental Matters. Except as set forth in Schedule 3.12, and except as
could not reasonably be expected to result in any Material Environmental
Liability, (a) the operations of each Credit Party and each Subsidiary of each
Credit Party are and have been in compliance with all applicable Environmental
Laws, including obtaining, maintaining and complying with all Permits required
by any applicable Environmental Law, (b) no Credit Party and no Subsidiary of
any Credit Party is party to, and no Credit Party and no Subsidiary of any
Credit Party and no Real Estate is subject to or the subject of, any pending
(or, to the knowledge of any Credit Party, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice relating to any
Environmental Laws, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any property of
any Credit Party, (d) no Credit Party and no Subsidiary of any Credit Party has
caused or suffered to occur a Release at, to or from any Real Estate, (e) all
Real Estate is free of contamination by any Hazardous Materials, and (f) no
Credit Party and no Subsidiary of any Credit Party has received any information
request or notice of potential responsibility under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et
seq.) or similar Environmental Laws. Each Credit Party has made available to
Agent copies of all existing environmental reports, reviews and audits and all
documents pertaining to actual or potential Environmental Liabilities, in each
case to the extent such reports, reviews, audits and documents are in the
possession, custody or control of the Credit Parties or their representatives
and/or agents.

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Term Loans made on
or prior to the Closing Date, (b) the disbursement of the proceeds of such Term
Loans by the Borrowers, and (c) the payment and accrual of all Transaction
Expenses, both the Credit Parties taken as a whole and each Borrower
individually are Solvent.

 

20



--------------------------------------------------------------------------------

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) to the knowledge of the
Credit Parties, within the last twelve (12) months, no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. Schedule 3.16 (which Schedule 3.16 shall be updated
not later than five (5) days after the end of each Fiscal Quarter) sets forth a
true and complete list of the following Intellectual Property each Credit Party
owns, licenses or otherwise has the right to use as of the Closing Date or the
date of any relevant update to such Schedule 3.16: (i) Intellectual Property
(other than Intellectual Property consisting of IP Licenses not material to the
business of the Credit Parties) that is registered or subject to applications
for registration by a Credit Party, (ii) material Internet Domain Names of a
Credit Party and (iii) material Intellectual Property of a Credit Party (other
than trade secrets, unregistered copyrights and software licensed to a Credit
Party), separately identifying that which is owned and licensed to such Credit
Party and including for each of the foregoing items (1) the owner, (2) the
jurisdiction in which such item has been registered or otherwise arises or in
which an application for registration has been filed, (3) as applicable, the
registration or application number and registration or application date and
(4) any IP Licenses or other rights (including franchises) granted by such
Credit Party with respect thereto (it being understood that non-exclusive
licenses of Intellectual Property to third-parties in connection with limited
marketing and sales programs and promotions and non-exclusive licenses of
Intellectual Property to any other Credit Party shall not be specified on such
Schedule). Each Credit Party and each Subsidiary of each Credit Party owns, or
is licensed to use, all Intellectual Property necessary to conduct its business
as currently conducted except for such Intellectual Property the failure of
which to own or license could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
each Credit Party, (a) the conduct and operations of the businesses of each
Credit Party and each Subsidiary of each Credit Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as cannot
reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders and for the fees specified on Schedule 3.17 to be paid on the Closing
Date, none of the Credit Parties or any of their respective Subsidiaries has any
obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

3.18 Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Credit Parties, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Properties in localities where such Person
operates (it being understood that, as of the Closing Date, Agent and Lenders
agree that the insurance policies set forth on Schedule 3.18 are maintained with
financially sound and reputable insurance companies and the deductibles set
forth therein and risks covered thereby are acceptable to Agent and the
Lenders).

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person. All issued and outstanding Stock and Stock Equivalents of each of the
Credit Parties and each of their respective Subsidiaries are duly authorized,
validly issued and fully paid. All issued and outstanding Stock and Stock
Equivalents of each of the Credit Parties (other than Talbots (Canada)
Corporation) and each of their respective Subsidiaries are non-assessable. All
issued and outstanding Stock and Stock Equivalents of each Subsidiary of the
Company are free and clear of all Liens other than, with respect to the Stock
and Stock Equivalents of the Borrowers (other than the Company) and Subsidiaries
of the Borrowers, those in favor of Agent, for the benefit of the Secured
Parties, and those permitted pursuant to subsections 5.1(o) and 5.1(p). All such
securities were issued in compliance with all applicable state, federal and
provincial laws concerning the issuance of securities. All of the issued and
outstanding Stock of each Credit Party (other than the Company) and each
Subsidiary of each Credit Party is owned by each of the Persons and in the
amounts set forth in Schedule 3.19 (which Schedule 3.19 shall be updated
concurrently by the Credit Parties with the delivery of each Borrowing Base
Certificate pursuant to Section 4.2(d) to reflect any transactions expressly
permitted pursuant to this Agreement). Except as set forth in Schedule 3.19 or
as permitted by Section 5.2(e), and other than with respect to the Company,
there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or Stock
Equivalents or any Stock or Stock Equivalents of its Subsidiaries. Set forth in
Schedule 3.19 is a true and complete organizational chart of the Borrowers and
all of their Subsidiaries on the Closing Date.

 

22



--------------------------------------------------------------------------------

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s Inventory and equipment (other than (a) Inventory or equipment in
transit, (b) equipment out for repair, and (c) other Inventory and equipment,
provided that (i) the aggregate value such Inventory and equipment maintained
pursuant to this clause (c) shall not exceed $500,000 at any time and (ii) such
property maintained pursuant to this clause (c) shall in no event be included in
the calculation of the Borrowing Base) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21 (which Schedule
3.21 shall be updated concurrently with the delivery of each Borrowing Base
Certificate pursuant to Section 4.2(d) by the Credit Parties).

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts (including, without limitation, all ABL Control Accounts) as of
the Closing Date, and such Schedule correctly identifies the name, address and
telephone number of each depository, securities intermediary or commodities
intermediary, as applicable, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor. The Credit Parties shall, concurrently with the delivery of each
Borrowing Base Certificate pursuant to Section 4.2(d) by the Credit Parties,
update Schedule 3.22, as necessary, to add or replace any account in accordance
with the requirements of Section 4.11(d).

3.23 Government Contracts. Except as set forth in Schedule 3.23, as of the
Closing Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727) the Financial Administration
Act (Canada) or any similar state, provincial, local or foreign law.

3.24 Trade Relations. As of the Closing Date, there exists no actual or, to the
knowledge of any Credit Party, threatened termination or cancellation of, or any
material adverse modification or change in the business relationship of any
Credit Party with any supplier essential to its operations.

3.25 Bonding; Licenses. Except as set forth in Schedule 3.25, as of the Closing
Date, no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

3.26 Subordinated Debt. As of the Closing Date, the Borrowers have delivered to
Agent a complete and correct copy of all documents governing Subordinated
Indebtedness (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith). All Obligations constitute Indebtedness entitled to
the benefits of the subordination provisions contained in the Subordination
Agreement.

 

23



--------------------------------------------------------------------------------

3.27 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

3.28 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of Credit Party is and will remain in compliance in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such Person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
Person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

3.29 Patriot Act; Proceeds of Crime Act. The Credit Parties, each of their
Subsidiaries and each of their Affiliates are in compliance with (a) the Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, (b) the
Patriot Act, (c) the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and (d) other applicable federal, state or provincial
laws relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Term Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or other applicable law.

 

24



--------------------------------------------------------------------------------

3.30 Security Documents.

(a) The Guaranty and Security Agreement creates in favor of the Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Collateral (as defined in the Guaranty
and Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in Schedule II of the
Guaranty and Security Agreement or Schedule 1 of the Canadian Security
Agreement, as applicable. Upon such filings and/or the obtaining of “control,”
(as defined in the UCC or PPSA, as applicable) the Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC or PPSA, as applicable) or by obtaining
control, under the UCC or PPSA, as applicable (in effect on the date this
representation is made) in each case prior and superior in right to any other
Lien, except for (i) Permitted Liens described in Section 5.1(i) and
Section 5.1(o) (ii) Permitted Liens as of the Closing Date or having priority by
operation of law, and (iii) and with respect to the Supplemental L/C facility,
Cash Collateral subject to the Liens described in Section 5.1(o) and (p).

(b) When the Guaranty and Security Agreement (or a short form thereof) is filed
in the United States Patent and Trademark Office and the United States Copyright
Office and when financing statements, releases and other filings in appropriate
form are filed in the offices specified in Schedule II of the Guaranty and
Security Agreement or Schedule 1 of the Canadian Security Agreement, as
applicable, the Agent shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the applicable Loan Parties in
such Intellectual Property (as defined in the Guaranty and Security Agreement or
the Canadian Security Agreement, as applicable) in which a security interest may
be perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Lien, except for Permitted Liens having priority
by operation of law (it being understood that subsequent recordings in the
United States Patent and Trademark Office, the United States Copyright Office,
as applicable may be necessary to perfect a Lien on registered trademarks,
trademark applications and copyrights acquired by the Loan Parties after the
Closing Date).

 

25



--------------------------------------------------------------------------------

(c) The Mortgages create in favor of the Agent, for the benefit of the Secured
Parties referred to therein, a legal, valid, continuing and enforceable Lien in
the Mortgaged Property (as defined in the Mortgages), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the filing or recording of the Mortgages with the
appropriate Governmental Authorities, the Agent will have a perfected Lien on,
and security interest in, to and under all right, title and interest of the
grantors thereunder in all Mortgaged Property that may be perfected by such
filing (including without limitation the proceeds of such Mortgaged Property),
in each case prior and superior in right to any other Lien, except for
(i) Permitted Liens described in Section 5.1(o) and (ii) Permitted Liens as of
the Closing Date or having priority by operation of law.

3.31 J. Jill Entities. None of the J. Jill Entities owns any assets individually
or in the aggregate in excess of $250,000 or conducts any business, other than
as expressly permitted by Section 5.25 hereof.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as the Term Loan or any
other Obligation (other than contingent indemnification Obligations to the
extent no claim giving rise thereto has been asserted) shall remain unpaid or
unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of consolidated financial statements in conformity with GAAP
(provided that monthly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments). The
Borrowers shall deliver to Agent by Electronic Transmission and in detail
reasonably satisfactory to Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheet of the
Company and each of its Subsidiaries as at the end of such year and the related
consolidated statement of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, and accompanied by the report of any “Big
Four” or other nationally-recognized independent public accounting firm
reasonably acceptable to Agent which report shall (i) contain an unqualified
opinion, stating that such consolidated financial statements present fairly in
all material respects the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years and (ii) not
include any explanatory paragraph expressing substantial doubt as to going
concern status;

 

26



--------------------------------------------------------------------------------

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter of each year, a copy of the unaudited consolidated
balance sheet of the Company and each of its Subsidiaries, and the related
consolidated statement of income, and cash flows as of the end of such Fiscal
Quarter and for the portion of the Fiscal Year then ended, all certified on
behalf of the Company by an appropriate Responsible Officer of the Borrower
Representative as being complete and correct and fairly presenting, in all
material respects, in accordance with GAAP, the financial position and the
results of operations of the Borrowers and their Subsidiaries, subject to normal
year-end adjustments and absence of footnote disclosures; and

(c) as soon as available, but not later than (x) thirty (30) days after the end
of each Fiscal Month (subject to clause (y) herein below) of each year or
(y) forty-five (45) days after the end of the last Fiscal Month contained in
each Fiscal Quarter of each year, a copy of (i) the unaudited consolidated
balance sheet of the Company and each of its Subsidiaries, and the related
consolidated statement of income, and cash flows as of the end of such Fiscal
Month and for the portion of the Fiscal Year then ended, and (ii) such financial
statements as may be requested by, and in form and substance satisfactory to,
Agent reflecting the financial position and the results of operations of the
Subsidiaries of the Company that are not Credit Parties, all certified on behalf
of the Company by an appropriate Responsible Officer of the Borrower
Representative as being complete and correct and fairly presenting, in all
material respects, in accordance with GAAP, the financial position and the
results of operations of the Borrowers and their Subsidiaries, subject to normal
year-end adjustments and absence of footnote disclosures.

4.2 Appraisals; Certificates; Other Information. The Borrowers shall furnish to
Agent and each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a), 4.1(b) and 4.1(c), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of the Borrower
Representative, describing the operations and financial condition of the Credit
Parties and their Subsidiaries for the Fiscal Month and the portion of the
Fiscal Year then ended (or for the Fiscal Year then ended in the case of annual
financial statements), and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to subsection 4.2(k) and discussing the reasons
for any significant variations;

 

27



--------------------------------------------------------------------------------

(b) together with each delivery of financial statements pursuant to
subsections 4.1(a), 4.1(b) and 4.1(c), a Financial Statement Compliance
Certificate;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

(d) as soon as available and in any event (i) within ten (10) days after the end
of each Fiscal Month, a Borrowing Base Certificate, certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative, setting forth
the Borrowing Base and Term Loan Borrowing Base of each Borrower as at the end
of the most-recently ended Fiscal Month and (ii) on the 24th day of each Fiscal
Month, Borrowing Base Certificate solely with an update of the gross accounts
receivables and value of all Inventory as of the 21st day of such Fiscal Month;
provided, however, that, from and after any time Availability shall be less than
twenty percent (20%) of the Maximum Borrowing Availability (without giving
effect to the Term Loan Push Down Reserve or Term Loan Reserve Amount) then in
effect, and until the Borrowers shall be able to demonstrate daily Availability
of not less than twenty percent (20%) of the Maximum Borrowing Availability
(without giving effect to the Term Loan Push Down Reserve or Term Loan Reserve
Amount) for each day for a period of ninety (90) consecutive days thereafter, a
Borrowing Base Certificate shall be delivered no less frequently than on each
Tuesday of each calendar week, certified on behalf of the Borrowers by a
Responsible Officer of the Borrower Representative, setting forth the Borrowing
Base of each Borrower as of the last day of the immediately preceding week,
provided, further, that, if an Event of Default has occurred and is continuing,
a Borrowing Base Certificate shall be delivered to the Agent at any time and for
any period as may be requested by the Agent;

(e) concurrently with the delivery of the Borrowing Base Certificate, a
perpetual Inventory report accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(f) concurrently with the delivery of the Borrowing Base Certificate, a monthly
trial balance showing Accounts (including PL Credit Card Receivables relating to
Private Label Credit Cards) outstanding aged from invoice date as follows: 1 to
30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(g) the financial and collateral reports described on Schedule 4.2 hereto, at
the times set forth in such Schedule;

 

28



--------------------------------------------------------------------------------

(h) concurrently with the delivery of the Borrowing Base Certificate or at such
more frequent intervals as Agent may request from time to time (together with a
copy of all or any part of such delivery requested by any Lender in writing
after the Closing Date), collateral reports, including all additions and
reductions (cash and non-cash) with respect to Credit Card Receivables of the
Credit Parties in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion each
of which shall be prepared by the Borrower Representative as of the last day of
the immediately preceding week or the date 2 days prior to the date of any
request;

(i) to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to subsection 4.1(c);

(i) a reconciliation of the most recent Borrowing Base, general ledger and
month-end Inventory reports of each Borrower to such Borrower’s general ledger
and monthly financial statements delivered pursuant to subsection 4.1(c), in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

(ii) a reconciliation of (A) the perpetual inventory by location, (B) the
inventory and accounts receivable aging to each Borrower’s most recent Borrowing
Base Certificate, general ledger and most recent Financial Statements delivered
pursuant to subsection 4.1(c) and (C) the accounts payable aging to each
Borrower’s general ledger and most recent Financial Statements delivered
pursuant to subsection 4.1(c), in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;

(iii) a reconciliation of the outstanding Term Loans as set forth in the monthly
loan account statement provided by Agent to each Borrower’s general ledger and
monthly Financial Statements delivered pursuant to subsection 4.1(c), in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion; and

(iv) an aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion.

(j) at the time of delivery of each of the monthly or annual financial
statements delivered pursuant to Section 4.1, (i) a listing of government
contracts of each Borrower subject to the Federal Assignment of Claims Act of
1940 or any similar state or municipal law; and (ii) a list of any applications
for the registration of any Patent, Trademark or Copyright filed by any Credit
Party with the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual Property Office or any similar
office or agency in each case entered into or filed in the prior Fiscal Quarter;

 

29



--------------------------------------------------------------------------------

(k) as soon as available and in any event no later than (i) forty-five (45) days
after the last day of each Fiscal Year of the Company, (A) projections of the
Company and its Subsidiaries consolidated financial performance for the
forthcoming three Fiscal Years on a year by year basis, and for the forthcoming
Fiscal Year on a month by month basis, and (B) an operating plan of the Borrower
Representative for the forthcoming Fiscal Year, with such projections and such
operating plan, in each case, to be in form and substance reasonably
satisfactory to Agent and (ii) sixty (60) days after the last day of each Fiscal
Year of the Borrowers, an operating plan approved by the Board of Directors of
the Borrower Representative for the forthcoming Fiscal Year, in form and
substance reasonably satisfactory to Agent;

(l) promptly upon receipt thereof, copies of any reports submitted by the Credit
Parties’ independent registered public accounting firm in connection with each
annual, interim or special audit or review of any type of the financial
statements or internal control systems of any Credit Party made by such
accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services;

(m) upon Agent’s request from time to time, the Credit Parties shall permit and
enable Agent to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then Net Orderly Liquidation Value,
or such other value as determined by Agent, of all or any portion of the
Inventory, Supplemental Inventory and/or PL Credit Card Receivables from Private
Label Credit Cards of any Credit Party or any Subsidiary of any Credit Party
(“Working Capital Asset Appraisals”), and the Appraised Value of the Owned Real
Estate constituting Term Priority Collateral, and Intellectual Property of any
Credit Party or any Subsidiary of any Credit Party; provided the Agent agrees
that as long as no Default or Event of Default has occurred and is continuing
and as long as such Working Capital Asset Appraisals are conducted or obtained
by the ABL Agent at least once in each four (4) month period from Hilco Merchant
Resources, LLC or such other appraisers reasonably satisfactory to the Agent and
Required Lenders, the Agent shall not exercise its rights to obtain Working
Capital Asset Appraisals hereunder, so long as the ABL Agent promptly furnishes
a copy of each such Working Capital Asset Appraisals undertaken by it to the
Agent (which the Credit Parties shall authorize and direct the ABL Agent to so
do); provided further, that notwithstanding any provision herein to the
contrary, the Borrowers shall only be obligated to reimburse Agent for the
expenses of such appraisals with respect to (i) Working Capital Asset Appraisals
occurring (A) three (3) times in any twelve consecutive month period, in the
event that (x) no Event of Default has occurred and is continuing and
(y) Availability shall not have been less than an amount equal to twenty percent
(20%) of the Maximum Borrowing Availability (without giving effect to the Term
Loan Push Down Reserve or Term Loan Reserve Amount) (based upon the applicable
Borrowing Base Certificate received by Agent at such time) at any time during
such twelve consecutive month period, (B) four (4) times in any twelve
consecutive month

 

30



--------------------------------------------------------------------------------

period, in the event that Availability shall have been less than an amount equal
to twenty percent (20%) of the Maximum Borrowing Availability (without giving
effect to the Term Loan Push Down Reserve or Term Loan Reserve Amount) (based
upon the applicable Borrowing Base Certificate received by Agent at such time)
at any time during such twelve consecutive month period, and (C) any time an
Event of Default has occurred and is continuing, and (ii) the Appraised Value of
Owned Real Estate constituting Term Priority Collateral and Intellectual
Property occurring (A) one (1) time in any calendar year, and (B) any time an
Event of Default has occurred and is continuing.

(n) at such times and in the manner set forth in the Private Label Credit Card
Access and Monitoring Agreement, copies of all such reports, summaries and other
documents and other information required pursuant to such agreement;

(o) promptly upon the consummation of the transactions relating to the
Supplemental L/C Facility or any Permitted Refinancing, copies certified by a
Responsible Officer of the Borrower Representative as complete and correct of
the Supplemental L/C Facility Documents or the documents relating to any
Permitted Refinancing, as the case may be;

(p) as soon as practicable, in any event at least five (5) Business Days prior
thereto, any waiver, consent, amendment or permanent prepayment or permanent
commitment reduction (and the amount thereof) pursuant to ABL Loan Documents,
Supplemental L/C Facility Documents, or any documents relating to any Permitted
Refinancing as the case may be;

(q) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information (including, without limitation, information
relating to any Private Label Credit Card) as Agent may from time to time
reasonably request; and

(r) concurrently with the delivery of each of the monthly financial statements
delivered pursuant to Section 4.1, a report, in form and substance reasonably
satisfactory to Agent setting forth a summary of (i) all litigation,
investigations, proceedings or suspensions arising after the Closing Date which
may exist at any time between any Credit Party or any Subsidiary of any Credit
Party and any Governmental Authority and (ii) all good faith, bona fide disputes
(other than any initial internal review by such Credit Party in the
determination of whether a good faith, bona fide dispute exists) between any
Credit Party or any Subsidiary of a Credit Party and a lessor of any Real Estate
described in Section 3.6(b)(i)(2).

(s) promptly, and in any event within 3 Business Days after the filing thereof,
copies of all UCC financing statements (including continuation statements) filed
by Talbots Finance and the Company in respect of PL Credit Card Receivables.

 

31



--------------------------------------------------------------------------------

(t) Upon Agent’s reasonable request from time to time, but not more than once in
any calendar year, the Credit Parties shall furnish within 60 day of such
request a five-year projection of the ERISA minimum contributions for any
pension plan (within the meaning of Section 3(2) of ERISA) that is subject to
Title IV of ERISA and that is maintained by or contributed to by any ERISA
Affiliate, which projections shall be prepared by the actuarial firm then
preparing the annual actuarial valuation report for such plan.

4.3 Notices. The Borrowers shall notify promptly Agent and each Lender of each
of the following (and in no event later than five (5) Business Days after a
Responsible Officer becoming aware thereof):

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) any new dispute, litigation, investigation, proceeding or suspension arising
after the Closing Date which may exist at any time between any Credit Party or
any Subsidiary of any Credit Party and any Governmental Authority which could
reasonably be expected to result in (x) Liabilities in excess of $1,000,000
(excluding amounts covered by insurance, but solely to the extent the relevant
independent third party insurer has not denied coverage therefor) or (y) a
Material Adverse Effect;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $2,500,000 (or its equivalent in
another currency or currencies) or more (excluding amounts covered by insurance,
but solely to the extent the relevant independent third party insurer has not
denied coverage therefore), (ii) in which injunctive or similar relief is sought
and which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect, or (iii) in which the relief sought is an injunction or
other stay of the performance of this Agreement or any other Loan Document;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law that could
reasonably be expected to result in any Material Environmental Liability,
(ii)(A) unpermitted Releases, (B) the existence of any condition that could

 

32



--------------------------------------------------------------------------------

reasonably be expected to result in violations of or Liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) or (C) could reasonably be expected to result in Material
Environmental Liabilities, (iii) the receipt by any Credit Party of notification
that either (x) any Collateral included in the calculation of the Borrowing Base
is subject to any Lien or (y) any other property of any Credit Party is subject
to any material Lien, in each case, in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease could have a
reasonable likelihood of resulting in Material Environmental Liabilities;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code or a
Form 10 Notice of Reportable Event has been filed with respect to any Title IV
Plan or Multiemployer Plan, a notice describing such waiver request or Form 10
Notice of Reportable Event and any action that any ERISA Affiliate proposes to
take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, (iii) promptly, and in any event within ten
(10) days after any officer of any ERISA Affiliate knows or has reason to know
that an ERISA Event will or has occurred, a notice describing such ERISA Event,
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Benefit Plan pertaining thereto (iv) promptly, and
in any event within ten (10) days after any officer of and ERISA Affiliate knows
or has reason to know of material changes in the required amount of payment or
contributions to any Benefit Plan (including but not limited to any attempt by
the PBGC under Section 4062(e) of ERISA or otherwise to obtain additional
contributions beyond the ERISA minimum required contributions, a consensual
security interest, a letter of credit, or guarantee of liabilities), (v) the
complete or partial withdrawal by a Canadian Credit Party from participation in
a “multi-employer pension plan” as defined under the Pension Benefits Act
(Ontario) or any similar type of plan subject to pension benefits standards
legislation of another jurisdiction in Canada, or the termination in whole or in
part of a Canadian Pension Plan, where such withdrawal or termination is
reasonably expected to result in a material liability of the Canadian Credit
Party; and (vi) the creation of any Lien on the property of a Borrower or its
Subsidiaries in favor of the PBGC (other than a Lien in respect of employee
contributions withheld from pay but not yet remitted to a Canadian Pension
Plan);

 

33



--------------------------------------------------------------------------------

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by the Company of Stock or Stock Equivalent not requiring a mandatory prepayment
hereunder);

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any material Contractual Obligation or other document extending,
or having the effect of extending, the period for assessment or collection of
any income or franchise or other material taxes with respect to any Tax
Affiliate, (ii) the creation of any Contractual Obligation of any Tax Affiliate,
or the receipt of any request directed to any Tax Affiliate, to make any
material adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise, (iii) any notice of an assessment of any tax
liabilities in excess of $250,000 received by any Borrower or any Subsidiary
from the IRS or any other Governmental Authority, together with copies of any
documents relating to such assessment or (iv) the entering into by any Borrower
or any Subsidiary of any settlement or other agreement with respect to any tax
liabilities, together with copies of all documents relating thereto;

(l) any “default” or “event of default” under any ABL Loan Document or
Supplemental L/C Facility Documents, or any documents relating to any Permitted
Refinancing, as the case may be;

(m) any notice of default (in respect of a default which has not been cured
prior to the receipt of such notice) under any Real Estate lease or any lease
guaranteed by any Credit Party, including a description of such default, the
Real Estate affected thereby and the steps, if any, such Person has taken, is
taking or proposes to take in respect thereof; and

(n) any notices or acknowledgements of financing statements or other Lien
filings received by the Borrowers or their Subsidiaries as provided in
Section 4.16, together with a copy of any such financing statement or Lien
filing;

 

34



--------------------------------------------------------------------------------

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time. Each notice under subsection 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
under the laws of its jurisdiction of incorporation, organization or formation,
as applicable, except, with respect to the Borrowers’ Subsidiaries, in
connection with transactions permitted by Section 5.3;

(b) preserve and maintain in full force and effect (i) its good standing under
the laws of its jurisdiction of incorporation, organization or formation, as
applicable, and (ii) all rights, privileges, qualifications, permits, licenses
and franchises necessary in the normal conduct of its business except (x) in the
case of this clause (ii), in connection with any sale of assets permitted by
Section 5.2) and (ii) in each case, in connection with transactions permitted by
Section 5.3 and or except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it,
the non-preservation of which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person except as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and comply in all material respects with the terms of
its material IP Licenses.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

35



--------------------------------------------------------------------------------

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance referenced in Section 3.18 with respect to the property and businesses
of the Credit Parties and such Subsidiaries (including policies of life, fire,
theft, product liability, public liability, Flood Insurance, property damage,
other casualty, employee fidelity, workers’ compensation, business interruption
and employee health and welfare insurance), with insurance companies or
associations (in each case that are not Affiliates of the Borrowers) having a
financial strength rating of A or better, and a financial size category of IX or
better, from A.M. Best Company, of a nature and providing such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of the business of the Credit Parties and (ii) cause all such insurance relating
to any property or business of any Credit Party to name Agent as additional
insured or loss payee, as appropriate. All policies of insurance on real and
personal property of the Credit Parties will contain an endorsement showing loss
payable to Agent and extra expense, business interruption endorsements, notice
of cancellation and such other endorsements as reasonably requested by Agent in
form and substance reasonably acceptable to Agent. Notwithstanding the
requirement in subsection (i) above, Federal Flood Insurance shall not be
required for (x) Real Estate not located in a Special Flood Hazard Area, or
(y) Real Estate located in a Special Flood Hazard Area in a community that does
not participate in the National Flood Insurance Program.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests in the Credit
Parties’ and their Subsidiaries’ properties. Agent shall endeavor to provide
prompt notice to the Borrower Representative if Agent shall elect to purchase
insurance pursuant to this Section 4.6(b); provided that Agent shall have no
liability to any Credit Party for the failure to provide any such notice. This
insurance may, but need not, protect the Credit Parties’ and their Subsidiaries’
interests. The coverage that Agent purchases may not pay any claim that any
Credit Party or any Subsidiary of any Credit Party makes or any claim that is
made against such Credit Party or any Subsidiary in connection with said
Property. The Credit Parties may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence that there has been obtained
insurance as required by this Agreement. If Agent purchases insurance, the
Credit Parties will be responsible for the costs of that insurance, including
any charges, fees and expenses incurred by Agent in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance shall be added to the
Obligations and shall bear interest at the Base Rate plus the Applicable Margin
for Term

 

36



--------------------------------------------------------------------------------

Loans and the default rate under subsection 1.3(c), and shall be due and payable
upon demand of the Agent. The costs of the insurance may be more than the cost
of insurance the Credit Parties may be able to obtain on their own.

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed:

(a) (i) all federal, provincial, and state income tax liabilities and other tax
liabilities, assessments and governmental charges or levies upon it or its
Property, unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the filing or enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person and (ii) all Liabilities (including tax liabilities,
assessments and governmental charges or levies upon it or its Property) under
any settlement agreement, payment plan or other similar Contractual Obligation
or agreement entered into in connection with any of the matters specified in
Schedule 3.10 between any Credit Party or Subsidiary of a Credit Party and any
Governmental Authority.

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(c) all Indebtedness (other than immaterial Indebtedness (x) not exceeding
$1,000,000 in the aggregate and (y) the failure to so pay or perform could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect), as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;

(d) all obligations under any Contractual Obligation to which such Credit Party
or any of its Subsidiaries is bound, or to which it or any of its Property is
subject, except where (x) such obligations are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
are being maintained by such Person or (y) the failure to perform could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

 

37



--------------------------------------------------------------------------------

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records.

(a) Each Credit Party shall maintain and shall cause each of its Subsidiaries to
maintain proper books of record and account, in which full, true and correct
entries in material conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Person.

(b) Each Credit Party shall, and shall cause each of its Subsidiaries to, with
respect to each owned, leased, or controlled property, during normal business
hours and upon reasonable advance notice (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and Agent
shall have access at any and all times during the continuance thereof):
(i) provide access to such property to Agent and any of its Related Persons, as
frequently as Agent determines to be appropriate; and (ii) permit Agent and any
of its Related Persons to conduct field examinations, audit, inspect and make
extracts and copies (or take originals if reasonably necessary) from all of such
Credit Party’s books and records, and evaluate and make physical verifications
of the Inventory and other Collateral in any manner and through any medium that
Agent considers advisable in its reasonable judgment, in each instance, at the
Credit Parties’ expense; provided, that the Agent agrees that as long as no
Default or Event of Default has occurred and is continuing and as long as such
field examinations, audits, and other inspections are conducted or obtained by
the ABL Agent at least once in each four (4) month period and with professionals
reasonably satisfactory to the Agent, the Agent shall not exercise its rights to
obtain field examinations hereunder, so long as the ABL Agent furnishes a copy
of each such field examination undertaken by it to the Agent (which the Credit
Parties shall authorize and direct the ABL Agent to so do); provided further the
Credit Parties shall only be obligated to reimburse Agent for the reasonable
expenses for (A) three (3) such field examinations, audits and inspections in
any twelve consecutive month period, in the event that (x) no Event of Default
has occurred and is continuing and (y) Availability shall not have been less
than an amount equal to twenty percent (20%) of the Maximum Borrowing
Availability (without giving effect to the Term Loan Push Down Reserve or Term
Loan Reserve Amount) (based upon the applicable Borrowing Base Certificate
received by Agent at such time) at any time during such twelve consecutive month
period, (B) four (4) such field examinations, audits and inspections in any
twelve consecutive month period, in the event that Availability shall have been
less than an amount equal to twenty percent (20%) of the Maximum Borrowing
Availability (without giving effect to the Term Loan Push Down Reserve or Term
Loan Reserve Amount) (based upon the applicable Borrowing Base Certificate
received by Agent at such time) at any time during such twelve consecutive month
period, and (C) all field

 

38



--------------------------------------------------------------------------------

examinations, audits and inspections conducted during the occurrence and
continuance of an Event of Default. Any Lender may accompany Agent or its
Related Persons in connection with any inspection at such Lender’s expense.

(c) Each Credit Party shall, and shall cause each of its Subsidiaries to, permit
Agent and any of its Related Persons from time to time, subject (except when a
Default or Event of Default exists) to reasonable notice, to discuss with its
officers, employees, agents, advisors and independent accountants such Person’s
business, financial condition, assets (including Inventory, Credit Card
Receivables and Private Label Credit Card programs), prospects and results of
operations, and each such officer, employee, agent, advisor and independent
accountant is hereby authorized and instructed to discuss and cooperate with
Agent or such Related Person regarding the same.

(d) The Credit Parties shall, and shall cause its Subsidiaries to, comply with
the Private Label Credit Card Access and Monitoring Agreement and the PLCC
Certificate.

(e) The Credit Parties shall, and shall cause its Subsidiaries to, cause not
less than one (1) physical inventory to be undertaken at not less than
ninety-five (95%) percent of the Credit Parties’ Stores in each fifteen
consecutive month period and one (1) physical inventory to be undertaken at each
of the Credit Parties’ distribution centers in each twelve consecutive month
period, at the expense of the Credit Parties, and in each case consistent with
past practices, conducted by the inventory taker retained by the Credit Parties
on the Closing Date or, if such inventory taker is replaced, then by an
inventory taker reasonably satisfactory to the Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Agent. The Agent,
at the expense of the Credit Parties, may participate in and/or observe each
scheduled physical count of Inventory which is undertaken on behalf of any
Credit Party. The Borrower Representative, within fifteen (15) days following
the completion of such inventory, shall provide the Agent with a reconciliation
of the results of such inventory (as well as of any other physical inventory or
cycle counts undertaken by a Credit Party) and shall post such results to the
Credit Parties’ stock ledgers and general ledgers, as applicable.
Notwithstanding the foregoing, if any changes to the methodology or procedures
used in conducting any such physical inventory occur after the Closing Date and
such methodology or procedures are not acceptable to Agent in its reasonable
discretion, the Agent may require the Credit Parties, at their own expense, to
re-conduct such physical inventory using third-party inventory takers reasonably
satisfactory to Agent. The Credit Parties shall also permit the Agent, in its
reasonable discretion, if any Default or Event of Default exists, to cause
additional such inventories to be taken as the Agent determines (each, at the
expense of the Credit Parties).

4.10 Use of Proceeds. The Borrowers shall use the proceeds of the Term Loans
solely as set forth in Section 3.8(b).

 

39



--------------------------------------------------------------------------------

4.11 Cash Management Systems.

(a) Each Credit Party shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, ABL Control Agreements
providing for “full” cash dominion with respect to each ABL Control Account,
securities, commodity or similar account (including, without limitation, any
lockbox or similar arrangements) maintained by such Person as of or after the
Closing Date. Credit Parties shall (except solely to the extent the failure to
do so shall have either (i) not resulted from any act or omission of any Credit
Party or (ii) resulted from the isolated failure by any employee of any Credit
Party to comply with the formal cash management procedures of the Credit Parties
not affecting more than ten (10) Stores at any time, in any case, so long as any
such failure shall not be material in any respect):

(A) cause (1) all cash payments received by them at any Store (other than petty
cash maintained in Store cash registers to facilitate point of sale
transactions, consistent with past practices and proceeds of Term Priority
Collateral) to either (I) be delivered, no less frequently than one (1) time
each calendar week, into the possession of an Approved Armored Car Carrier for
deposit into an ABL Control Account or Local Deposit Account, provided that
until such time as such cash payments shall be delivered into the possession of
an Approved Armored Car Carrier, such cash payments shall (x) within one
Business Day after the receipt thereof, be maintained in a safe located at a
Store in accordance with past practices and (y) thereafter, shall not be used to
service any petty cash or Store expense reimbursement needs, (II) be deposited
into an ABL Control Account or Local Deposit Account within one (1) Business Day
after the receipt thereof (other than such payments as may be inadvertently
misdirected or mis-delivered, which payments shall be promptly deposited in
accordance with this Section upon the correction of any such error) or (III) be
mailed, no less frequently than two (2) times each calendar week, directly to
the bank at which an ABL Control Account or Local Deposit Account is maintained
for deposit into such ABL Control Account or Local Deposit Account, and (2) all
other payments received at any Store (including, without limitation, all checks,
drafts or other similar items of payment) to be deposited into an ABL Control
Account or Local Deposit Account within one (1) Business Day after the receipt
thereof (it being understood that, in the case of checks, drafts and other
similar items of payment that are deposited electronically, such items may be
delivered into the possession of an Approved Armored Car Carrier together with
any cash pursuant to clause (i)(A)(1) above);

(B) establish lockboxes subject to ABL Control Agreements and direct all Account
Debtors (other than in connection with delinquent collection efforts, pursuant
to which the applicable Account Debtors shall be directed to remit payment
directly to the Credit Parties’ chief executive office) to remit all payments
directly to those lockboxes; and

 

40



--------------------------------------------------------------------------------

(C) cause all funds in local store deposit accounts which do not constitute ABL
Control Accounts (“Local Deposit Accounts”) to be transferred on a daily basis
to an ABL Control Account that is subject to an ABL Control Agreement.

(b) Reserved.

(c) Each ABL Control Agreement shall provide, among other things, that (i) the
depository, securities intermediary or commodities intermediary executing such
agreement has no rights of setoff or recoupment or any other claim against such
account, other than for payment of its service fees and other charges directly
related to the administration of such account and for returned checks or other
items of payment (except as Agent may otherwise agree in writing), and (ii) from
and after the Closing Date, except for cash and Cash Equivalents maintained by
the Credit Parties pursuant to Section 5.22, all amounts received in any ABL
Control Account shall be swept daily to the account designated in the applicable
ABL Control Agreement.

(d) Reserved.

(e) Credit Parties may amend Schedule 3.22 to add or replace any deposit account
or other account; provided, that (i) Agent shall have consented in writing (such
consent not be unreasonably withheld) in advance to the opening of such account
with the relevant depository, securities intermediary or commodities
intermediary and (ii) with respect to any additional or replacement ABL Control
Account, securities account, or commodities account, except as Agent may
otherwise agree in writing, prior to the time of the opening of such account,
the applicable Credit Party and the applicable depository, securities
intermediary or commodities intermediary shall have executed and delivered to
Agent an ABL Control Agreement.

(f) Each Credit Party shall cause all Net Proceeds of Term Priority Collateral
to be paid into the Term Loan Priority Account, which account shall, at all
times be under the sole dominion and control of the Agent and, if so requested
by the Agent, be subject to a tri-party deposit account control agreement in
favor of the Agent.

4.12 Leases. Each Credit Party shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located, except
for such payments or other obligations that (a) relate to closed Stores
(including, without limitation, Stores owned by the J. Jill Entities) where no
Collateral included in the calculation of the Borrowing Base most recently
delivered by the Borrower Representative to the Agent is or may be located or
(b)(i) are either (1) being contested in good faith by appropriate

 

41



--------------------------------------------------------------------------------

proceedings or (2) the subject of a good faith, bona fide dispute related to the
leased premises (including such payments and such obligations that are the
subject of an earnest internal review by such Credit Party in the determination
of whether a good faith, bona fide dispute exists with respect to such payments
and such obligations) consistent with the practices of the Borrowers and their
Subsidiaries on the Closing Date, provided that, in the case of this clause (2),
upon receipt of any notice of default under the applicable lease, the applicable
Credit Party or Subsidiary of a Credit Party shall promptly pay and perform its
obligations under such lease, irrespective of whether the bona fide dispute is
then continuing, except solely to the extent that (A) the continued failure to
so pay or perform in connection with such good faith, bona fide dispute could
not reasonably be expected to result in the termination of any such lease
(provided that such Credit Party or such Subsidiary of a Credit Party shall
promptly at the time the continued failure to so pay or perform could reasonably
be expected to result in the termination of any such lease, either (x) commence
a proceeding pursuant to clause (b)(i)(1) above, which proceeding shall seek to
stay any such termination and such relief shall have been granted by the
relevant court, or (y) deem the applicable Store subject to such lease a closed
Store pursuant to clause (a) above (it being agreed that all Collateral located
at such store shall be promptly excluded from the calculation of the Borrowing
Base and the Borrowers shall deliver an updated Borrowing Base Certificate to
the Agent demonstrating the exclusion of such Collateral)) and (B) the failure
to so pay or perform under such lease, individually or in the aggregate with all
other leases which are the subject of a bona fide dispute, could not reasonably
be expected to result in a Material Adverse Effect, and (ii) in any case, for
which adequate reserves in accordance with GAAP are being maintained by such
Person.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to

 

42



--------------------------------------------------------------------------------

the Secured Parties under any Loan Document (including, without limitation, by
conducting such searches under the Uniform Commercial Code in any jurisdiction,
at such times (including periodic intervals), as Agent may reasonably require or
request). Without limiting the generality of the foregoing and except as
otherwise approved in writing by Required Lenders, the Credit Parties shall
cause each of their Domestic Subsidiaries (other than Domestic Subsidiaries
owned indirectly through a Foreign Subsidiary and other than Excluded
Subsidiaries) and, to the extent no 956 Impact exists or would result directly
therefrom, Foreign Subsidiaries, and Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary, to guaranty the Obligations and to cause each such
Subsidiary to grant to Agent, for the benefit of the Secured Parties, a security
interest in, subject to the limitations hereinafter set forth, all of such
Subsidiary’s Property to secure such guaranty (other than Stock and Stock
Equivalents in any subsidiary except as provided below). Furthermore and except
as otherwise approved in writing by Required Lenders, each Credit Party shall,
and shall cause each of its Domestic Subsidiaries (other than Domestic
Subsidiaries owned indirectly through a Foreign Subsidiary and other than
Excluded Subsidiaries) to, pledge all of the Stock and Stock Equivalents of each
of its Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary and other than Excluded Subsidiaries) and First
Tier Foreign Subsidiaries (provided that with respect to any First Tier Foreign
Subsidiary, if a 956 Impact exists or would result directly therefrom such
pledge shall be limited to sixty-five percent (65%) of such Foreign Subsidiary’s
outstanding voting Stock and Stock Equivalents and one hundred percent (100%) of
such Foreign Subsidiary’s outstanding non-voting Stock and Stock Equivalents)
and to the extent no 956 Impact exists or would result directly therefrom, each
of its Foreign Subsidiaries to pledge all of the Stock and Stock Equivalent of
each of its Subsidiaries, in each instance, to Agent, for the benefit of the
Secured Parties, to secure the Obligations. In connection with each pledge of
Stock and Stock Equivalents, the Credit Parties shall deliver, or cause to be
delivered, to Agent, irrevocable proxies and stock powers and/or assignments, as
applicable, duly executed in blank. In the event any Credit Party or any
Domestic Subsidiary (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary) and, to the extent no 956 Impact exists or would result
directly therefrom, any Foreign Subsidiary, and any Domestic Subsidiaries owned
indirectly through a Foreign Subsidiary, of any Credit Party acquires any Real
Estate, simultaneously with such acquisition, such Person shall execute and/or
deliver, or cause to be executed and/or delivered, to Agent, (v) if requested by
Agent in its reasonable judgment, an appraisal complying with FIRREA, (w) within
forty-five days of receipt of notice from Agent that Real Estate is located in a
Special Flood Hazard Area, Federal Flood Insurance as required by
subsection 4.6(a), (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Agent together with an A.L.T.A. lender’s title
insurance policy issued by a title insurer reasonably satisfactory to Agent, in
form and substance and in an amount reasonably satisfactory to Agent insuring
that the Mortgage is a valid and enforceable first priority Lien on the
respective

 

43



--------------------------------------------------------------------------------

property, free and clear of all defects, encumbrances and Liens, (y) then
current A.L.T.A. surveys, certified to Agent by a licensed surveyor sufficient
to allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception and (z) an environmental site assessment prepared by
a qualified firm reasonably acceptable to Agent, in form and substance
reasonably satisfactory to Agent. A “956 Impact” will be deemed to exist to the
extent the issuance of a guaranty by, grant of a Lien by, or pledge of
two-thirds or greater of the voting Stock and Stock Equivalents of, a Foreign
Subsidiary, would result in incremental income tax liability as a result of the
application of Section 956 of the Code. In addition to the obligations set forth
in subsections 4.6(a) and 4.13(b)(w), within forty-five days after written
notice from Agent to Credit Parties that any Real Estate is located in a Special
Flood Hazard Area, Credit Parties shall satisfy the Federal Flood Insurance
requirements of subsection 4.6(a).

4.14 Environmental Matters. Without limiting the generality of the foregoing,
each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all applicable Environmental Laws (including by implementing any Remedial
Action necessary to achieve such compliance or that is required by orders and
directives of any Governmental Authority) except where the failure to comply
could not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, if Agent at
any time has a reasonable basis to believe that there exist violations of
Environmental Laws by, or Environmental Liabilities of, any Credit Party or any
Subsidiary of any Credit Party that, individually or in the aggregate, could
reasonably be expected to result in any Material Environmental Liabilities, then
each Credit Party shall, promptly upon receipt of request from Agent, cause the
performance of, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as Agent may from time to time reasonably request. Such audits,
assessments and reports shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent.

4.15 Reserved.

4.16 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed under the UCC or PPSA in any jurisdiction or any
other Lien filed in any filing office in any jurisdiction (other than any Liens
filed by Agent), deliver to Agent completed requests for information listing
such financing statement or Lien filing and all other effective financing
statements or Lien filings filed in such jurisdiction that name any Credit Party
as debtor, together with copies of such other financing statements or Lien
filings.

4.17 Maintenance of New York Process Agent. In the case of a Canadian Credit
Party, maintain in New York, New York or at such other location in the United
States of America as may be reasonably satisfactory to the Agent, a Person
acting as agent to receive on its behalf and on behalf of its property service
of process.

 

44



--------------------------------------------------------------------------------

4.18 Canadian Pension Benefit Plans. Each Canadian Credit Party shall cause each
of its Canadian Pension Plans (other than any Canadian Pension Plan which is a
“multi-employer pension plan”, as defined under the Pension Benefits Act
(Ontario) or any similar type of plan subject to pension benefits standards
legislation of another jurisdiction in Canada) to be duly registered and
administered in all material respects in compliance with the Pension Benefits
Act (Ontario) or other applicable pension benefits standards legislation and all
other applicable laws (including regulations, orders and directives), and the
terms of the Canadian Pension Plans and any agreements relating thereto. Each
Canadian Credit Party shall ensure:

(a) that no Lien arises on any of its assets in respect of any Canadian Pension
Plan (other than Liens in respect of employee contributions withheld from pay
but not yet due to be remitted to any Canadian Pension Plan);

(b) it makes all required contributions to any Canadian Pension Plan when due;
and

(c) no Canadian Pension Plan provides benefits on a defined benefit basis.

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Term Loan or other
Obligation (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by subsection 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) statutory carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, freight, quasi-freight, fisherman’s lay, wage liens or other
similar statutory Liens arising in the Ordinary Course of Business which are not
past due or remain payable without penalty or which are

 

45



--------------------------------------------------------------------------------

being contested in good faith and by appropriate proceedings diligently
prosecuted, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject thereto and for which adequate reserves in
accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA or other applicable law relating
to Canadian Pension Plans) consisting of pledges or deposits required in the
Ordinary Course of Business in connection with workers’ compensation,
unemployment insurance and other social security legislation or to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeals
bonds (and cash collateral with respect thereto), bids, leases, governmental
contract, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or to secure liability to insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $2,000,000;

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which do not secure any monetary obligations and
which, either individually or in the aggregate, do not in any case materially
detract from the value of the Property subject thereto or interfere in any
material respect with the ordinary conduct of the businesses of any Credit Party
or any Subsidiary of any Credit Party;

(h) Liens on any Property acquired (including any Property acquired from a
Person that is consolidated or amalgamated with or merged with or into any
Credit Party or Subsidiary of a Credit Party or outstanding at the time any
Person becomes a Subsidiary of any Credit Party) or held by any Credit Party or
any Subsidiary of any Credit Party securing Indebtedness incurred or assumed for
the purpose of financing (or refinancing) all or any part of the cost of
acquiring such Property and permitted under subsection 5.5(d); provided that
(i) any such Lien attaches to such Property concurrently with or within sixty
(60) days after the acquisition thereof, (ii) such Lien attaches solely to the
Property so acquired in such transaction and the proceeds thereof, and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such Property;

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

 

46



--------------------------------------------------------------------------------

(k) non-exclusive licenses and sublicenses granted by a Credit Party and leases
or subleases (by a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries and which either individually or in the
aggregate materially do not detract from the value of the Property subject
thereto;

(l) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code;

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(o) Liens securing Indebtedness and other “Obligations” under and as defined in
the ABL Credit Agreement permitted pursuant to Section 5.5(f) relating to the
ABL Loan Documents; provided that such Liens are subject to, and have the
priority set forth in, the ABL Intercreditor Agreement in all respects;

(p) Liens securing Indebtedness permitted pursuant to Section 5.5(g) relating to
the Supplemental L/C Facility Documents; provided that such Liens (i) attach
solely the Supplemental L/C Facility to Cash Collateral which is on deposit with
the Supplemental L/C Facility Agent and; (ii) are subject to, and have the
priority set forth in, the Supplemental L/C Facility Intercreditor Agreement in
all respects; and

(q) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or part, of any of the foregoing, so long as any such
extension, renewal or replacement is limited to all or any part of the same
property that secured the Lien as extended, renewed or replaced (plus
improvements on such property) and the principal amount of the indebtedness or
obligation secured thereby is not increased.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

 

47



--------------------------------------------------------------------------------

(a) dispositions to any Person other than an Affiliate of a Credit Party of
(x) inventory in the Ordinary Course of Business or (y) worn-out, obsolete or
surplus assets (other than Owned Real Estate that constitutes Term Priority
Collateral and Intellectual Property) having a book value not exceeding
$2,000,000 in the aggregate in any Fiscal Year, in the Ordinary Course of
Business;

(b) dispositions (other than of (i) the Stock of any Subsidiary of any Credit
Party, (ii) any Credit Card Receivables or PL Credit Card Receivables of any
Credit Party, (iii) Eligible Real Estate constituting Term Priority Collateral,
or (iv) Intellectual Property) not otherwise permitted hereunder which are made
for fair market value and the mandatory prepayment in the amount of Net Proceeds
of such disposition is made if and to the extent required by Section 1.8;
provided, that (i) at the time of any disposition, no Event of Default shall
exist or shall result from such disposition, (ii) not less than 80% of the
aggregate sales price from such disposition shall be paid in cash at closing and
(iii) the aggregate fair market value of all assets (other than the Essex
Property) so sold by the Credit Parties and their Subsidiaries, together, shall
not exceed $2,000,000 in any Fiscal Year;

(c) dispositions of Cash Equivalents;

(d) dispositions in connection with any Permitted Store Closure;

(e) disposition of the assets of any Foreign Subsidiary, which is not a Credit
Party including the Stock thereof provided that no Foreign Subsidiary shall
dispose of any Intellectual Property;

(f) dispositions of defaulted Accounts for collection purposes for fair value,
provided that such Accounts are not included in the calculation of the Borrowing
Base (as reflected in the most recent Borrowing Base Certificate delivered by
the Borrower Representative to the Agent);

(g) transactions permitted under Section 5.1(k);

(h) dispositions of Intellectual Property set forth in Part B of Schedule 3.16
to AEON Co., Ltd. or its Affiliates; and

(i) dispositions of Intellectual Property in the Ordinary Course of Business
through the failure to maintain any obsolete or unused Intellectual Property,
having only a de minimus value.

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to merge, consolidate or amalgamate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except (a) Talbots Finance may merge with, or dissolve or liquidate into, any
other Borrower, and (b) upon not less than five (5) Business Days prior written
notice to Agent, (i) any Subsidiary of a Borrower may merge

 

48



--------------------------------------------------------------------------------

or amalgamate with, or dissolve or liquidate into, a Borrower or a Wholly-Owned
Subsidiary of a Borrower which is a Domestic Subsidiary, provided that (x) such
Borrower or such Wholly-Owned Subsidiary which is a Domestic Subsidiary or the
successor by amalgamation thereto shall be the continuing or surviving entity,
(y) all actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent shall have been
completed, and (z) such transaction shall not cause any breach of the provisions
of Section 5.24 (and to the extent reasonably requested by the Agent, the Credit
Parties shall provide favorable opinions of its legal counsel as to such matters
affecting the Private Label Credit Card Agreements as the Agent may reasonably
request) (ii) any Foreign Subsidiary may merge or amalgamate with or dissolve or
liquidate into another Foreign Subsidiary provided if a First Tier Foreign
Subsidiary is a constituent entity in such merger, dissolution or liquidation,
such First Tier Foreign Subsidiary or the successor by amalgamation thereto
shall be the continuing or surviving entity, (iii) transaction permitted under
Section 5.2(e) may be consummated and (iv) each Excluded Subsidiary (other than
TCNB) may be dissolved.

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, or (ii) make or commit
to make any Acquisitions, or any other acquisition of all or substantially all
of the assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, amalgamation, consolidation or
other combination or (iii) make or purchase, or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including a Borrower, any Affiliate of a Borrower or
any Subsidiary of a Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) Investments consisting of extensions of credit (or contribution of capital)
by any Credit Party to any other Credit Party; provided, that: (i) if any Credit
Party executes and delivers to any other Credit Party a note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness, that
Intercompany Note shall be pledged and delivered to Agent pursuant to the
Guaranty and Security Agreement as additional collateral security for the
Obligations; (ii) each Credit Party shall accurately record all intercompany
transactions on its books and records; (iii) at the time any such intercompany
loan or advance is made by any Credit Party to any other Credit Party and after
giving effect thereto, each such Credit Party shall be Solvent; and (iv) such
intercompany loans shall be on terms, including subordination terms, reasonably
satisfactory to the Agent;

(c) Reserved;

(d) Reserved;.

 

49



--------------------------------------------------------------------------------

(e) Investments consisting of extensions of credit by any Subsidiary of a
Borrower that is not a Credit Party to any Credit Party; provided, that:
(i) each Credit Party and its Subsidiaries shall accurately record all
intercompany transactions on its books and records; and (ii) such intercompany
loans shall be subordinated to the Obligations as evidenced by a subordination
agreement in form and substance reasonably satisfactory to Agent and shall
otherwise be on terms, reasonably satisfactory to the Agent;

(f) Investments by Subsidiaries of the Borrowers that are not Credit Parties in
other Subsidiaries that are not Credit Parties;

(g) Investments consisting of creation of a new Subsidiary; provided that such
new Subsidiary shall (i) be added as a Credit Party to this Agreement in a
manner acceptable to the Agent and (ii) comply with the requirements set forth
in Section 4.13(b);

(h) Investments consisting of the Minimum TCNB Deposit;

(i) Investments necessary to satisfy TCNB’s obligations as a national bank
pursuant to Requirements of Law, including the Community Reinvestment Act of
1977, to support low and moderate income consumers, consisting of loans made by
TCNB through Access Capital Strategies (which amount as of the date hereof is
approximately $250,000);

(j) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(b);

(k) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(l) Investments existing on the Closing Date and set forth in Schedule 5.4;

(m) Investments in the J. Jill Entities in connection with the satisfaction of
Contingent Obligations permitted under Section 5.9(i), provided that the
aggregate proceeds of all such Investments shall be used solely to pay and
satisfy such Contingent Obligations;

(n) loans or advances to employees permitted under Section 5.6;

(o) Investments consisting of any transactions permitted under Section 5.3 and
Section 5.6(e); and

 

50



--------------------------------------------------------------------------------

(p) Investments consisting of extensions of credit by any Credit Party to TCNB;
provided, that: (i) no Default or Event of Default has occurred and is
continuing or would arise as a result of such Investment, (ii) such Investment
is made in the Ordinary Course of Business, (iii) TCNB shall execute and deliver
to the applicable Credit Party a Subsidiary Intercompany Note to evidence such
intercompany Indebtedness, which Subsidiary Intercompany Note shall be pledged
and delivered to Agent pursuant to the Guaranty and Security Agreement as
additional collateral security for the Obligations; (iv) each Credit Party and
TCNB shall accurately record all intercompany transactions on its books and
records; (v) at the time any such intercompany loan or advance is made by any
Credit Party to TCNB and after giving effect thereto, TCNB shall be Solvent;
(vi) the aggregate amount of such intercompany Indebtedness owing by TCNB
pursuant to this clause (d) shall not exceed $2,500,000 at any one time
outstanding; and (vii) Agent shall have received a certificate of a Responsible
Officer of the Borrower Representative certifying, and as appropriate setting
forth calculations demonstrating, that the Credit Parties and their Subsidiaries
have complied with each of the conditions set forth in clauses (i) through
(vi) of this proviso, which certificate shall be in form and substance
reasonably satisfactory to Agent.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof, provided,
that Indebtedness permitted under this clause (d) and Contingent Obligations
permitted under Section 5.9(n) shall not to exceed $5,000,000 in the aggregate
at any time outstanding;

(e) unsecured intercompany Indebtedness permitted pursuant to
subsections 5.4(b), 5.4(e) and 5.4(f);

(f) Indebtedness under the ABL Loan Documents subject to the terms of the ABL
Intercreditor Agreement, and including Permitted Refinancings thereof, subject
to the terms of the ABL Credit Agreement;

(g) Indebtedness under the Supplemental L/C Facility Documents in an aggregate
principal amount not to exceed $25,000,000 or such greater amount reasonably
acceptable to the Agent and the Required Lenders, and including Permitted
Refinancings thereof; provided, however, that (i) both

 

51



--------------------------------------------------------------------------------

before and after giving effect to the Supplemental L/C Facility Documents, no
Default or Event of Default shall exist, (ii) the Supplemental L/C Facility
Documents shall be in form and substance, and the Supplemental L/C Facility
shall be on terms and conditions, reasonably satisfactory to the Agent and the
Required Lenders, (iii) the terms and conditions of the Supplemental L/C
Facility Intercreditor Agreement shall be reasonably acceptable to the Agent and
the Required Lenders and the Supplemental L/C Facility Intercreditor Agreement
shall be in full force and effect and (iv) prior to the consummation of any
Supplemental L/C Facility transaction, Agent shall have received an officer’s
certificate (in form and substance reasonably satisfactory to Agent) from a
Responsible Officer of the Borrower Representative certifying that the
conditions set forth in this clause (g) are satisfied; and

(h) other unsecured Indebtedness not exceeding $10,000,000 in the aggregate at
any time outstanding owing to Persons that are not Affiliates of the Credit
Parties.

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of a Borrower or of any such Subsidiary,
except:

(a) as set forth on Schedule 5.6 hereof and as in effect as of the Closing Date;

(b) as expressly permitted by this Agreement; or

(c) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary;

(d) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms, procuring directors and officers liability insurance
policies;

(e) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms, transactions made in connection with employee benefit
plans;

(f) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $2,500,000 in the aggregate outstanding at any
time, provided, that no Default or Event of Default has occurred and is
continuing or would arise as a result of such transaction at the time of its
occurrence;

 

52



--------------------------------------------------------------------------------

(g) Reserved; and

(h) non-cash loans or advances made by the Company to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of the Company.

5.7 Compensation. No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries to, pay any management, consulting or similar fees to any
Affiliate of any Credit Party other than fees paid to any Credit Party, provided
that any such fees paid by a Borrower shall only be paid to another Borrower.

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Term
Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Credit Party or others incurred
to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries (other
than Contingent Obligations relating to the J. Jill Sale, which Contingent
Obligations are set forth on Schedule 5.9(i)) existing as of the Closing Date
and listed in Schedule 5.9(c), including extension and renewals thereof which do
not increase the amount of such Contingent Obligations or impose materially more
restrictive or adverse terms on the Credit Parties or their Subsidiaries as
compared to the terms of the Contingent Obligation being renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder, (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b) and (iii) vendors in connection with contracts entered into in
the Ordinary Course of Business;

 

53



--------------------------------------------------------------------------------

(f) Contingent Obligations arising under guarantees made in the Ordinary Course
of Business with respect to obligations of any Credit Party, which obligations
are otherwise permitted hereunder; provided that if such obligation is
subordinated to the Obligations, such Contingent Obligation shall be
subordinated to the same extent;

(g) Contingent Obligations relating to the reimbursement of, or payment of fees
or interest to, Li & Fung, Ltd. or its Affiliates in connection with any letter
of credit or payment made by such Person for the benefit of any Credit Party on
account of the shipment or purchase of Inventory in the Ordinary Course of
Business;

(h) Contingent Obligations consisting of repurchase obligations of the Credit
Parties and their Subsidiaries incurred in the Ordinary Course of Business in
connection with any required advance purchase by any manufacturer, of fabric,
trim or other raw materials that are not utilized in the production of
Inventory;

(i) Contingent Obligations set forth on Schedule 5.9(i) (which schedule shall
identify the obligator in respect thereof) arising pursuant to, or in connection
with, the J. Jill Sale;

(j) Contingent Obligations arising with respect to customary indemnification
obligations in respect of chargebacks in favor of any credit card issuer or
processor under any Credit Card Agreements; and

(k) Contingent Obligations arising in connection with the Supplemental L/C
Facility;

(l) Contingent Obligations arising under Letters of Credit;

(m) Contingent Obligations arising under the ABL Credit Agreement; and

(n) other Contingent Obligations provided, that Contingent Obligations permitted
under this clause (n) and Indebtedness permitted under Section 5.5(d) shall not
exceed $5,000,000 in the aggregate at any time outstanding.

5.10 Compliance with ERISA; and Canadian Pension Plan. No ERISA Affiliate shall
cause or suffer to exist (a) any event that could result in the imposition of a
Lien on any asset of a Credit Party or a Subsidiary of a Credit Party with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, result in Liabilities in excess of $2,000,000. No
Credit Party shall cause or suffer to exist any event that could result in the
imposition of a Lien (other than a Lien in respect of which employee
contributions are withheld from pay but not yet remitted to a Canadian Pension
Plan) with respect to any Benefit Plan or Canadian Pension Plan. No Canadian
Pension Plan shall provide benefits on a defined benefit basis.

 

54



--------------------------------------------------------------------------------

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that any Wholly-Owned Subsidiary of a Borrower
may declare and pay dividends to a Borrower or any other Credit Party and a
Foreign Subsidiary may pay dividends to any other Foreign Subsidiary, and except
that:

(a) the Company may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(b) the Company may purchase Stock or Stock Equivalents from its employees upon
demand by any such employee in connection with the satisfaction of his or her
tax withholding obligations pursuant to employee benefit plans, provided that
(x) the aggregate amount of all such Restricted Payments in any Fiscal Year
shall not exceed $2,000,000 and (y) no Default or Event of Default has occurred
and is continuing or would arise as a result of any such Restricted Payment; and

(c) the Borrower may redeem or repurchase from officers, directors and employees
Stock and Stock Equivalents in the Ordinary Course of Business in connection the
departure of such officer, director or employee from the Company or its
Subsidiaries; provided that the amount paid for such redemption or repurchase
shall not exceed $0.01 per share redeemed or repurchased.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business conducted by the Credit
Parties and their Subsidiaries on the date hereof or any business substantially
related and incidental thereto.

5.13 Change in Structure. Except as expressly permitted under Sections 5.2(e),
5.3, 5.4(f), 5.4(g) and 5.11, no Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, make any material changes in its equity
capital structure, issue any Stock or Stock Equivalents (other than common Stock
or common Stock Equivalents of the Company) or amend any of its Organization
Documents in any material respect and, in each case, in any respect adverse to
Agent or Lenders; provided that the Credit Parties shall be permitted to issue
Stock of the Company pursuant to the Equity Plan.

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required

 

55



--------------------------------------------------------------------------------

by GAAP, (ii) change the Fiscal Year or method for determining Fiscal Quarters
or Fiscal Months of any Credit Party or of any consolidated Subsidiary of any
Credit Party, (iii) change its name as it appears in official filings in its
jurisdiction of organization or (iv) change its jurisdiction of organization, in
the case of clauses (iii) and (iv), without at least thirty (30) days’ prior
written notice to Agent.

5.15 Amendments to Subordinated Indebtedness. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries directly or indirectly to,
change or amend the terms of any Subordinated Indebtedness not subject to the
Subordination Agreement, if the effect of such change or amendment is to:
(A) increase the interest rate on such Indebtedness; (B) shorten the dates upon
which payments of principal or interest are due on such Indebtedness; (C) add or
change in a manner adverse to the Credit Parties any event of default or add or
make more restrictive any covenant with respect to such Indebtedness; (D) change
in a manner adverse to the Credit Parties the prepayment provisions of such
Indebtedness; (E) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof); or (F) change or amend any other
term if such change or amendment would materially increase the obligations of
the Credit Parties or confer additional material rights on the holder of such
Indebtedness in a manner adverse to the Credit Parties, Agent or Lenders.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any Credit Party. No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
enter into, assume or become subject to any Contractual Obligation prohibiting
or otherwise restricting the existence of any Lien upon any of its assets in
favor of Agent, whether now owned or hereafter acquired except in connection
with any document or instrument governing Liens permitted pursuant to
subsections 5.1(h), 5.1(i), 5.1(o) or 5.1(p), provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Liens.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless such Stock and Stock Equivalents (other than Stock and Stock
Equivalents issued by the Company and any Excluded Equity Issuance) are pledged
to Agent, for the benefit of the Secured Parties, as security for the
Obligations pursuant in accordance with the terms of the Guaranty and Security
Agreement.

 

56



--------------------------------------------------------------------------------

5.17 OFAC; Patriot Act, Proceeds of Crime Act. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to fail to comply with any of
the requirements set forth in Section 3.28 or Section 3.29.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. Except as could not reasonably be expected to result
in Material Environmental Liabilities, no Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, cause or suffer to exist any
Release of any Hazardous Material at, to or from any Real Estate that would
violate any Environmental Law, form the basis for any Environmental Liabilities
or otherwise materially adversely affect the value or marketability of any Real
Estate (whether or not owned by any Credit Party or any Subsidiary of any Credit
Party).

5.20 Prepayments of Other Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (a) the Obligations,
(b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in a transaction permitted
hereunder, (c) a Permitted Refinancing of Indebtedness permitted under
subsection 5.5(c), 5.5(d), 5.5(f) (subject to the ABL Intercreditor Agreement)
or 5.5(g) 5.5(d), prepayment of intercompany Indebtedness to Credit Parties,
(e) Indebtedness permitted under subsection 5.5(f) (subject to the ABL
Intercreditor Agreement), 5.5(g) or 5.5(h) and (f) in connection with the
re-characterization, as a contribution to equity, or the conversion to Stock of
existing Investments consisting of extensions of credit by any Credit Party to
Talbots (Canada) Corporation.

5.21 Amendments or Waivers of ABL Loan Documents, the Supplemental L/C Facility
Documents. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, agree to any amendment, restatement, supplement or other
modification to, or waiver of any of its material rights under, the ABL Loan
Documents, the Supplemental L/C Facility Documents or any Permitted Refinancings
thereof, if such amendment, restatement, supplement or other modification to, or
waiver of material rights, would be prohibited by the applicable Intercreditor
Agreement or would be adverse in any material respect to the interests of the
Agent or Lenders, without obtaining the prior written consent of Required
Lenders to such amendment, restatement, supplement or other modification or
waiver.

5.22 Cash Accumulation.

(a) No Credit Party shall permit cash and Cash Equivalents in an aggregate
amount in excess of $10,000,000 (other than (i) Supplemental L/C Facility Cash
Collateral, (ii) cash necessary for the Credit Parties to satisfy the current
liabilities incurred by them in the ordinary course of their business and
without acceleration of the satisfaction of such current liabilities, (iii) the

 

57



--------------------------------------------------------------------------------

Minimum TCNB Deposit, (iv) the J. Jill Contingent Obligation Deposit, (v) cash
deposits in an amount not to exceed $9,500,000 maintained with insurers in
respect of casualty insurance programs of the Credit Parties and their
Subsidiaries in accordance with, and in a minimum amounts necessary to satisfy
requirements under high deductible casualty insurance programs maintained in the
Ordinary Course of Business, and (vi) cash necessary to cash collateralize
customs bonds in the Ordinary Course of Business in an amount not to exceed
$8,500,000 at any time (or such greater amount required pursuant to any
Requirement of Law)) to accumulate and be maintained in deposit, securities,
commodity or similar account of the Credit Parties; provided that any such
accumulated amounts shall be maintained in accounts subject to an ABL Control
Agreement; and provided, however, that the Credit Parties’ obligations under
this Section 5.22 shall be suspended if, and for so long as, there are no Term
Loans outstanding.

(b) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, to deposit any proceeds of any
Collateral, other than proceeds of Credit Card Receivables processed by Fifth
Third Bank into any deposit account maintained by a Credit Party or any of its
Subsidiaries at Fifth Third Bank.

5.23 Reserved.

5.24 Private Label Credit Card Agreements. No Credit Party shall, and no Credit
Party shall permit any Subsidiary to, amend, restate, supplement or otherwise
modify, or waive any rights under, or terminate any of the Private Label Credit
Card Agreements, in each case in a manner adverse to Agent or any other Secured
Party, except as required pursuant to any Requirement of Law (it being
understood that any such adverse change shall be promptly disclosed to Agent and
thereafter Agent shall have the right to exclude the relevant Eligible PL Credit
Card Accounts or to provide for appropriate Reserves in its Permitted Discretion
for Eligible PL Credit Card Accounts to the extent necessary to account for such
adverse change). Notwithstanding the foregoing to the contrary, no Credit Party
shall, and no Credit Party shall permit any Subsidiary to, amend, restate,
supplement or otherwise modify, or waive any rights under, or terminate any of
the Private Label Credit Card Agreements or otherwise take (or omit to take) any
action, in each case, which causes the transfer of Accounts or rights to payment
arising under any Private Label Credit Card from TCNB to the Company or Talbots
Finance or from Talbots Finance to the Company to cease being characterized as a
perfected “true sale” (for the avoidance of any doubt, each Credit Party shall
file or cause to be filed and remain in full force and effect at all times all
necessary UCC financing statements to effect such “true sale” in respect of all
such Accounts and other rights to payment so transferred, provided that all
continuation statements in respect of any such initial UCC financing statements
shall be filed no later than thirty (30) days prior to the date the applicable
financing statements shall lapse).

 

58



--------------------------------------------------------------------------------

5.25 J. Jill Entities; Merger Subsidiary. No Credit Party shall permit any J.
Jill Entity to engage in any business or activity other than (a), maintaining,
satisfying or otherwise terminating each of its leases existing as of the date
hereof, (b) participating in tax, accounting and other administrative activities
as a Subsidiary of a consolidated group of companies, including the Credit
Parties, and (c) activities incidental to the business or activities described
in clauses (a) and (b) of this Section 5.25.

5.26 Excess Availability. Permit Availability (without giving effect to the
Availability Block) at any time to be less than an amount equal to the greater
of (A) the lesser of (a) ten percent (10.00%) of the commitments under the ABL
Credit Agreement then in effect and (b) ten percent (10.00%) of the Borrowing
Base (without giving effect to the Term Loan Push Down Reserve or the Term Loan
Reserve Amount), based upon the most recent Borrowing Base Certificate received
by Agent; and (B) the sum of (i) $17,500,000 plus (ii) upon the occurrence of a
Term Loan Trigger Event the Term Loan Reserve Amount.

ARTICLE VI.

[INTENTIONALLY OMITTED]

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails to pay when and as required to be paid
herein, any amount of principal of, or interest on, any Term Loan, including
after maturity of the Term Loans, or any fee or any other amount payable
hereunder or pursuant to any other Loan Document;

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made;

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsections 4.3(a), 4.4(a) and 4.4(d),
4.7(a)(ii) or 9.10(d), Sections 4.1, 4.2 (other than subsections 4.2(a), 4.2(c),
4.2(i), 4.2(l), 4.2(o), 4.2(p), 4.2(q) and 4.2(r)), 4.6, 4.9 (other than
subsection 4.9(a)), 4.10, or 4.11 (other than subsections 4.11(c)(i), and
4.11(e)) or Article V;

 

59



--------------------------------------------------------------------------------

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of (x) fifteen (15) days, in the case of a covenant or agreement
contained in Section 4.3 (other than subsections 4.3(a) of this Agreement or
(z) thirty (30) days, in the case of any other covenant or agreement, after the
earlier to occur of (i) the date upon which a Responsible Officer of any Credit
Party becomes aware of such default and (ii) the date upon which written notice
thereof is given to the Borrower Representative by Agent or Required Lenders;

(e) Cross-Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$3,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded;

(f) Insolvency; Voluntary Proceedings. A Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course, except in connection with a transaction
permitted under Section 5.3; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party (other than either of the J. Jill Entities), or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
any such Person’s Properties with a value in excess of $2,000,000 individually

 

60



--------------------------------------------------------------------------------

or in the aggregate and any such proceeding or petition shall not be dismissed,
or such writ, judgment, warrant of attachment, execution or similar process
shall not be released, vacated or fully bonded within forty-five (45) days after
commencement, filing or levy; (ii) any Credit Party or Subsidiary of any Credit
Party (other than either of the J. Jill Entities) admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) any Credit Party or any Subsidiary of any Credit Party
(other than either of the J. Jill Entities) acquiesces in the appointment of a
receiver, receiver-manager, interim receiver, monitor, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its Property or business;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $5,000,000 or more (net of insurance coverage provided by a carrier
and for which liability has been acknowledged in writing by such carrier), and
the same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of thirty (30) days after the entry thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party thereto or any Credit Party or any Subsidiary of
any Credit Party shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens;

(k) Ownership. A Change in Control shall occur;

(l) Invalidity of Subordination Provisions. The subordination provisions of the
Subordination Agreement or any agreement or instrument governing any
Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement or such subordination
provisions;

 

61



--------------------------------------------------------------------------------

(m) ABL Documents and Supplemental L/C Facility Documents. Any default, any
breach of any condition or covenant, or any other event shall occur or condition
shall exist, under the ABL Documents or the Supplemental L/C Facility Documents
or any instrument relating to any such Indebtedness, if the effect of such event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity;

(n) Invalidity of ABL Intercreditor Agreement or the Supplemental L/C Facility
Intercreditor Agreement. Any of the ABL Intercreditor Agreement or the
Supplemental L/C Facility Intercreditor Agreement shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect (other
than in accordance with its terms), any Credit Party shall contest in any manner
the validity or enforceability thereof or deny that it has any further liability
or obligation thereunder, the Obligations, for any reason, shall not have the
priority contemplated by the ABL Intercreditor Agreement or the Supplemental L/C
Facility Intercreditor Agreement, as the case may be, or any party (other than
Agent or any Lender) to the ABL Intercreditor Agreement or the Supplemental L/C
Facility Intercreditor Agreement fails to perform or observe any term, covenant
or agreement contained therein;

(o) ERISA. (i) An ERISA Event occurs with respect to a Benefit Plan (including,
but not limited to any Multiemployer Plan) which has resulted or could
reasonably be expected to result in liability of any Credit Party under Title IV
of ERISA to such Benefit Plan or the PBGC in an aggregate amount in excess of
$2,000,000 or which could reasonably likely result in a Material Adverse Effect,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $2,000,000 or which could reasonably
likely result in a Material Adverse Effect;

(p) Canadian Pension Plans. Any event or condition shall occur or exist with
respect to a Canadian Pension Plan that could reasonably be expected to subject
any Canadian Credit Party to any tax, penalty or other liabilities under the
Pension Benefits Act (Ontario) or any other applicable pension benefits
standards legislation or other applicable laws in an aggregate amount in excess
of $2,000,000, or if a Canadian Credit Party is in default with respect to
required payments to a Canadian Pension Plan in an aggregate amount in excess of
$2,000,000 or any Lien arises on the assets of a Canadian Credit Party (save for
contribution amounts not yet due) in connection with any Canadian Pension Plan;
or

 

62



--------------------------------------------------------------------------------

(q) Indictment. The indictment or institution of any legal process or proceeding
against, any Credit Party or any Subsidiary thereof, under any federal, state,
provincial, municipal, and other criminal statute, rule, regulation, order, or
other requirement having the force of law for a felony.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the unpaid principal amount of all outstanding
Term Loans, all interest accrued and unpaid thereon, all fees and premium
(including any amounts due under Section 1.9) and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
subsection 7.1(f) or 7.1(g) above (in the case of clause (i) of
subsection 7.1(g) upon the expiration of the forty-five (45) day period
mentioned therein), the unpaid principal amount of all outstanding Term Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of Agent or any Lender.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender hereby appoints Wells Fargo (together with
any successor Agent pursuant to Section 8.9) as Agent hereunder and authorizes
Agent to (i) execute and deliver the Loan Documents and accept delivery thereof
on its behalf from any Credit Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Agent under such Loan Documents and (iii) exercise such powers as
are incidental thereto.

 

63



--------------------------------------------------------------------------------

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Loan Documents (including in any
proceeding described in subsection 7.1(g) or any other bankruptcy, insolvency or
similar proceeding), and each Person making any payment in connection with any
Loan Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in subsection 7.1(f) or 7.1(g) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for Agent and the Lenders for purposes of the perfection
of Liens with respect to any deposit account maintained by a Credit Party with,
and cash and Cash Equivalents held by, such Lender, and may further authorize
and direct the Lenders to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender hereby agrees to take such further actions to
the extent, and only to the extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

 

64



--------------------------------------------------------------------------------

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Term Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

 

65



--------------------------------------------------------------------------------

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, each Borrower and each other Credit Party
hereby waive and shall not assert (and each of the Borrowers shall cause each
other Credit Party to waive and agree not to assert) any right, claim or cause
of action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender or other Person for any statement, document, information, representation
or warranty made or furnished by or on behalf of any Credit Party or any Related
Person of any Credit Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower Representative or any Lender describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);

 

66



--------------------------------------------------------------------------------

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Borrower hereby waives and agrees not to assert (and each
Borrower shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action it might have against Agent based thereon.

(c) Each Lender (i) acknowledges that it has performed and will continue to
perform its own diligence and has made and will continue to make its own
independent investigation of the operations, financial conditions and affairs of
the Credit Parties and (ii) agrees that it shall not rely on any audit or other
report provided by Agent or its Related Persons (an “Agent Report”). Each Lender
further acknowledges that any Agent Report (i) is provided to the Lenders solely
as a courtesy, without consideration, and based upon the understanding that such
Lender will not rely on such Agent Report, (ii) was prepared by Agent or its
Related Persons based upon information provided by the Credit Parties solely for
Agent’s own internal use, (iii) may not be complete and may not reflect all
information and findings obtained by Agent or its Related Persons regarding the
operations and condition of the Credit Parties. Neither Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or completeness of
the information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender receiving a copy of
any Agent Report. Without limiting the generality of the forgoing, neither Agent
nor any of its Related Persons shall have any responsibility for the accuracy or
completeness of any Agent Report, or the appropriateness of any Agent Report for
any Lender’s purposes, and shall have no duty or responsibility to correct or
update any Agent Report or disclose to any Lender any other information not
embodied in any Agent Report, including any supplemental information obtained
after the date of any Agent Report. Each Lender releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender having access to any
Agent Report or any discussion of its contents, and agrees to indemnify and hold
harmless Agent and its Related Persons from all claims, liabilities and expenses
relating to a breach by any Lender arising out of such Lender’s access to any
Agent Report or any discussion of its contents.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any

 

67



--------------------------------------------------------------------------------

of its Affiliates makes any Term Loan or otherwise becomes a Lender hereunder,
it shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Lender”, “Required Lender” and any similar terms shall, except
where otherwise expressly provided in any Loan Document, include, without
limitation, Agent or such Affiliate, as the case may be, in its individual
capacity as Lender, Lender or as one of the Required Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender acknowledges that it shall, independently and without reliance
upon Agent, any Lender or any of their Related Persons or upon any document
(including any offering and disclosure materials in connection with the
syndication of the Term Loans) solely or in part because such document was
transmitted by Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Credit Party and
make and continue to make its own credit decisions in connection with entering
into, and taking or not taking any action under, any Loan Document or with
respect to any transaction contemplated in any Loan Document, in each case based
on such documents and information as it shall deem appropriate. Except for
documents expressly required by any Loan Document to be transmitted by Agent to
the Lenders, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Credit Party or any Affiliate of any Credit Party that may come in to the
possession of Agent or any of its Related Persons.

(b) If any Lender has elected to abstain from receiving MNPI concerning the
Credit Parties or their Affiliates, such Lender acknowledges that,
notwithstanding such election, Agent and/or the Credit Parties will, from time
to time, make available syndicate-information (which may contain MNPI) as
required by the terms of, or in the course of administering the Term Loans to
the credit contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain MNPI) in accordance with such Lender’s compliance
policies and contractual obligations and applicable law, including federal and
state securities laws; provided, that if such contact is not so identified in
such questionnaire, the relevant Lender hereby agrees to promptly (and in any
event within one (1) Business Day) provide such a contact to Agent and the
Credit Parties upon request therefor by Agent or the Credit Parties.
Notwithstanding such Lender’s election to abstain from receiving MNPI, such
Lender acknowledges that if such Lender chooses to communicate with Agent, it
assumes the risk of receiving MNPI concerning the Credit Parties or their
Affiliates.

 

68



--------------------------------------------------------------------------------

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the IRS or any other Governmental Authority asserts a claim
that Agent did not properly withhold tax from amounts paid to or for the account
of any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
such Agent as tax or otherwise, including penalties and interest, and together
with all expenses incurred by Agent, including legal expenses, allocated
internal costs and out-of-pocket expenses. Agent may offset against any payment
to any Lender under a Loan

 

69



--------------------------------------------------------------------------------

Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

8.9 Resignation of Agent.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower Representative not less than 30 days prior to the
effective date of such resignation set forth in such notice or, if no such date
is set forth therein, upon the date such notice shall be effective in accordance
with the terms of this Section 8.9. If Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Agent. If, within
30 days after the retiring Agent having given notice of resignation, no
successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrowers, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

8.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Agent to release (or, in the case of clause (b)(ii)
below, release or subordinate) the following:

(a) any Subsidiary of a Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

 

70



--------------------------------------------------------------------------------

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h), 5.1(i), 5.1(o) or 5.1(p), and
(iii) all of the Collateral and all Credit Parties, upon (A) termination of the
Term Loan Commitments, (B) payment and satisfaction in full of all Term Loans
and all other Obligations under the Loan Documents and all Obligations arising
under Secured Rate Contracts, that Agent has theretofore been notified in
writing by the holder of such Obligation are then due and payable (or, as an
alternative with respect to Obligations arising under Secured Rate Contracts,
other arrangements acceptable to the holder of such Obligations are made),
(C) deposit of cash collateral with respect to all contingent Obligations, in
amounts and on terms and conditions and with parties satisfactory to Agent and
each Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations as to which no claim has been asserted) and (D) to the extent
requested by Agent, receipt by Agent and the Secured Parties of liability
releases from the Credit Parties each in form and substance acceptable to Agent.

Each Lender hereby directs Agent, and Agent hereby agrees, upon receipt of at
least five (5) Business Days’ advance notice from the Borrower Representative,
to execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender party
hereto as long as, by accepting such benefits, such Secured Party agrees, as
among Agent and all other Secured Parties, that such Secured Party is bound by
(and, if requested by Agent, shall confirm such agreement in a writing in form
and substance acceptable to Agent) this Article VIII and Sections 9.3, 9.9,
9.10, 9.11, 9.17, 9.24 and 10.1 and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent and the Lenders party
hereto shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

 

71



--------------------------------------------------------------------------------

8.12 Documentation Agent and Syndication Agent. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Documentation Agent and Syndication Agent shall not have any
duties or responsibilities, nor shall the Documentation Agent and Syndication
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Documentation Agent and Syndication Agent. At any
time that any Lender serving (or whose Affiliate is serving) as Documentation
Agent and/or Syndication Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loans and the Term Loan
Commitment, such Lender (or an Affiliate of such Lender acting as Documentation
Agent or Syndication Agent) shall be deemed to have concurrently resigned as
such Documentation Agent and/or Syndication Agent.

8.13 Intercreditor Agreements. The Lenders hereby irrevocably authorize the
Agent to enter into the ABL Intercreditor Agreement and the Supplemental L/C
Facility Intercreditor Agreement, in each case, upon the Required Lenders’
approval of the terms thereof, and agree to be bound by the provisions of the
Intercreditor Agreement and the Supplemental L/C Facility Intercreditor
Agreement.

8.14 Information Regarding Bank Products and Secured Rate Contracts. Each Lender
agrees that, upon the reasonable request of the Agent, it shall from time to
time provide the Agent with updated information regarding the Bank Product
Amounts or obligations under Secured Rate Contracts in order facilitate the
Agent’s administration of the credit facilities hereunder (it being understood
that upon the failure of any Lender or any Affiliate of a Lender to provide such
information, the Agent may, in its discretion, exclude the Bank Product Amounts
or obligations under Secured Rate Contracts of such Lender or such Affiliate
from the “Obligations” and from distributions under Section 0).

8.15 Quebec Security. For the purposes of the grant of security under the laws
of the Province of Quebec which may now or in the future be required to be
provided by any Credit Party, the Agent is hereby irrevocably authorized and
appointed to act as the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of Article 2692 of the Civil Code of Quebec) in
order to hold any hypothec granted under the laws of the Province of Quebec as
security for any debenture, bond or other title of indebtedness that may be
issued by any such Credit Party pursuant to a deed of hypothec and to exercise
such rights and duties as are conferred upon a fondé de pouvoir under the
relevant deed of hypothec and applicable laws (with the power to delegate any
such rights or duties). Moreover, in respect of any pledge by any such Credit
Party of any such debenture, bond or other title of indebtedness as security for
any Obligations, the Agent shall also be authorized to hold such debenture, bond
or other title of indebtedness as agent and pledgee for its own account and for
the benefit of all or any of the Secured Parties, the whole notwithstanding the
provisions of Section 32 of An Act respecting the Special Powers of Legal
Persons (Quebec). Any person who becomes a Secured Party or successor Agent
shall be deemed to have consented to and ratified the foregoing appointment of
the Agent as fondé de pouvoir and as agent and mandatary on behalf of the
relevant Secured Parties. For greater certainty, the Agent, acting as the holder
of an irrevocable power of attorney (fondé de pouvoir), shall have the same
rights, powers, immunities, indemnities and exclusions from liability as are
prescribed in favour of the Agent in this Agreement, which shall apply mutatis
mutandis. In the event of the resignation and appointment of a successor Agent,
such successor Agent shall also act as the holder of an irrevocable power of
attorney (fondé de pouvoir).”

 

72



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrowers, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders directly affected thereby (or by Agent
with the consent of all the Lenders directly affected thereby), in addition to
Agent and the Required Lenders (or by Agent with the consent of the Required
Lenders) and the Borrowers, do any of the following:

(i) increase or extend the Term Loan Commitment of any Lender (or reinstate any
Term Loan Commitment terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) hereunder or under
any other Loan Document (for the avoidance of doubt, mandatory prepayments
pursuant to Section 1.8 (other than under subsection 1.8(a)) may be postponed,
delayed, waived or modified with the consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Term Loan, or of any
fees or other amounts payable hereunder or under any other Loan Document;

(iv) amend this Section 9.1 or the definitions of Required Lenders or any
provision providing for consent or other action by all Lenders or change the
percentage of the Term Loan Commitments or of the aggregate unpaid principal
amount of the Term Loans which shall be required for the Lenders or any of them
to take any action hereunder;

 

73



--------------------------------------------------------------------------------

(v) (A) amend the definition of “Term Priority Collateral” in a manner adverse
to the Lenders or (B) amend Section 1.10(c) in any manner that would alter the
order of treatment or the pro rata sharing of payments required thereby; or

(vi) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).

(b) No amendment or waiver shall amend or modify the definitions of Eligible
Credit Card Accounts, Eligible PL Credit Card Accounts, Eligible Inventory,
Eligible In Transit Inventory, Eligible Supplemental Inventory, Eligible Real
Estate, Eligible Intellectual Property, Availability Block, Borrowing Base, Term
Loan Borrowing Base, Term Loan Reserve Amount, Term Loan Trigger Event or Term
Loan Push-Down Reserve including any increase in the percentage advance rates in
the definition of Borrowing Base, in a manner which would increase the
availability of credit under the ABL Credit Agreement unless the same shall be
in writing and signed by Agent and all Lenders (or by Agent with the consent of
all Lenders).

(c) Notwithstanding anything to the contrary contained in this Section 9.1,
(w) Borrowers may amend Schedules 3.16, 3.19 and 3.21 upon notice to Agent,
(x) Borrowers may amend Schedules 3.22, provided that the Borrowers shall have
complied with the requirements set forth in Section 4.11, (y) Agent may amend
Schedule 1.1(a) to reflect Sales entered into pursuant to Section 9.9, and
(z) Agent and Borrowers may amend or modify this Agreement and any other Loan
Document to grant a new Lien for the benefit of the Secured Parties, extend an
existing Lien over additional property for the benefit of the Secured Parties or
join additional Persons as Credit Parties; provided that no Credit Card
Receivables, PL Credit Card Receivables, Inventory or Real Estate of such Person
shall be included as Eligible Credit Card Accounts, Eligible PL Credit Card
Accounts, Eligible Inventory or Eligible Real Estate until a field examination
(and, if required by Agent, an Inventory appraisal) with respect thereto has
been completed to the satisfaction of Agent, including the establishment of
Reserves required in Agent’s Permitted Discretion.

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) faxing it to Christian West
(877) 474-3331 with an appropriate bar-code fax coversheet, (iii) posted to any
E-System approved by or set up by or at the direction of Agent or

 

74



--------------------------------------------------------------------------------

(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrowers and Agent, to the other parties hereto and (B) in the case
of all other parties, to the Borrower Representative and Agent. Transmissions
made by electronic mail or E-Fax to Agent shall be effective only (x) for
notices where such transmission is specifically authorized by this Agreement,
(y) if such transmission is delivered in compliance with procedures of Agent
applicable at the time and previously communicated to Borrower Representative,
and (z) if receipt of such transmission is acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that

 

75



--------------------------------------------------------------------------------

the use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-

 

76



--------------------------------------------------------------------------------

INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of each Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrowers
agree to pay or reimburse upon demand (a) Agent for all reasonable out-of-pocket
costs and expenses incurred by it or any of its Related Persons, in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, Collateral audits and appraisals,
background checks and similar expenses, (b) subject to the limitations set forth
in Sections 4.2(m) and 4.9 and any limitations set forth in the Private Label
Credit Card Access and Monitoring Agreement, Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, insurance reviews, field examinations and Collateral
examinations and analysis, including any analysis of any Private Label Credit
Card program (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners or other advisors, at the per diem rate per
individual charged by Agent or its Related Persons for its examiners and
advisors), (c) Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with periodic UCC or
PPSA searches conducted by Agent and analysis of the results thereof (which
shall occur no less frequently than once each calendar month or such other
intervals and times as reasonably determined by Agent), (d) each of Agent, its
Related Persons, each Lender and each of their respective Related Persons for
all costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action

 

77



--------------------------------------------------------------------------------

with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, or Obligation (or the response to and preparation for any
subpoena or request for document production relating thereto), including
Attorney Costs and (e) fees and disbursements of Attorney Costs of one law firm
on behalf of all Lenders (other than Agent) incurred in connection with any of
the matters referred to in clause (d) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, and each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against, subject to any express limitations set forth in
this Agreement or in any other Loan Document, all Liabilities (including
brokerage commissions, fees and other compensation, but excluding taxes
described in Section 10.1, which shall be subject to the indemnification
provisions (and any limitations thereon) set forth in such Section 10.1) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Obligation (or the repayment thereof), the use or
intended use of the proceeds of any Term Loan or the use of any Letter of Credit
or any securities filing of, or with respect to, any Credit Party, (ii) any
commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Credit Party or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) with respect to any act, event or transaction
related, contemplated in or attendant to any of the foregoing, any actual or
prospective investigation, litigation or other proceeding, whether or not
brought by any such Indemnitee or any of its Related Persons, any holders of
securities or creditors (and including attorneys’ fees in any case), whether or
not any such Indemnitee, Related Person, holder or creditor is a party thereto,
and whether or not based on any securities or commercial law or regulation or
any other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each of
each Borrower and each other Credit Party executing this Agreement waives and
agrees not to assert against any Indemnitee, and shall cause each other Credit
Party to waive and not assert against any Indemnitee, any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.

 

78



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Subsidiary of any Credit Party or any
actual, alleged or prospective damage to property or natural resources or harm
or injury alleged to have resulted from any Release on, upon or into such
property or natural resource or any property on or contiguous to any Real Estate
of any Credit Party or any Subsidiary of any Credit Party, whether or not, with
respect to any such Environmental Liabilities, any Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Credit Party or any Subsidiary of any Credit Party
or the owner, lessee or operator of any such property through any foreclosure
action, in each case, except to the extent such Environmental Liabilities
(i) are incurred solely following foreclosure by Agent or following Agent or any
Lender having become the successor-in-interest to the applicable Credit Party or
Subsidiary of a Credit Party and (ii) are attributable solely to acts of such
Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided, further, that no
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrowers, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrowers, the other Credit Parties hereto
(in each case except for Article VIII), Agent and each Lender receiving the
benefits of the Loan Documents and, to the extent provided in Section 8.11, each
other Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 8.9), none of any Borrower, any other Credit Party or Agent shall have
the right to assign any rights or obligations hereunder or any interest herein.

 

79



--------------------------------------------------------------------------------

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Term Loan Commitments and its rights and obligations with
respect to Term Loans) to (i) any existing Lender, (ii) any Affiliate or
Approved Fund of any existing Lender or (iii) any other Person (subject to the
last sentence of this Section 9.9(b)) acceptable (which acceptance shall not be
unreasonably withheld or delayed) to Agent, and, as long as no Event of Default
is continuing, the Borrower Representative (which acceptance of the Borrower
Representative shall be deemed to have been given unless an objection is
delivered to Agent within five (5) Business Days after written notice of a
proposed sale is delivered to the Borrower Representative, as applicable);
provided, however, that (w) for each Term Loan, the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Term Loans, subject to any such Sale shall be in a minimum
amount of $2,500,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower Representative (to
the extent required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent, and (y) interest accrued prior
to and through the date of any such Sale may not be assigned. Unless consented
to by the Agent and the Required Lenders, no Lender may consummate a Sale of all
or a portion of its rights and obligations hereunder to a Credit Party, an
Affiliate of a Credit Party, a holder of Subordinated Debt or a known Affiliate
of such a holder.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

 

80



--------------------------------------------------------------------------------

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Term Loans), to (A) any federal reserve bank (pursuant to Regulation A of
the Federal Reserve Board), without notice to Agent or (B) any holder of, or
trustee for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder. For the avoidance
of doubt, GB Merchant Partners, LLC and any of its Affiliates, in its capacity
as a Lender, may, without the written consent of the Borrower Representative,
grant a security interest in all or any of GB Merchant Partners, LLC’s or any of
its Affiliate’s rights as a Lender under this Agreement and the other Loan
Documents to Regions Bank, an Alabama bank (“Regions”), in connection with the
financing arrangements entered into with Regions. Upon request by Regions and
subject to compliance by Regions with the terms of Section 9.9 hereof (other
than with respect to obtaining the Consent of the Borrower Representative), the
Credit Parties and the Agent, hereby agree solely in connection with an
assignment pursuant to this clause (e), to recognize Regions as a “Lender” under
this Agreement and, upon Regions’ written request therefor, execute and deliver
an Assignment in order to cause Regions to become a “Lender” for all purposes
under this Agreement and the other Loan Documents.

 

81



--------------------------------------------------------------------------------

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Term Loan that such Lender would otherwise
be required to make hereunder (and the exercise of such option by such SPV and
the making of Term Loans pursuant thereto shall satisfy the obligation of such
Lender to make such Term Loans hereunder) and such SPV may assign to such Lender
the right to receive payment with respect to any Obligation and (y) without
notice to or consent from Agent or the Borrowers, sell participations to one or
more Persons in or to all or a portion of its rights and obligations under the
Loan Documents; provided, however, that, whether as a result of any term of any
Loan Document or of such grant or participation, (i) no such SPV or participant
shall have a commitment, or be deemed to have made an offer to commit, to make
Term Loans hereunder, and, except as provided in the applicable option
agreement, none shall be liable for any obligation of such Lender hereunder,
(ii) such Lender’s rights and obligations, and the rights and obligations of the
Credit Parties and the Secured Parties towards such Lender, under any Loan
Document shall remain unchanged and each other party hereto shall continue to
deal solely with such Lender, which shall remain the holder of the Obligations
in the Register, except that (A) each such participant and SPV shall be entitled
to the benefit of Article X, but, with respect to Section 10.1, only to the
extent such participant or SPV delivers the tax forms such Lender is required to
collect pursuant to subsection 10.1(f) and then only to the extent of any amount
to which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Term Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and each
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
payment in full of the Obligations.

 

82



--------------------------------------------------------------------------------

(g) Each Lender that sells a participation to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers and
solely for tax purposes, establish and maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in any Term Loan or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person except to the extent that such disclosure is necessary to
establish that the Term Loans are in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

9.10 Non-Public Information; Confidentiality .

(a) Non-Public Information. Agent and each Lender acknowledges and agrees that
it may receive material non-public information (“MNPI”) hereunder concerning the
Credit Parties and their Affiliates and agrees to use such information in
compliance with all relevant policies, procedures and applicable Requirements of
Laws (including United States federal and state security laws and regulations).

(b) Confidential Information. Each Lender and Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential, except that such
information may be disclosed (i) with the Borrower Representative’s consent,
(ii) to Related Persons of such Lender or Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential in accordance with the terms hereof, (iii) to
the extent such information presently is or hereafter becomes (A) publicly
available other than as a result of a breach of this Section 9.10 or
(B) available to such Lender, or Agent or any of their Related Persons, as the
case may be, from a source (other than any Credit Party) not known by them to be
subject to disclosure restrictions, (iv) to the extent disclosure is required by
applicable Requirements of Law or other legal process or requested or demanded
by any Governmental Authority, (v) to the extent necessary or customary for
inclusion in league table measurements, (vi) (A) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify Credit Parties, (vii) to
current or

 

83



--------------------------------------------------------------------------------

prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender or Agent or any of their Related
Persons is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Related Persons referring
to a Lender or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, product
photographs, logo or trademark. Agent or such Lender shall provide a draft of
any advertising material to Borrower Representative for review and comment prior
to the publication thereof.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
or any press release issued in connection therewith) using the name, logo or
otherwise referring to Wells Fargo or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Agent is party
without the prior consent of Wells Fargo except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with Wells
Fargo.

(e) Distribution of Materials to Lenders. The Credit Parties acknowledge and
agree that the Loan Documents and all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder (collectively, the “Borrower Materials”) may be disseminated
by, or on behalf of, Agent, and made available, to the Lenders by posting such
Borrower Materials on an E-System. The Credit Parties authorize Agent to
download copies of their logos from its website and post copies thereof on an
E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i)

 

84



--------------------------------------------------------------------------------

identify in writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent and the Lenders shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of U.S. federal and state securities laws. The Credit Parties further
represent, warrant, acknowledge and agree that the following documents and
materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent. Before distribution of any Borrower
Materials, the Credit Parties agree to execute and deliver to Agent a letter
authorizing distribution of the evaluation materials to prospective Lenders and
their employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, and each Affiliate (including
each branch office thereof) of any of them is hereby authorized, without notice
or demand (each of which is hereby waived by each Credit Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by Agent, such Lender, or any of their respective Affiliates to
or for the credit or the account of the Borrowers or any other Credit Party
against any Obligation of any Credit Party now or hereafter existing, whether or
not any demand was made under any Loan Document with respect to such Obligation
and even though such Obligation may be unmatured. No Lender shall exercise any
such right of setoff without the prior consent of Agent or Required Lenders.
Each of Agent and each Lender agrees promptly to notify the Borrower
Representative and Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Agent, the Lenders, their Affiliates and
the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC or the PPSA, as applicable) of Collateral)

 

85



--------------------------------------------------------------------------------

other than pursuant to Section 9.9 or Article X and such payment exceeds the
amount such Lender would have been entitled to receive if all payments had gone
to, and been distributed by, Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied as though it
had been received by Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of the Borrowers, applied to
repay the Obligations in accordance herewith); provided, however, that (a) if
such payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation. If a Non-Funding
Lender or Impacted Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in subsection 1.11(b).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to
Sections 9.18 and 9.19.

 

86



--------------------------------------------------------------------------------

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, Agent and,
subject to the provisions of Section 8.11, each other Secured Party, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement.

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each party executing this Agreement hereby accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided that nothing in this Agreement
shall limit the right of Agent to commence any proceeding in the federal or
state courts of any other jurisdiction to the extent Agent determines that such
action is necessary or appropriate to exercise its rights or remedies under the
Loan Documents. The parties hereto (and, to the extent set forth in any other
Loan Document, each other Credit Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

(c) Service of Process. Each party hereto hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrowers specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

87



--------------------------------------------------------------------------------

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE
NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of each Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

88



--------------------------------------------------------------------------------

(c) Any indemnification or other protection provided to any Indemnitee pursuant
to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6 (Indemnity) and
Articles VIII (Agent) and X (Taxes, Yield Protection and Illegality) shall
(x) survive the termination of the Term Loan Commitments and the payment in full
of all other Obligations and (y) inure to the benefit of any Person that at any
time held a right thereunder (as an Indemnitee or otherwise) and, thereafter,
its successors and permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five (45) days after (or such later
date as agreed to by Agent): (i) receipt by the Borrower Representative of
written notice and demand from any Lender that is not Agent or an Affiliate of
Agent (an “Affected Lender”) for payment of additional costs as provided in
Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender (other than
Agent) to consent to a requested amendment, waiver or modification to any Loan
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender (or each Lender directly
affected thereby, as applicable) is required with respect thereto, the Borrowers
may, at their option, notify Agent and such Affected Lender (or such
non-consenting Lender) of the Borrowers’ intention to obtain, at the Borrowers’
expense, a replacement Lender (“Replacement Lender”) for such Affected Lender
(or such non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent and shall not be a Credit Party or an Affiliate thereof.
In the event the Borrowers obtain a Replacement Lender within forty-five
(45) days (or such later date as agreed to by Agent) following notice of its
intention to do so, the Affected Lender (or non-consenting Lender) shall sell
and assign its Term Loans to such Replacement Lender, at par, provided that the
Borrowers have reimbursed such Affected Lender for its increased costs for which
it is entitled to reimbursement under this Agreement through the date of such
sale and assignment. In the event that a replaced Lender does not execute an
Assignment pursuant to Section 9.9 within five (5) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 9.22
and presentation to such replaced Lender of an Assignment evidencing an
assignment pursuant to this Section 9.22, the Borrowers shall be entitled (but
not obligated) to execute such an Assignment on behalf of such replaced Lender,
and any such Assignment so executed by the Borrowers, the Replacement Lender and
Agent, shall be effective for purposes of this Section 9.22 and Section 9.9.
Notwithstanding the foregoing, with respect to a Lender that is an Impacted
Lender, the Borrowers or Agent may obtain a Replacement Lender and execute an
Assignment on behalf of such Impacted Lender at any time and without prior
notice to such Impacted Lender and cause its Term Loans and Term Loan
Commitments to be sold and assigned at par. Upon any such assignment and payment
and compliance with the other provisions of Section 9.9, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof; provided, that any
rights of such replaced Lender to indemnification hereunder shall survive.

 

89



--------------------------------------------------------------------------------

9.23 Joint and Several. Each Borrower is part of a group of affiliated Persons,
and each Borrower expects to receive substantial direct and indirect benefits
from the extension of the credit facility established pursuant to this
Agreement. In consideration of the foregoing, each Borrower hereby irrevocably
and unconditionally agrees that it is jointly and severally liable for all of
the liabilities, obligations, covenants and agreements of the Borrowers
hereunder and under the other Loan Documents, whether now or hereafter existing
or due or to become due. The obligations of the Borrowers under the Loan
Documents may be enforced by the Agent and the Lenders against any Borrower or
all Borrowers in any manner or order selected by the Agent or the Required
Lenders in their sole discretion. Each Borrower hereby irrevocably waives
(i) any rights of subrogation and (ii) any rights of contribution, indemnity or
reimbursement, in each case, that it may acquire or that may arise against any
other Borrower due to any payment or performance made under this Agreement, in
each case until all Obligations shall have been fully satisfied. Without
limiting the foregoing provisions of this Section 9.23, each Borrower
acknowledges and agrees that:

(a) its obligations under this Agreement shall remain enforceable against it
even though such obligations may be unenforceable or not allowable against any
other Borrower due to the existence of an insolvency proceeding involving any
other Borrower;

(b) its obligations under this Agreement are independent of the obligations of
any other Borrower, and a separate action or actions may be brought and
prosecuted against it in respect of such obligations irrespective of whether any
action is brought against any other Borrower or any other Borrower is joined in
any such action or actions;

(c) it hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any agreement or instrument relating hereto or thereto in respect of
any other Borrower;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any other Borrower under or in respect of
this Agreement, the other Loan Documents, or any other amendment or waiver of or
any consent to departure from this Agreement or any other Loan Document, in
respect of any other Borrower;

(iii) any change, restructuring or termination of the structure or existence of
any other Borrower;

(iv) the failure of any other Person to execute or deliver any other agreement
or the release or reduction of liability of any other Person with respect to any
obligations of the Borrowers under this Agreement or any other Loan Document;

 

90



--------------------------------------------------------------------------------

(v) any other circumstance (including any statute of limitations but other than
the Obligations having been fully satisfied) or any existence of or reliance on
any representation by any other Person that might otherwise constitute a defense
available to, or a discharge of, any other Borrower; or

(vi) the application of any Term Loan proceeds to, or the extension of any other
credit for the benefit of, any other Borrower, any other Credit Party, or any of
their Subsidiaries;

(d) its obligations under this Agreement and the other Loan Documents shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any such obligations is rescinded or must otherwise be returned
by any Person upon the insolvency, bankruptcy or reorganization of any other
Borrower, all as though such payment had not been made; and

(e) it hereby unconditionally and irrevocably waives any right to revoke its
joint and several liability under the Loan Documents and acknowledges that such
liability is continuing in nature and applies to all obligations of the
Borrowers under the Loan Documents, whether existing now or in the future.

9.24 Creditor-Debtor Relationship. The relationship between Agent and each
Lender, on the one hand, and the Credit Parties, on the other hand, is solely
that of creditor and debtor. No Secured Party has any fiduciary relationship or
duty to any Credit Party arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Secured Parties and
the Credit Parties by virtue of, any Loan Document or any transaction
contemplated therein.

9.25 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

 

91



--------------------------------------------------------------------------------

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding the taxes set forth in
clauses (i), (ii), (iii) and (iv) below, the “Taxes”) other than for (i) taxes
measured by overall net income (however denominated, including, but not limited
to, taxes imposed on or measured by the recipient’s income (and any backup
withholding with respect thereto), and branch profits taxes), franchise taxes
imposed in lieu of net income taxes and taxes based on any Secured Party’s
capital, gross receipts, assets, liabilities or property (or other similar
taxes) in each case imposed on any Secured Party by the jurisdiction (or any
political subdivision thereof) in which such Secured Party is organized,
maintains its principal office or applicable Lending Office or that are
otherwise imposed as a result of a present or former connection between the
Secured Party and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Secured Party having executed,
delivered or performed its obligations or received a payment under, or enforced,
any Loan Document), (ii) taxes that are directly attributable to the failure
(other than as a result of a change in any Requirement of Law occurring after
the date the relevant Secured Party acquired its interest in any Loan Document)
by any Secured Party to deliver the documentation required to be delivered
pursuant to clause (f) below or as a result of any inaccurate or incorrect
documentation, (iii) withholding taxes imposed on amounts payable to or for the
account of a Secured Party pursuant to any Requirement of Law in effect on the
date on which (x) such Secured Party acquires its interest in any Loan Document
(other than pursuant to an assignment request by a Credit Party under
Section 9.22) or (y) such Secured Party changes its Lending Office, except in
each case to the extent that, pursuant to Section 10.1, amounts with respect to
such withholding taxes were payable either to such Secured Party’s assignor
immediately before such Secured Party became a party hereto or to such Secured
Party immediately before it changed its Lending Office or (iv) any U.S. Federal
withholding taxes imposed under FATCA.

(b) If any Taxes shall be required by Requirements of Law to be deducted from or
in respect of any amount payable under any Loan Document to any Secured Party
(i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 10.1), such Secured Party receives
the amount it would have received had no such deductions for such Taxes been
made, (ii) the relevant Withholding Agent shall make such deductions, (iii) the
relevant Withholding Agent shall timely pay the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable
Requirements of Law and (iv) within thirty (30) days after such payment is made,
the relevant Withholding Agent shall deliver to Agent an original or certified
copy of a receipt evidencing such payment or other evidence of payment
reasonably satisfactory to Agent; provided, however, and for the avoidance of
doubt, that no such increase shall be made under this clause (b) with respect
to, and no Credit Party shall be required to indemnify any Secured Party
pursuant to clause (d) below for any taxes described in clauses (i), (ii),
(iii) or (iv) of Section 10.1(a) above.

 

92



--------------------------------------------------------------------------------

(c) In addition, the Credit Parties agree to pay, and authorize Agent to pay in
their name, any stamp, documentary, excise or property tax, charges or similar
levies imposed by any applicable Requirement of Law or Governmental Authority
and all Liabilities with respect thereto (including by reason of any delay in
payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (except any such taxes that are imposed as a
result of an assignment or a sale of a participation, other than pursuant to an
assignment request by a Credit Party under Section 9.22) (collectively, “Other
Taxes”). Within thirty (30) days after the date of any payment of Other Taxes by
any Credit Party, the Borrowers shall furnish to Agent, at its address referred
to in Section 9.2, the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment reasonably satisfactory to Agent.

(d) Without duplication of Section 10.1(b) above, the Borrowers shall reimburse
and indemnify, within thirty (30) days after receipt of written demand therefor
(with copy to Agent), each Secured Party for all Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 10.1) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. A certificate of the Secured Party (or
of Agent on behalf of such Secured Party) claiming any compensation under this
clause (d), setting forth in reasonable detail the calculation of amounts to be
paid thereunder and delivered to the Borrower Representative with copy to Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.

(e) Any Secured Party claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce or eliminate any such additional
amounts (or any similar amount that may thereafter accrue) and would not, in the
sole determination of such Secured Party, be otherwise disadvantageous to such
Secured Party.

(f) (i) Each Non-U.S. Lender Party, at each of the following times, shall (v) on
or prior to the Closing Date, (w) on or prior to the date such Non-U.S. Lender
Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date
on which any such form or certification expires or becomes obsolete, (y) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower Representative or Agent

 

93



--------------------------------------------------------------------------------

(or, in the case of a participant or SPV, the relevant Lender), provide Agent
and the Borrower Representative (or, in the case of a participant or SPV, the
relevant Lender) with two completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent and the Borrower Representative that
such Non-U.S. Lender Party is not (1) a “bank” as described in
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the
Borrowers as described in Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” as described in Section 881(c)(3)(C) of the Code, or
(C) any other applicable document prescribed by Requirements of Law certifying
as to the entitlement of such Non-U.S. Lender Party to such exemption from
United States withholding tax or reduced rate with respect to all payments to be
made to such Non-U.S. Lender Party under the Loan Documents with such
supplementary documentation as may be prescribed by Requirements of Law to
permit Borrower to determine the withholding or deduction required to be made.
Unless the Borrower Representative and Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender Party are not subject to U.S. withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the
applicable Withholding Agent and Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments.

(ii) Each U.S. Lender Party, at each of the following times, shall (v) on or
prior to the Closing Date, (w) on or prior to the date such U.S. Lender Party
becomes a “U.S. Lender Party” hereunder, (x) on or prior to the date on which
any such form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(z) from time to time if requested by the Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding tax on
payments pursuant to the Loan Documents) or any successor form.

 

94



--------------------------------------------------------------------------------

(iii) If a payment made to or for the account of a U.S. Lender Party or Non-U.S.
Lender Party under this Agreement would be subject to U.S. federal withholding
tax imposed by FATCA if such party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such party shall deliver to the Borrower
Representative and Agent, at the time or times prescribed by applicable
Requirements of Law and at such time or times reasonably requested by the
Borrower Representative or Agent, such documentation prescribed by applicable
Requirements of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower
Representative or Agent as may be necessary for the Borrower Representative and
Agent to comply with their obligations under FATCA, to determine that such U.S.
Lender Party or Non-U.S. Lender party, as applicable, has or has not complied
with such party’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment.

(iv) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent and
Borrower Representative.

(v) A Secured Party shall promptly notify each Credit Party and Agent if any
form or other documentation previously submitted pursuant to this clause
(f) becomes incorrect or invalid or if such Secured Party otherwise determines
that it is no longer in a position to provide any previously delivered forms or
documentation.

(g) If the Credit Parties determine that a reasonable basis exists for
contesting a Tax or Other Tax, each Secured Party shall, subject to maintaining
the confidentiality of confidential information and preserving all applicable
privileges and immunities, reasonably cooperate with the Credit Parties as the
Credit Parties may reasonably request in challenging such Tax or Other Tax,
provided, that the Credit Parties shall (i) pay or reimburse all reasonable
costs and expenses incurred by such Secured Party or any of its Related Persons,
in connection with any such contest (including, without limitation, any
investigation, development, preparation or negotiation arising from such
contest) and (ii) indemnify, hold harmless and defend each Secured Party and its
Related Persons from and against all Liabilities that may be imposed on,
incurred by or asserted against any such Person in any matter arising out of, in
connection with or as a result of any such contest.

(h) If Agent or any Lender determines, in its sole and absolute discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 10.1, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this

 

95



--------------------------------------------------------------------------------

Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by Agent or such Lender, as the case
may be, and without interest, provided that the Borrowers, upon the request of
Agent or such Lender, agree to repay the amount paid over to any Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent or such Lender in the event Agent or such Lender is required
to repay such refund to such Governmental Authority. This subsection shall not
be construed to require Agent or such Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Borrower or any other Person or to impose on the Agent or any Lender a duty
to pursue or obtain any such refund.

(i) The agreements in this Section 10.1 shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make Term Loans bearing
interested based on LIBOR, then, on notice thereof by such Lender to the
Borrowers through Agent, the obligation of that Lender to determine interest
based on LIBOR shall be suspended until such Lender shall have notified Agent
and the Borrower Representative that the circumstances giving rise to such
determination no longer exists. Immediately upon receipt of such notice, the
Term Loans of such Lender shall accrue and be payable at the Alternative Rate.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender shall determine that, due to either (i) the introduction of,
or any change in, or in the interpretation of, any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in the case of
either clause (i) or (ii) subsequent to the date hereof, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Term Loans or any hereunder, then the Borrowers shall be liable
for, and shall from time to time, within thirty (30) days of demand therefor by
such Lender (with a copy of such demand to Agent), pay to Agent for the account
of such Lender, additional amounts as are sufficient to compensate such Lender
for such increased costs; provided, that the Borrowers shall not be required to
compensate any Lender or pursuant to this subsection 10.3(a) for any increased
costs incurred more than 180 days prior to the date that such Lender notifies
the Borrower Representative, in writing of the increased costs and of such
Lender’s intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. Notwithstanding the foregoing, this Section 10.3
shall not apply with respect to Taxes or Other Taxes, each as defined in
Section 10.1, or with respect to the imposition of, or any change in the rate
of, any taxes described in clauses (i), (ii), (iii) or (iv) of Section 10.1(a).

 

96



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender (or its Lending Office) or any entity controlling
the Lender, with any Capital Adequacy Regulation;

in the case of any of clauses (i) – (iv) subsequent to the date hereof, affects
the amount of capital required or expected to be maintained by such Lender or
any entity controlling such Lender and (taking into consideration such Lender’s
or such entities’ policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Term Loan Commitment(s), loans, credits or
obligations under this Agreement, then, within thirty (30) days of demand of
such Lender (with a copy to Agent), the Borrowers shall pay to such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender (or the entity controlling the Lender) for such increase;
provided, that the Borrowers shall not be required to compensate any Lender
pursuant to this subsection 10.3(b) for any amounts incurred more than 180 days
prior to the date that such Lender notifies the Borrower Representative, in
writing of the amounts and of such Lender’s intention to claim compensation
thereof; provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law under subsection (a) above and/or a change in a
Capital Adequacy Regulation under subsection (b) above, as applicable,
regardless of the date enacted, adopted or issued.

 

97



--------------------------------------------------------------------------------

10.4 Funding Losses. The Borrowers agree to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrowers to make any payment or mandatory prepayment of
principal of any Term Loan (including payments made after any acceleration
thereof); or

(b) the failure of the Borrowers to make any prepayment after the Borrowers have
given a notice in accordance with Section 1.7;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Term Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained. Solely
for purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 10.3(c) and under subsection 10.3(a): each Term Loan made by
a Lender (and each related reserve, special deposit or similar requirement)
shall be conclusively deemed to have been funded at the LIBOR used in
determining the interest rate for such Term Loan by a matching deposit or other
borrowing in the interbank Eurodollar market for a comparable amount and for a
comparable period, whether or not such Term Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
LIBOR, Agent will forthwith give notice of such determination to the Borrower
Representative and each Lender. Thereafter interest on the Term Loan shall
accrue and be payable at the Alternative Rate.

10.6 Reserves on LIBOR Loans. The Borrowers shall pay to each Lender, as long as
such Lender shall be required under regulations of the Federal Reserve Board to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each Term Loan
equal to actual costs of such reserves allocated to such Term Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Term Loan provided the Borrower Representative shall have
received at least fifteen (15) days’ prior written notice (with a copy to Agent)
of such additional interest from the Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest shall be payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower Representative (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.

 

98



--------------------------------------------------------------------------------

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms have the following meanings:

“ABL Agent” means GE Capital, together with its successors and assigns.

“ABL Control Account” means each deposit account now or hereafter owned by the
Credit Parties, other than (i) payroll accounts (so long as each such payroll
account is a zero balance account), withholding tax and other fiduciary
accounts, (ii) local store operating accounts with cash or cash equivalents not
exceeding $1,000,000 at any time in the aggregate for all such local store
operating accounts, (iii) deposit accounts not maintained in the United States
with cash or cash equivalents not exceeding $500,000 at any time in the
aggregate for all such accounts, and (iv) the Term Loan Priority Account.

“ABL Control Agreement” means a four-party deposit account, securities account,
or commodities account control agreement by and among the applicable Credit
Party, ABL Agent, Agent, and the depository, securities intermediary or
commodities intermediary, and each in form and substance reasonably satisfactory
to Agent and in any event providing to Agent “control” (subject to the ABL
Intercreditor Agreement) of such deposit account, securities or commodities
account (including, without limitation, any lockbox or similar arrangements)
within the meaning of (a) Articles 8 and 9 of the UCC or (b) the PPSA.

“ABL Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of even date hereof, among the Borrower Representative and the Borrowers, on the
one hand, and the ABL Agent and the lenders party thereto, on the other hand, as
the same may be amended, restated or otherwise modified as permitted by the
Intercreditor Agreement.

“ABL Facility” means the secured revolving credit facility created pursuant to
the ABL Credit Agreement and the other ABL Loan Documents.

“ABL Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date by and between Agent and ABL Agent, and acknowledged by the Credit
Parties and the other parties thereto (if any), as amended, restated or
otherwise modified from time to time

“ABL Loan Documents” means the ABL Credit Agreement and each other document
related to or evidencing the ABL Facility, including the Loan Documents, as
defined in the ABL Credit Agreement.

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC, the PPSA or, to the extent governed by the Civil Code of
Quebec, defined as “claims” for the purposes of the Civil Code of Quebec) of the
Credit Parties, including, without limitation, the unpaid portion of the
obligation of a customer of a Credit Party in respect of Inventory purchased by
and shipped to such customer and/or the rendition of services by a Credit Party,
as stated on the respective invoice of a Credit Party, net of any credits,
rebates or offsets owed to such customer.

 

99



--------------------------------------------------------------------------------

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or amalgamation or
consolidation or any other combination with another Person.

“Affected Lender” has the meaning specified in Section 9.22.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person. Notwithstanding the foregoing, neither
Agent nor any Lender shall be deemed an “Affiliate” of any Credit Party or of
any Subsidiary of any Credit Party solely by reason of the provisions of the
Loan Documents.

“Affiliated Lenders” means, as to any Lender, such Lender and its Affiliates and
Approved Funds.

“Agent” means Wells Fargo in its capacity as administrative agent for the
Lenders hereunder, and any successor administrative agent.

“Agent Report” has the meaning specified in Section 8.5(c).

“Aggregate Revolving Exposure” has the meaning set forth in the ABL Credit
Agreement, as in effect as of the Closing Date.

“Aggregate Term Loan Commitments” means the sum of all of the Term Loan FIFO
Commitments plus all of the Term Loan FILO Commitments. As of the Closing Date,
the Aggregate Term Loan Commitments are $75,000,000.

“Alternative Rate” means, at any time, the greater of (i) 10.75% per annum, or
(ii) the Base Rate plus 7.0%.

“Applicable Margin” means ten percent 10%) per annum.

“Applicable Premium Percentage” has the meaning specified in Section 1.9.

 

100



--------------------------------------------------------------------------------

“Appraised Value” means (a) with respect to Eligible Real Estate, the fair
market value of Eligible Real Estate as set forth in the most recent appraisal
of Eligible Real Estate as determined from time to time by an independent
appraiser engaged by the Agent, which appraisal shall assume, among other
things, a marketing time of not greater than twelve (12) months or less than
three (3) months, provided that the Appraised Value of any parcel of Eligible
Real Estate shall in no event exceed the maximum amount of the Obligations at
any time specified to be secured by a Mortgage thereon, or (b) with respect to
Eligible Intellectual Property, the net forced liquidation value of Eligible
Intellectual Property as set forth in the most recent appraisal of Eligible
Intellectual Property as determined from time to time by an independent
appraiser engaged by the Agent.

“Approved Armored Car Carrier” means a four party armored car carrier that has
entered into an Armored Car Control Agreement with the ABL Agent and Agent for
the benefit of the Secured Parties.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Armored Car Control Agreement” means an agreement, reasonably satisfactory to
Agent, establishing Agent’s control (subject to the ABL Intercreditor Agreement)
with respect to the cash, checks or other items obtained by an armored car
carrier from any Credit Party or otherwise under the armored car carrier’s
control, custody or possession pursuant to any agreement or arrangement with any
Credit Party.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, in substantially in the form of Exhibit 11.1(a)
or any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Availability” has the meaning specified in the ABL Credit Agreement, as in
effect on the Closing Date.

“Availability Block” means, at any time, an amount equal to the sum of (a) an
amount equal to the greater of (i) $17,500,000 and (ii) an amount equal to the
lesser of (x) ten percent (10.00%) of the Aggregate Revolving Loan Commitment
(as such term is defined in the ABL Credit Agreement as in effect as of the
Closing Date) then in effect and (y) ten percent (10.00%) of the Borrowing Base
(without giving effect to the Term Loan Push Down Reserve), based upon the most
recent Borrowing Base Certificate received by Agent plus (b) on and after the
occurrence of a Term Loan Trigger Event unless the Term Lenders otherwise agree,
the Term Loan Reserve Amount.

 

101



--------------------------------------------------------------------------------

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any of its Subsidiaries by Wells Fargo or any of
its Affiliates or by any Lender or any of its Affiliates: (a) any services
provided from time to time in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services; (b) commercial credit card and purchasing cards; (c) leases and
letters of credit and (d) other banking products or services approved by the
Agent; provided, however, that, except for Bank Products that have been provided
or arranged by Wells Fargo or an Affiliate of Wells Fargo, for any of the
foregoing to be included for purposes of a distribution under Section 0 (eighth)
and for the purposes of the definition of “Obligations”, the applicable bank
product provider and the applicable Credit Party or Subsidiary must have
provided written notice to Agent of (i) the existence of such Bank Product,
(ii) the maximum dollar amount of obligations arising thereunder (“Bank Product
Amount”), and (iii) the methodology to be used by such parties in determining
the Bank Product Amount owing from time to time.

“Bank Product Amount” has the meaning specified in the definition of Bank
Product.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate of interest in effect for such day as publicly announced from time to time
by Wells Fargo as its “prime rate”, (b) the sum of 3.00% per annum and the
Federal Funds Rate, (c) the sum of (x) LIBOR, determined two (2) Business Days
prior to such day, plus (y) 1.00% and (d) 3.75%. The “prime rate” is a rate set
by Wells Fargo based upon various factors including Wells Fargo’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change. Any change in the Base Rate due to a change in
clause (b) or clause (c) above shall be effective on the effective date of such
change in the Federal Funds Rate or LIBOR.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrower” and “Borrowers” has the meaning specified in the preamble to this
Agreement.

“Borrower Materials” has the meaning specified in Section 9.10(e).

 

102



--------------------------------------------------------------------------------

“Borrower Representative” has the meaning specified in Section 1.12.

“Borrowing Base” means the “Borrowing Base” as defined in the ABL Credit
Agreement, as amended in accordance with the ABL Intercreditor Agreement.

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Borrower and each Guarantor, in substantially the form of
Exhibit 11.1(b) hereto, duly completed as of a date acceptable to Agent in its
sole discretion.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Loan, a day on which dealings are
carried on in the London interbank market.

“Called Principal” means the principal amount of the Term Loans (including, if
applicable, the amount of any capitalized interest) (a) that is voluntarily or
mandatorily prepaid by the Borrowers, or (b) that is declared to be, or
automatically becomes, immediately due and payable in accordance with
Section 7.2.

“Canadian Credit Party” or “Canadian Credit Parties” means each Credit Party
organized under the laws of Canada or any province or territory thereof.

“Canadian Pension Plan” means a pension plan that is registered under the
Pension Benefits Act (Ontario) or other applicable pension benefits standards
legislation of another Canadian province or territory and the Income Tax Act
(Canada) and that is (a) maintained or sponsored by any Canadian Credit Party or
any Canadian Subsidiary for its employees, (b) maintained pursuant to a
collective bargaining agreement, or other arrangement under which more than one
employer makes contributions and to which any Canadian Credit Party or any
Canadian Subsidiary is making or accruing an obligation to make contributions,
or (c) a plan with respect to which any Canadian Credit Party has incurred or
may incur liability, including contingent liability either to such plan or to
any Person or Governmental Authority, including the FSCO. For purposes of
clarity, “Canadian Pension Plan” shall not include the group registered
retirement savings plan in which the employees of any Canadian Credit Party or
any Canadian Subsidiary participate and which is not subject to any pension
benefits standards legislation or the registered pension plan provisions of the
Income Tax Act (Canada).

“Canadian Security Agreement” means that certain Security Agreement, dated as of
even date herewith, in form and substance reasonably satisfactory to the Agent,
by the Guarantors party thereto in favor of the Agent, for the benefit of the
Secured Parties, for the benefit of the Secured Parties, as the same may be
amended, restated, or modified from time to time.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

 

103



--------------------------------------------------------------------------------

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Change in Control” means the occurrence of any of the following: (a) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the properties or assets of the Company and its
Subsidiaries, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934); (b) the adoption by
the shareholders of Company of a plan relating to the liquidation or dissolution
of the Company; (c) the Company (by way of a report or any other filing pursuant
to Section 13(d) of the Securities Exchange Act of 1934, proxy, vote, written
notice or otherwise) becomes aware of the acquisition by any “person” or “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, or any successor provision), including any group acting
for the purpose of acquiring, holding or disposing of securities (within the
meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, or any
successor provision), in a single transaction or in a series of related
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, or any successor provision) of 50% or more of
the total voting power of the voting Stock and Stock Equivalents of the Company;
(d) the first day on which a majority of the members of the Board of Directors

 

104



--------------------------------------------------------------------------------

of the Company are not Continuing Directors; (e) the Company consolidates with,
or merges with or into, any Person, or any Person consolidates with, or merges
with or into, the Company, in any such event pursuant to a transaction in which
any of the outstanding voting Stock and Stock Equivalents of the Company or such
other Person is converted into or exchanged for cash, securities or other
property or (f) except pursuant to a transaction permitted under Section 5.3,
the Company ceases to own, directly or indirectly, one hundred percent (100%) of
the issued and outstanding Stock and Stock Equivalents of each of the other
Borrowers, the other Credit Parties or any Subsidiary of any of them, in each
case, free and clear of all Liens, rights, options, warrants or other similar
agreements or understandings, other than Liens in favor of Agent, for the
benefit of the Secured Parties.

“Closing Date” means February 16, 2012.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, that is at any time subject
to a security interest or Lien in favor of Agent, on behalf of itself, the
Lenders and the other Secured Parties, pursuant to the Guaranty and Security
Agreement or any other Collateral Document, in each case, to secure the
Obligations.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the IP Security Agreements, the Mortgages, each ABL Control Agreement, Armored
Car Control Agreement, and all other guaranties, security agreements, pledge
agreements, patent security agreement, trademark security agreements, lease
assignments, bailee agreements, customs broker agreements, guarantees, general
security agreement, deed of hypothec and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party and any Lender, or Agent for the
benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders, or Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against any such Person as debtor in favor of any Lender, or Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of five (5) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

 

105



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

“Continuing Directors” means, as of any date of determination, those members of
the Board of Directors of the Company, each of whom: (1) was a member of such
Board of Directors on the Closing Date; or (2) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, license agreement, document or
agreement to which such Person is a party or by which it or any of its Property
is bound.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable law in or relating to copyrights and all
mask work, database and design rights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith.

“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of even date herewith, made in favor of Agent, for the benefit of the Secured
Parties, by each applicable Credit Party, as amended from time to time.

“Credit Card Agreements” shall mean all agreements or notices, each in form and
substance reasonably satisfactory to Agent, now or hereafter entered into by
Borrowers with any credit card issuer or any credit card processor, as the same
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, including, without limitation, any agreements or notices entered into
in connection with any Private Label Credit Cards, descriptions of all such
agreements in effect on the Closing Date are reflected on Schedule 1.1(e);
provided, that any such credit card agreement or notice shall provide, among
other things, that each such credit card processor shall transfer all proceeds
due with respect to credit card charges for sales (net of expenses and
chargebacks of the credit card issuer or processor) by Borrowers received by it
(or other amounts payable by such credit card processor) into a designated
concentration account on a daily basis, or on such other basis as the Agent may
agree in writing in the exercise of its Permitted Discretion.

 

106



--------------------------------------------------------------------------------

“Credit Card Receivables” shall have the meaning set forth in the ABL Credit
Agreement as in effect as of the Closing Date.

“Credit Parties” means each Borrower, each Guarantor and each other Person
(i) which executes a guaranty of the Obligations, (ii) which grants a Lien on
all or substantially all of its assets to secure payment of the Obligations and
(iii) all of the Stock of which is pledged to Agent for the benefit of the
Secured Parties.

“Customer List” means all customer lists in whatever form maintained.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means (a) the sale, lease, license, conveyance or other
disposition of Property, other than sales or other dispositions expressly
permitted under subsections 5.2(a), 5.2(c) and 5.2(g), and (b) the sale or
transfer by a Borrower or any Subsidiary of a Borrower of any Stock or Stock
Equivalent issued by any Subsidiary of a Borrower and held by such transferor
Person.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary, including Talbots (Canada)
Corporation other than a Foreign Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

“Eligible Credit Card Accounts” shall have the meaning set forth in the ABL
Credit Agreement as in effect as of the Closing Date.

“Eligible Intellectual Property” means Intellectual Property which, except as
otherwise agreed by the Agent in its Permitted Discretion, satisfies all of the
following conditions:

(a) Such Intellectual Property is validly registered with the U.S. Patent and
Trademark Office, the U.S. Copyright Office or the Canadian Intellectual
Property Office, as applicable;

(b) A Borrower owns such Intellectual Property;

 

107



--------------------------------------------------------------------------------

(c) Such Borrower is in compliance in all material respects with the
representations, warranties and covenants set forth in the IP Security
Agreements and Security Agreements relating to such Intellectual Property;

(d) The Agent shall have received evidence that all actions that the Agent may
reasonably deem necessary or appropriate in order to create valid first and
subsisting Liens (subject only to Permitted Liens (other than Liens securing
Indebtedness) which have priority over the Lien of the Agent by operation of
Law) on such Intellectual Property (including, without limitation, filings at
the U.S. Patent and Trademark Office or the U.S. Copyright Office, as
applicable) has been taken; and

(e) The Agent shall have received an appraisal of such Intellectual Property by
a third party appraiser reasonably acceptable to the Agent and otherwise in form
and substance reasonably satisfactory to the Agent.

“Eligible In-Transit Inventory” shall have the meaning set forth in the ABL
Credit Agreement as in effect as of the Closing Date.

“Eligible Inventory” shall have the meaning set forth in the ABL Credit
Agreement as in effect as of the Closing Date.

“Eligible PL Credit Card Accounts” shall have the meaning set forth in the ABL
Credit Agreement as in effect as of the Closing Date.

“Eligible Real Estate” means Owned Real Estate set forth on Schedule 11.1 hereof
which, except as otherwise agreed by the Agent, in its Permitted Discretion,
satisfies all of the following conditions:

(a) Agent shall have received evidence that all actions that the Agent may
reasonably deem necessary or appropriate in order to create valid first and
subsisting Liens (subject only to Permitted Liens (other than Liens securing
Indebtedness) which have priority over the Lien of the Agent by operation of Law
and Permitted Liens described in Section 5.1(o)) on the property described in
the Mortgages has been taken.

(b) Agent shall have received an appraisal (based upon Appraised Value) of such
Real Estate complying with the requirements of FIRREA by a third party appraiser
reasonably acceptable to the Agent and otherwise in form and substance
reasonably satisfactory to the Agent; and

(c) The Real Estate Requirements with respect to such Owned Real Estate have
been satisfied.

“Eligible Supplemental Inventory” means, without duplication of other Eligible
Inventory, all finished goods Inventory owned by a Borrower, which Inventory is
initially located outside of the United States and is in transit for not more
than thirty-five (35) days from the point of shipment to one of such Borrower’s
distribution centers, warehouses or points of sale located in the continental
United States (“Supplemental

 

108



--------------------------------------------------------------------------------

Inventory”), provided that (a) a Borrower has title to such Supplemental
Inventory, (b) such Supplemental Inventory is insured under the cargo transit
policy identified in Schedule 3.18 or a renewal or replacement policy with
respect thereto that provides substantially the same or better coverage,
(c) such Supplemental Inventory is subject, to the reasonable satisfaction of
Agent, to a first priority perfected security interest in and lien upon such
Supplemental Inventory in favor of Agent (except for any (i) possessory lien
upon such goods in the possession of a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to such
Credit Party for which Reserves reasonably satisfactory to Agent have been
established with respect thereto, (ii) Permitted Liens described in 5.1(o) and
(iii) reclamation rights) and for its own benefit and the benefit of the other
Secured Parties, (d) to the extent requested by the Agent in its Permitted
Discretion each relevant freight carrier, freight forwarder, customs broker and
shipping company in possession of such Supplemental Inventory documents relating
thereto shall have entered into bailee arrangements satisfactory to Agent, for
the benefit of the Secured Parties and (e) otherwise meets the criteria for
“Eligible Inventory” hereunder (other than the eligibility criteria set forth in
clause (f) or (s) of the definition of “Eligible Inventory”). Agent shall have
the right to establish, modify, or eliminate Reserves against Eligible
Supplemental Inventory from time to time in its Permitted Discretion. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the applicable criteria, to establish new
criteria and to adjust advance rates with respect to Eligible Supplemental
Inventory in its Permitted Discretion, subject to the approval of all Lenders in
the case of adjustments, new criteria or changes in advance rates which have the
effect of making more credit available.

“Environmental Compliance Reserves” means, with respect to Owned Real Estate,
any reserve which the Agent, from time to time in its discretion, establishes
for estimable amounts that are reasonably likely to be expended by any of the
Credit Parties in order for such Credit Party and its operations and property
(a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any such
non-compliance with Environmental Laws or to provide for any Environmental
Liabilities.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety (including, human, health and safety in the
workplace), the environment and natural resources, and including public
notification requirements and environmental transfer of ownership, notification
or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by
any Credit Party or any Subsidiary of any Credit Party, whether on, prior or
after the date hereof.

 

109



--------------------------------------------------------------------------------

“Equity Plan” means The Talbots, Inc. 1993 Executive Stock Based Incentive Plan,
The Talbots, Inc. 2003 Executive Stock Based Incentive Plan (as amended), The
Talbots, Inc. Restated Directors Plan as of February 3, 2007, and any amended,
successor or equity plan that may be approved from time to time by the Board of
Directors of the Compensation Committee of the Company.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan (other than the Talbots Inc. Pension Plan) is in “at risk” status
within the meaning of Code Section 430(i); (k) a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Section 432(b) of
the Code or Sections 304 or 305 of ERISA; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Essex Property” means the real property known and numbered as 1 Essex Square,
Essex, Connecticut.

“Event of Default” has the meaning specified in Section 7.1.

 

110



--------------------------------------------------------------------------------

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by the Company to directors,
management or employees of a Credit Party under any employee stock option or
stock purchase plan or other employee benefits plan in existence from time to
time, (b) Stock or Stock Equivalents by a Wholly-Owned Subsidiary of a Borrower
to a Borrower or another Wholly-Owned Subsidiary of a Borrower constituting an
Investment permitted hereunder, and (c) Stock or Stock Equivalents by a Foreign
Subsidiary of such Foreign Subsidiary to qualify directors where required
pursuant to a Requirement of Law or to satisfy other requirements of applicable
law, in each instance, with respect to the ownership of Stock of Foreign
Subsidiaries.

“Excluded Subsidiaries” means TCNB and the J. Jill Entities.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

 

111



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means the letter agreement, dated as of February 16, 2012, between
the Credit Parties and Agent, as amended from time to time.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“FIFO Loans” means that portion of the Term Loan made on the Closing Date
pursuant to Section 2.1 by each Lender with a Term Loan FIFO Commitment.

“FILO Loans” means that portion of the Term Loan made on the Closing Date
pursuant to Section 2.1 by each Lender with a Term Loan FILO Commitment.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Financial Statement Compliance Certificate” means a certificate of a
Responsible Officer of the Borrower Representative in substantially the form of
Exhibit 4.2(b) hereto.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

“Fiscal Month” means each monthly accounting period of Borrowers calculated in
accordance with the National Retail Federation calendar.

“Fiscal Quarter” means successive 13-week periods (each such 13 week period to
begin on a Sunday and end on a Saturday) of Borrowers of any Fiscal Year;
provided that for any 53-week Fiscal Year, the last Fiscal Quarter of such
Fiscal Year shall consist of the successive 14-week period from and including
the first day after the third Fiscal Quarter of such Fiscal Year through and
including the last day of such Fiscal Year.

“Fiscal Year” means the annual accounting period of Borrowers ending on the
Saturday nearest to January 31st in each calendar year calculated in accordance
with the National Retail Federation calendar.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full replacement cost of such Real
Estate or as otherwise reasonably required by Agent, with deductibles reasonably
acceptable to Agent.

 

112



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code,
but excluding, for all purposes of this Agreement, Talbots (Canada) Corporation.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

“Gift Card Reserve” shall have the meaning set forth in the ABL Credit Agreement
as in effect as of the Closing Date.

“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantors” means, collectively, the Subsidiaries of the Borrowers listed on
Schedule 3.19 on the Closing Date (other than the Excluded Subsidiaries and the
Merger Subsidiary) and each other Subsidiary of the Borrowers that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 4.13(b). As of the Closing Date, the Guarantors are Talbots Classics,
Inc.; Talbots Import, LLC; Birch Pond Realty Corporation; TALBOTS (CANADA),
INC.; and Talbots (Canada) Corporation.

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent, by the Borrowers and the Guarantors in favor of Agent, for
the benefit of the Secured Parties, as the same may be amended, restated and/or
modified from time to time, together with each other guaranty and security
agreement executed and delivered by any other Credit Party in favor of the Agent
and the Secured Parties.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.

 

113



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the Maturity Date, valued at, in the case of redeemable preferred Stock,
the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such Stock plus accrued and unpaid dividends; (i) all
indebtedness referred to in clauses (a) through (h) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; and (j) all
Contingent Obligations described in clause (a) of the definition thereof in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above; provided, that “Indebtedness” shall not include
any assessment, imposition or other governmental charge relating to Taxes (or
any interest or penalties related thereto).

“Indemnified Matters” has the meaning specified in Section 9.6.

“Indemnitees” has the meaning specified in Section 9.6.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, arrangement, liquidation, receivership, dissolution, winding-up or
relief of debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. or Canadian,
federal, state, provincial or foreign law, including the Bankruptcy Code or the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), and the Winding-up and Restructuring Act (Canada).

 

114



--------------------------------------------------------------------------------

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any applicable law and all IP Ancillary
Rights relating thereto, including all Copyrights, Customer Lists, Patents,
Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreements” means, collectively, the ABL Intercreditor Agreement
and the Supplemental L/C Facility Intercreditor Agreement.

“Internet Domain Names” means all internet domain names, whether or not
trademarks, registered in any generic top level domain by any authorized private
registrar or governmental authority.

“Inventory” means all of the “inventory” (as such term is defined in the UCC or
the PPSA, as applicable) of the Credit Parties, including, but not limited to,
all merchandise, raw materials, parts, supplies, work-in-process and finished
goods intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of a Credit Party’s custody or possession, including
inventory on the premises of others and items in transit.

“Investments” has the meaning specified in Section 5.4.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property, other than shrink-wrap licenses or
licenses for off-the-shelf software.

“IP Security Agreements” means, collectively, the Patent Security Agreement,
Copyright Security Agreement and Trademark Security Agreement, in each case,
made in favor of Agent, for the benefit of the Secured Parties, by each
applicable Credit Party, as amended from time to time.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“J. Jill Contingent Obligation Deposit” mean cash, in an aggregate amount not to
exceed $7,000,000, on deposit at deposit account number ending xxxx0180
maintained by the Company with HSBC Bank USA, National Association, provided
that such account shall be subject to an ABL Control Agreement.

 

115



--------------------------------------------------------------------------------

“J. Jill Entities” means J. Jill, LLC and J. Jill, G.P.

“J. Jill Sale” means the sale of the J. Jill Entities, pursuant to that certain
Asset Purchase Agreement, dated as of June 7, 2009, by and among the Company,
Talbots Group, J. Jill, LLC, Birch Pond Realty Corporation and Jill Acquisition
LLC.

“Landlord Lien State” means the states of Washington, Virginia, Pennsylvania and
such other state(s), province(s), territory(ies) or jurisdictions in which a
landlord’s claim for rent or other obligations has priority over the Lien of
Agent in any of the Collateral.

“Large Inventory Location” means any distribution center, warehouse,
cross-docking station or storage facility at which Inventory is located.

“Lender” has the meaning specified in the preamble to this Agreement, and for
the avoidance of doubt shall include each Term Loan FILO Lender and Term Loan
FIFO Lender.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, at any time, the highest of (a) 0.75% per annum, (b) the offered
rate per annum for deposits of Dollars for an interest period of thirty
(30) days that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London,
England time) on the day of determination, or (c) the offered rate per annum for
deposits of Dollars for an interest period of three (3) months that appears on
Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) on the day
of determination. If no such offered rate exists, such rate will be the rate of
interest per annum, as determined by Agent at which deposits of Dollars in
immediately available funds are offered on the day of determination by Wells
Fargo in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

“LIBOR Loan” means any loan that bears interest based upon LIBOR.

 

116



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC, PPSA or any comparable law) and any contingent or
other agreement to provide any of the foregoing, and with respect to any Credit
Parties organized under the laws of Canada (or any province or territory
thereof) any deemed, statutory or constructive trust or prior claim in, on or of
such asset but not including the interest of a lessor under a lease which is not
a Capital Lease.

“Lien Waiver” means an agreement, in form and substance satisfactory to the
Agent, and otherwise which (a) for any Collateral located on leased premises,
the lessor waives or subordinates any Lien it may have on the Collateral, and
agrees to permit the Agent to enter upon the premises and remove the Collateral
or to use the premises to store or dispose of the Collateral; (b) for any
Collateral held by a warehouseman, processor, shipper or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any documents in its possession relating to the Collateral as agent for the
Agent, and agrees to deliver the Collateral to the Agent upon request; and
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Agent’s Lien, waives or subordinates any Lien it may have on
the Collateral, and agrees to deliver the Collateral to the Agent upon request.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Subordination Agreement, the Intercreditor Agreements, the
Private Label Credit Card Access and Monitoring Agreement, PLCC Certificate, the
Borrowing Base Certificate and all documents delivered to Agent and/or any
Lender in connection with any of the foregoing.

“Local Deposit Accounts” has the meaning specified in Section 4.11.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of any Borrower or the Credit Parties taken as a
whole; (b) a material impairment of the ability of any Borrower or the Credit
Parties, taken as a whole, to perform in any material respect their respective
obligations under any Loan Document; (c) a material impairment of the rights and
remedies of the Agent or any Lender under any Loan Document or (d) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
of any Loan Document, (ii) the perfection or priority of any Lien granted to the
Lenders or to Agent for the benefit of the Secured Parties under any of the
Collateral Documents or (iii) the realizable value of the Collateral.

 

117



--------------------------------------------------------------------------------

“Material Environmental Liabilities” means (i) Environmental Liabilities
exceeding (i) $1,000,000 in the aggregate in connection with Eligible Real
Estate (excluding costs and expenses of investigation and feasibility studies,
including the cost of environmental consultants and the cost of attorneys’ fees)
and (ii) $5,000,000 in the aggregate in connection with all other Real Estate.

“Maturity Date” means February 16, 2017.

“Maximum Borrowing Availability” has the meaning specified in the ABL Credit
Agreement, as in effect on the Closing Date.

“Maximum Lawful Rate” has the meaning specified in Section 1.3(d).

“Minimum TCNB Deposit” means, with respect to the Company, the minimum deposit
balance required to be maintained by the Company on deposit with TCNB pursuant
to Requirements of Law.

“MNPI” has the meaning specified in Section 9.10(a).

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of a
Borrower.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory,
Supplemental Inventory and/or PL Credit Card Receivables from Private Label
Credit Cards, as applicable, which could be obtained in an orderly liquidation
(net of all liquidation expenses, costs of sale, operating expenses and
retrieval and related costs), as determined pursuant to the most recent
third-party appraisal of such Inventory, Supplemental Inventory and/or PL Credit
Card Receivables from Private Label Credit Cards delivered to ABL Agent or Agent
by an appraiser reasonably acceptable to Agent.

 

118



--------------------------------------------------------------------------------

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Disposition (i) the direct costs relating to
such Disposition excluding amounts payable to a Borrower or any Affiliate of a
Borrower, (ii) sale, use or other transaction taxes paid or payable as a result
of such Disposition, and (iii) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Indebtedness
secured by a Lien on the asset which is the subject of such Disposition and
(b) in the event of an Event of Loss, (i) all money actually applied to repair
or reconstruct the damaged Property or Property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments.

“NOLV Factor” means at any time (a) with respect to Inventory, the quotient of
the Net Orderly Liquidation Value of Inventory divided by the book value of
Inventory, (b) with respect to PL Credit Card Receivables of the Borrowers that
arise in the Ordinary Course of Business from Private Label Credit Cards, the
quotient of the Net Orderly Liquidation Value of such PL Credit Card Receivables
divided by the book value of such PL Credit Card Receivables, in each case,
expressed as a percentage; and (c) with respect to Supplemental Inventory, the
quotient of the Net Orderly Liquidation Value of Supplemental Inventory divided
by the book value of Supplemental Inventory, in each case, as reflected on the
most recent appraisal received by Agent provided that with respect to
Supplemental Inventory and Inventory, in order to more accurately reflect the
dates when a sale of such Supplemental Inventory and/or Inventory might take
place, the Agent may, in the Agent’s Permitted Discretion, (i) calculate the
NOLV Factor based upon the Net Orderly Liquidation Value of Inventory and/or
Supplemental Inventory for the periods occurring after the date on which the
Borrowing Base is being calculated or (ii) impose reserves to reflect the likely
future sale date of such Supplemental Inventory and/or Inventory. The NOLV
Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

“Non-U.S. Lender Party” means each of Agent, each Lender (or any transferee or
assignee thereof), each SPV and each participant, in each case that is not a
United States person as defined in Section 7701(a)(30) of the Code.

“Note” means a promissory note of the Borrowers payable to the order of a Lender
in substantially the form of Exhibit 11.1(c) hereto, evidencing indebtedness of
the Borrowers to each Lender pursuant to the Term Loan.

“Obligations” means (i) all Term Loans and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any Secured Swap Provider or any other Person required to be
indemnified, that arises under any Loan Document or any Secured Rate Contract,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or

 

119



--------------------------------------------------------------------------------

hereafter arising and however acquired and (ii) all obligations and liabilities
in respect of Bank Products owing by any Credit Party or any of its Subsidiaries
to Wells Fargo or any of its Affiliates or any Lender or any of its Affiliates,
now existing or hereafter arising and however acquired.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation or other corporate body
(including an unlimited company, an unlimited liability corporation, or an
unlimited liability company), the certificate or articles of incorporation, the
bylaws (if any), the memorandum of association and articles or certificates of
formation, any certificate of determination or instrument relating to the rights
of preferred shareholders of such corporation or other corporate body and any
shareholder rights agreement or shareholder agreement, in each case as
applicable, (b) for any partnership, the partnership agreement and, if
applicable, certificate of limited partnership, (c) for any limited liability
company, the operating agreement and articles or certificate of formation, or
(d) any other document setting forth the manner of election or duties of the
officers, directors, managers or other similar persons, or the designation,
amount or relative rights, limitations and preference of the Stock of a Person.

“Other Taxes” has the meaning specified in Section 10.1(c).

“Owned Real Estate” means Real Estate owned by a Borrower in fee simple
absolute.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable law in or relating to letters patent and
applications therefor.

“Patent Security Agreement” means the Patent Security Agreement, dated as of
even date herewith, made in favor of Agent, for the benefit of the Secured
Parties, by each applicable Credit Party, as amended from time to time.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

120



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Liens” has the meaning specified in Section 5.1.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of (A) Indebtedness permitted under subsection 5.5(c), 5.5(d), or
5.5(g) that (a) has an aggregate outstanding principal amount not greater than
the aggregate principal amount of the Indebtedness being refinanced or extended,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended, (f) in the case of Indebtedness permitted under 5.5(g),
the lender party to such Permitted Refinancing transaction agrees to be bound by
the Supplemental L/C Facility Intercreditor Agreement, and (g) is otherwise on
terms no less favorable to the Credit Parties, taken as a whole, than those of
the Indebtedness being refinanced or extended; or (B) Indebtedness under the ABL
Loan Documents, to the extent permitted under the ABL Intercreditor Agreement,
provided, however, that such Indebtedness shall not constitute a “Permitted
Refinancing” if, at the time such Indebtedness is incurred, created or assumed,
a Default or Event of Default has occurred and is continuing or would result
therefrom.

“Permitted Store Closures” means (y) the closure or liquidation of a Store in
the United States by the Borrowers or any Subsidiary of the Borrowers; provided
that (a) neither the Borrowers nor any of their Subsidiaries shall close or
liquidate, as of any date of determination, in any Fiscal Year Stores
representing more than 5% of all Stores in the United States at the commencement
of such Fiscal Year and (b) if the number of Stores that the Borrowers or their
Subsidiaries intend to close or liquidate on any date of determination in a
Fiscal Year when aggregated with the number of Stores closed or liquidated by
the Borrowers or their Subsidiaries prior to such date within the same Fiscal
Year exceed thirty (30) Stores in the United States, then all such Stores that
are being closed or liquidated on such date plus any Stores closed or liquidated
on any date thereafter in the same Fiscal Year shall be closed or liquidated by
a liquidator or under the supervision of a consultant (such liquidator or
consultant shall be reasonably acceptable to the Agent) and pursuant to
liquidation or consulting arrangements reasonably acceptable to Agent and
(z) the closure or liquidation of a Store outside of the United States.

“Person” means an individual, partnership, corporation, limited liability
company, body corporate (including an unlimited company, an unlimited liability
corporation, or an unlimited liability company), business trust, joint stock
company, trust, unincorporated association, joint venture or Governmental
Authority.

“PLCC Certificate” means the Certificate regarding Private Label Credit Card
Agreements, dated as of the Closing Date, from the Borrowers and TCNB to the
Agent.

 

121



--------------------------------------------------------------------------------

“PL Credit Card Receivables” shall mean, collectively, all present and future
Accounts and rights to payment owned by Talbots Finance and/or the Company, and
as to which Talbots Finance has title, arising from sales of goods or rendition
of services in the ordinary course of business, which have been earned by
performance, to customers who have purchased such goods or services using a
Private Label Credit Card.

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, priority, validity or effect of security interests or
other applicable Liens.

“Private Label Credit Card” shall mean a credit card that bears the Company’s
trademark and/or logo and is issued and administered pursuant to the Private
Label Credit Card Agreements.

“Private Label Credit Card Agreements” shall mean each of the documents set
forth on Schedule 1.1(d) governing the arrangements among the Borrowers and
their Subsidiaries with respect to each Private Label Credit Card, each as in
effect on the Closing Date.

“Private Label Credit Card Access and Monitoring Agreement” shall mean the
Private Label Credit Card Access and Monitoring Agreement, dated as of the
Closing Date, between Agent, the Borrowers and TCNB.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Protective Advance” has the meaning specified in Section 1.4(d).

“Rate Contract Reserve” means the aggregate amount of reserves established by
the Agent from time to time in its Permitted Discretion in respect of the
Obligations of the Credit Parties under any Secured Rate Contract.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Real Estate Requirements” means collectively, each of the following:

(a) the applicable Credit Party has executed and delivered to the Agent a
Mortgage with respect to any Owned Real Estate intended, by such Credit Party,
to be included in Eligible Real Estate;

 

122



--------------------------------------------------------------------------------

(b) as to any parcel of Owned Real Estate, the Credit Party is in compliance in
all material respects with the representations, warranties and covenants set
forth in the Mortgage relating to such Owned Real Estate;

(c) the Agent shall have received fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or marked up title insurance
commitments having the effect of a policy of title insurance) (the “Mortgage
Policies”) in form and substance, with the endorsements reasonably required by
the Agent (to the extent available at commercially reasonable rates) and in
amounts reasonably acceptable to the Agent, issued, coinsured and reinsured (to
the extent required by the Agent) by title insurers reasonable acceptable to the
Agent, insuring the Mortgages to be valid and subsisting Liens on the property
or leasehold interests described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens having priority over the Lien of
the Agent under the Law and Liens in favor of ABL Agent subject to the ABL
Intercreditor Agreement;

(d) the Agent shall have received American Land Title Association/American
Congress on Surveying and Mapping form surveys, for which all necessary fees
(where applicable) have been paid, certified to the Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Agent by a land
surveyor duly registered and licensed in the states in which the property
described in such surveys is located and reasonably acceptable to the Agent,
showing all buildings and other improvements, the location of any easements,
parking spaces, rights of way, building set back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
reasonably acceptable to the Agent;

(e) the applicable Credit Party shall have delivered to the Agent (i) evidence
of flood insurance naming the Agent as mortgagee as required by the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as amended and in effect, which shall be reasonably satisfactory in form
and substance to the Agent; or (ii) a standard flood hazard determination form
indicating that the property is not located in a special flood hazard area; and

(f) the applicable Credit Party shall have delivered such other information and
documents as may be reasonably requested by the Agent, including, without
limitation, such as may be necessary to comply with FIRREA.

“Realty Reserves” means such reserves as the Agent from time to time determines
in the Agent’s Permitted Discretion as being appropriate to reflect the
impediments to the Agent’s ability to realize upon any Owned Real Estate
constituting Term Priority Collateral or to reflect claims and liabilities that
the Agent determines will need to be satisfied in connection with the
realization upon any Owned Real Estate constituting Term Priority Collateral;
provided that in no event shall the aggregate amount of Realty Reserves exceed
the then calculated amount under clause (e) of the definition of Term Loan
Borrowing Base. Without limiting the generality of the foregoing, Realty
Reserves

 

123



--------------------------------------------------------------------------------

may include (but are not limited to) (i) Environmental Compliance Reserves,
(ii) reserves for (A) municipal taxes and assessments, (B) repairs and
(C) remediation of title defects, and (iii) reserves for Indebtedness secured by
Liens having priority over the Lien of the Agent.

“Register” has the meaning specified in Section 1.4(b).

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Rent and Charges Reserve” shall have the meaning set forth in the ABL Credit
Agreement as in effect as of the Closing Date.

“Rent Payment” has the meaning specified in Section 1.8(b) hereof.

“Required Lenders” means, as of any date of determination at least two
non-Affiliated Lenders then holding more than fifty percent (50%) of the
aggregate unpaid principal amount of Term Loans then outstanding.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Replacement Lender” has the meaning specified in Section 9.22.

“Reserves” means, with respect to the Term Loan Borrowing Base, (a) the Rent and
Charges Reserve to the extent not included as a reserve by the ABL Agent in the
Borrowing Base, (b) the Gift Card Reserve to the extent not included as a
reserve by the ABL Agent in the Borrowing Base, (c) the Rate Contract Reserve,
(d) reserves in respect of Bank Products established by Agent in its Permitted
Discretion, (e) reserves in respect

 

124



--------------------------------------------------------------------------------

of “freight-in” charges or other similar charges, costs or expenses with respect
to Supplemental Inventory established by Agent in its Permitted Discretion,
(f) Realty Reserves (g) such additional reserves established by Agent, in its
Permitted Discretion, from time to time against Eligible Credit Card Accounts,
Eligible PL Credit Card Accounts, Eligible Inventory, Eligible Supplemental
Inventory Eligible Real Estate, or Eligible Intellectual Property (including,
without limitation, in respect of merchandise credits, shrink, customs charges
in respect of Supplemental Inventory, customer refunds due, freight or insurance
claims, ad valorem taxes, sales taxes and other taxes and any other claims or
liabilities that are or could become senior in priority to the security
interests and Liens of the Agent (in any case, whether or not a Default or Event
of Default results from the failure to pay any of the foregoing)). Without
limiting the generality of the foregoing, Reserves established to ensure the
payment of accrued interest expenses or Indebtedness shall be deemed to be an
exercise of Agent’s Permitted Discretion.

“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.

“Restricted Payments” has the meaning specified in Section 5.11.

“Revolving Loan Commitment” has the meaning specified in the ABL Credit
Agreement, as in effect on the Closing Date.

“Sale” has the meaning specified in Section 9.9(b).

“Secured Party” means Agent, each Lender, each other Indemnitee and each other
holder of any Obligation of a Credit Party including each Secured Swap Provider
and each Provider of Bank Products.

“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (a) has been provided or arranged by Wells Fargo or
an Affiliate of Wells Fargo, or (b) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder after the applicable Lender or
Affiliate of a Lender and the applicable Credit Party or Subsidiary have
provided written notice to Agent of (i) the existence of such Rate Contract,
(ii) the maximum dollar amount of obligations arising thereunder, and (iii) the
methodology to be used by such parties in determining the Bank Product Amount
owing from time to time.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by Wells Fargo or an Affiliate of Wells Fargo, and
any assignee thereof.

 

125



--------------------------------------------------------------------------------

“Settlement Date” has the meaning specified in Section 1.11(a).

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Store” means any retail department store operated by the Company or any of its
Subsidiaries.

“Subordinated Indebtedness” means any Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.

“Subordination Agreement” means, collectively, each subordination agreement by
and among Agent, the applicable Credit Parties, the applicable Subsidiaries of
the Credit Parties and the holders of Subordinated Indebtedness, each in form
and substance satisfactory to Agent and each evidencing and setting forth the
priority of the Obligations over such Subordinated Indebtedness, as the same may
be amended, restated and/or modified from time to time subject to the terms
thereof.

 

126



--------------------------------------------------------------------------------

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Supplemental Inventory” has the meaning specified in the definition of
“Eligible Supplemental Inventory”.

“Supplemental L/C Facility” means a letter of credit facility provided by the
Supplemental L/C Facility Issuers and the Supplemental L/C Facility Lenders to
the Borrowers in the maximum principal amount acceptable to the Agent.

“Supplemental L/C Facility Agent” means agent (if any) for the Supplemental L/C
Facility Issuers and the Supplemental L/C Facility Lenders under the
Supplemental L/C Facility Documents.

“Supplemental L/C Facility Agreement” means a letter of credit facility
agreement by and among the Borrowers, the Supplemental L/C Facility Agent, the
Supplemental L/C Facility Issuers, the Supplemental L/C Facility Lenders and the
other parties thereto (if any), in form and substance, and on terms and
conditions, reasonably satisfactory to the Agent.

“Supplemental L/C Facility Cash Collateral” means cash and Cash Equivalent
collateral in an amount not to exceed 105% of the maximum face amount of the
outstanding letters of credit issued under the Supplemental L/C Facility;
provided, however, that all such Supplemental L/C Facility Cash Collateral shall
be subject to the Supplemental L/C Facility Intercreditor Agreement in all
respects

“Supplemental L/C Facility Documents” means the letter of credit facility
documents under or relating to the Supplemental L/C Facility (including the
Supplemental L/C Facility Agreement), as modified, amended, supplemented or
restated, and in effect from time to time in accordance with the terms hereof
and of the Supplemental L/C Facility Intercreditor Agreement, all in form and
substance, and on terms and conditions, reasonably acceptable to the Agent.

“Supplemental L/C Facility Intercreditor Agreement” means the intercreditor
agreement by and between ABL Agent, Agent, the Supplemental L/C Facility Agent,
the Supplemental L/C Facility Issuers and/or the Supplemental L/C Facility
Lenders (as the case may be), the Credit Parties and the other parties thereto
(if any), in form and substance, and on terms and conditions, reasonably
acceptable to the Agent and the Required Lenders, as amended, restated,
supplemented, or otherwise modified from time to time; provided that (i) the
priority of the Liens (if any) securing the Supplemental L/C Facility
Obligations shall be subject in all respects to the Liens securing the
Obligations except that such Liens securing the Supplemental L/C Facility
Obligations may have priority over the Liens securing the Obligations solely
with respect to Supplemental L/C

 

127



--------------------------------------------------------------------------------

Facility Cash Collateral (it being understood that the Agent shall retain a
second priority Lien on such Supplemental L/C Facility Cash Collateral, subject
to any Lien permitted by Section 5.1(o).

“Supplemental L/C Facility Issuers” means the letter of credit issuers under the
Supplemental L/C Facility Agreement.

“Supplemental L/C Facility Lenders” means the lenders under and as defined in
the Supplemental L/C Facility Agreement.

“Supplemental L/C Facility Obligations” means the obligations in respect of the
Supplemental L/C Facility.

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

“Tax Returns” has the meaning specified in Section 3.10.

“Taxes” has the meaning specified in Section 10.1(a).

“TCNB” means Talbots Classics National Bank.

“Termination Date” means the earliest to occur of: (a) February 16, 2017;
(b) the date of the termination of the ABL Credit Agreement; and (c) the date on
which the outstanding principal amount of the Term Loan is accelerated and
becomes due and payable (whether by declaration or automatically) in accordance
with the provisions of this Agreement.

“Term Loan” means an extension of credit by a Lender to the Borrowers, either in
the form of a FIFO Loan or a FILO Loan, pursuant to Article I and any Protective
Advances.

“Term Loan Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:

(a) up to the lesser of (i) 15% of the book value of Eligible Credit Card
Accounts at such time, and (ii) the difference between (x) 100% plus, after an
Insolvency Proceeding, any increase in the percentage of the book value
permitted by Section 5.2(a)(5) of the ABL Intercreditor Agreement and (y) the
percentage of the book value included, as of the date of determination, in the
Borrowing Base by the ABL Agent with respect to the Eligible Credit Card
Accounts at such time;

(b) up to the lesser of (i) 15% of the book value of Eligible PL Credit Card
Accounts at such time, multiplied by the NOLV Factor for PL Credit Card
Receivables from Private Label Credit Cards, and (ii) the product of (A) the
difference between (x) 100% plus, after an Insolvency Proceeding, any increase
in the percentage of the book value permitted by Section 5.2(a)(5) of the ABL
Intercreditor Agreement and (y) the

 

128



--------------------------------------------------------------------------------

percentage of the book value for such PL Credit Card Receivables from Private
Label Credit Cards, included, as of the date of determination, in the Borrowing
Base by the ABL Agent, multiplied by (B) the NOLV Factor for such PL Credit Card
Accounts;

(c) up to the lesser of (i) 15% of the book value of Eligible Inventory, valued
at the lower of cost or market on a first-in, first-out basis, multiplied by the
NOLV Factor for Inventory, and (ii) the product of (A) the difference between
(x) 100% plus, after an Insolvency Proceeding, any increase in the percentage of
the book value permitted by Section 5.2(a)(5) of the ABL Intercreditor Agreement
and (y) the percentage of the book value of Eligible Inventory, valued at the
lower of cost or market on a first-in, first-out basis included, as of the date
of determination, in the Borrowing Base by the ABL Agent with respect to the
Eligible Inventory, multiplied by (B) the NOLV Factor for such Inventory;

(e) up to the lesser of (i) 30% of the Appraised Value of Eligible Real Estate;
and (ii) $15,000,000; and

(f) up to the lesser of (i) 37.5% of the Appraised Value of Eligible
Intellectual Property; and (ii) $15,000,000; and

(g) at any time (A) the ABL Agent has not included any Eligible In-Transit
Inventory in the Borrowing Base, up to the lesser of (i) 65% of the book value
of Eligible Supplemental Inventory valued at the lower of cost or market on a
first-in, first-out basis, multiplied by the NOLV Factor for In-Transit
Inventory; and (ii) $10,000,000; and (B) the ABL Agent has included any Eligible
In-Transit Inventory in the Borrowing Base, 0% of the book value of Eligible
Supplemental Inventory valued at the lower of cost or market on a first-in,
first-out basis, multiplied by the NOLV Factor for Supplemental Inventory;

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

“Term Loan FIFO Commitment” means, for each Term Loan FIFO Lender, its
commitment to make a FIFO Loan, in the applicable principal amount shown on
Schedule 1.1(a).

“Term Loan FILO Commitment” means, for each Term Loan FILO Lender, its
commitment to make a FILO Loan, in the applicable principal amount shown on
Schedule 1.1(a).

“Term Loan Percentage” means, as to any Lender and at any time, the percentage
equivalent of: (i) the aggregate outstanding principal balance of such Lender’s
FIFO Loans and FILO Loans, divided by (ii) the outstanding principal balance of
the Term Loan.

“Term Loan FIFO Lender” means any Lender set forth on Schedule 1.1(a) with a
Term Loan FIFO Commitment, and any other Person who hereafter becomes a Term
Loan FIFO Lender pursuant to an Assignment and Acceptance related to a FIFO
Loan.

 

129



--------------------------------------------------------------------------------

“Term Loan FILO Lender” means any Lender set forth on Schedule 1.1(a) with a
Term Loan FILO Commitment, and any other Person who hereafter becomes a Term
Loan FILO Lender pursuant to an Assignment and Acceptance related to a FILO
Loan.

“Term Loan Outstanding” means as of any date of determination, the outstanding
principal balance of the Term Loans.

“Term Loan Priority Account” means that certain account at Wells Fargo, account
number ending in xxxx0583, into which all proceeds of the Term Priority
Collateral shall be deposited in accordance with Section 1.8.

“Term Loan Push-Down Reserve” means the amount, as of any date of determination,
equal to the difference, if a positive number, between the Term Loan
Outstandings minus the Term Loan Borrowing Base.

“Term Loan Reserve Amount” means an amount equal to the lesser of (x) five
(5%) percent of the Borrowing Base, based upon the most recent Borrowing Base
Certificate received by Agent; or (y) $10,000,000.

“Term Loan Trigger Event” means the earlier to occur of Availability being less
than $20,000,000 at anytime, or (b) an Event of Default pursuant to Sections
7.1(f) or 7.1(g).

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets, confidential information, formulas, designs, devices, technology,
know-how and other proprietary information;, research and development,
inventions, methods, processes, compositions and other trade secrets, whether or
not patentable.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trademark Security Agreement” means the Trademark Security Agreement, dated as
of even date herewith, made in favor of Agent, for the benefit of the Secured
Parties, by each applicable Credit Party, as amended from time to time.

 

130



--------------------------------------------------------------------------------

“Transactions Expenses” means all costs and expenses incurred by the Credit
Parties in connection with (i) the transactions under the Loan Documents,
(ii) the transactions under the ABL Loan Documents and (iii) the ABL Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each means the United States of America.

“U.S. Lender Party” means each of Agent, each Lender (or any transferee or
assignee thereof), each SPV and each participant, in each case that is a United
States person as defined in Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

“Withholding Agent” means any Credit Party (including the Borrower
Representative) and the Agent.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC or the PPSA, as applicable, shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

 

131



--------------------------------------------------------------------------------

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(g) Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Company shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless the Borrowers, Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements and similar documents provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article V and Article VI shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.” A breach of a
financial covenant contained in Article VI shall be deemed to have occurred as
of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.

 

132



--------------------------------------------------------------------------------

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party. Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

11.5 Québec Matters. For purposes of any assets, liabilities, Collateral or
entities located in the Province of Québec and for all other purposes pursuant
to which the interpretation or construction of this Agreement may be subject to
the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”,
(e) “security interest”, “mortgage” and “security” shall include a “hypothec”,
“right of retention”, “prior claim” and a resolutory clause, (f) all references
to filing, perfection, priority, remedies, registering or recording under the
UCC or a PPSA shall include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” security or security interest shall
include a reference to an “opposable” or “set up” hypothec, security or security
interest as against third parties, (h) any “right of offset”, “right of setoff”
or similar expression shall include a “right of compensation”, (i) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (j) an “agent” shall include a
“mandatary”, (k) “construction security” shall include “legal hypothecs”,
(l) “joint and several” shall include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”,
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”, (p) “priority” shall
include “prior claim”, (q) “survey” shall include “certificate of location and
plan”, (r) “state” shall include “province”, (s) “fee simple title” shall
include “absolute ownership”, and (t) “accounts” shall include “claims”.

11.6 Language. The parties herein have expressly requested that this Agreement
and all related documents be drawn up in the English language. A la demande
expresse des parties aux présentes, cette convention et tout document y afférent
ont été rédigés en langue anglaise.

11.7 Unlimited Liability Companies. Notwithstanding any provisions to the
contrary contained in this Agreement, any other Loan Document or any other
document or agreement among all or some of the parties hereto, with regard to
any Collateral which is shares or membership interests in an unlimited company,
unlimited liability company or unlimited liability corporation incorporated or
otherwise formed under the laws of the

 

133



--------------------------------------------------------------------------------

Province of Nova Scotia or any other applicable province of Canada (the “Pledged
ULC Shares”), any Credit Party who has granted a security interest in Pledged
ULC Shares or any Credit Party that is as of the date of this Agreement a sole
registered or beneficial owner of Pledged ULC Shares will remain so until such
time as such Pledged ULC Shares are fully and effectively transferred into the
name of Agent, any of the Lenders or other Secured Parties, or any other Person
on the books and records of such unlimited company, unlimited liability company
or unlimited liability corporation (“ULC”). Nothing in this Agreement, any other
Loan Document or any other document or agreement among all or some of the
parties hereto is intended to or shall constitute Agent, any of the Lenders or
other Secured Parties or any Person other than such Credit Party to be a member
or shareholder of any ULC for the purposes of the Companies Act (Nova Scotia) or
other Applicable Law until such time as written notice is given to such Credit
Party and all further steps are taken so as to register the Agent, a Lender, a
Secured Party or another Person as holder of the Pledged ULC Shares on the books
of the ULC. The granting of the security interest pursuant to this Agreement or
any other Loan Document is not intended to make Agent, or any of the Lenders or
other Secured Parties, a successor to such Credit Party as a member or
shareholder of any ULC, and neither Agent nor any of the Lenders or other
Secured Parties any of their respective successors or assigns hereunder shall be
deemed to become a member or shareholder of any ULC by accepting this Agreement
or any other Loan Document or exercising any right granted herein or therein
unless and until such time, if any, when Agent, any of the Lenders or other
Secured Parties or any successor or assign thereof expressly becomes a
registered member or shareholder of such ULC. Such Credit Party shall be
entitled to receive and retain for its own account any dividends or other
distributions, if any, in respect of the Collateral which is Pledged ULC Shares
(subject to any security interest which such Credit Party has granted in such
dividend or other distribution) and shall have the right to vote such Pledged
ULC Shares and to control the direction, management and policies of the ULC
issuing such Pledged ULC Shares to the same extent as such Credit Party would if
such Pledged ULC Shares were not the subject of a Lien granted to Agent, any of
the Lenders or other Secured Parties, or to any other Person pursuant hereto or
pursuant to any other Loan Document. To the extent any provision hereof or any
other Loan Document would otherwise have the effect of constituting Agent, any
of the Lenders or any Person other than an Credit Party as a member or
shareholder of any ULC prior to such time as written notice is delivered to such
Credit Party and the ULC Shares held by such Credit Party are registered in the
name of the Agent, such provision shall be severed herefrom and be ineffective
with respect to the relevant Pledged ULC Shares without otherwise invalidating
or rendering unenforceable this Agreement or such other Loan Document or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral other than Pledged ULC Shares. Notwithstanding anything herein or in
any other Loan Document to the contrary neither Agent, the Lenders nor any of
the Secured Parties nor any of their respective successors or assigns shall be
deemed to have assumed or otherwise become liable for any debts or obligations
of any ULC. Except upon the exercise by Agent, any of the Lenders or other
Persons of rights to sell or otherwise dispose of Pledged ULC Shares or other
remedies following the occurrence and during the continuance of an Event of
Default, and upon notice to the Credit Party which has not been rescinded, such
Credit Party shall not cause or permit, or enable any ULC in which

 

134



--------------------------------------------------------------------------------

it holds Pledged ULC Shares to cause or permit, Agent or any of the Lenders or
other Secured Parties to: (i) be registered as member or shareholder of such
ULC; (ii) have any notation entered in its favor in the share register of such
ULC; (iii) be held out as member or shareholder of such ULC; (iv) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of Agent, any of the Lenders or other Secured Parties or any other
Person holding a security interest in the Pledged ULC Shares; or (v) act as a
member or shareholder of such ULC, or exercise any rights of a member or
shareholder of such ULC, including the right to attend a meeting of such ULC or
vote the shares of such ULC.

11.8 Intercreditor Agreement. Each Lender hereby (a) consents to the
subordination of the Liens securing the Obligations on the terms set forth in
the ABL Intercreditor Agreement, (b) agrees that this Agreement and the other
Loan Documents, and the rights and remedies of the Agent and the Lenders
hereunder and thereunder, are subject to the terms of the ABL Intercreditor
Agreement (and to the extent any term of this Agreement or any other Loan
Document conflicts or is inconsistent with the terms hereof, the terms of the
ABL Intercreditor Agreement shall control), (c) agrees that it will be bound by
and will take no actions contrary to the provisions of the ABL Intercreditor
Agreement and (d) hereby authorizes and instructs the Agent to enter into the
Intercreditor Agreement and to subject the Liens securing the Obligations to the
provisions thereof.

[Signature Pages Follow]

 

135



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS:

THE TALBOTS, INC.

By:   /s/ Michael Scarpa Name:   Michael Scarpa Title:  
Chief Operating Officer & Chief Financial Officer

FEIN:

   

THE TALBOTS GROUP, LIMITED

PARTNERSHIP

By:   /s/ Michael Scarpa Name:   Michael Scarpa Title:   Vice President

FEIN:

   

TALBOTS CLASSICS FINANCE

COMPANY, INC.

By:   /s/ Richard T. O’Connell, Jr. Name:   Richard T. O’Connell, Jr. Title:  
Vice President

FEIN:

   



--------------------------------------------------------------------------------

 

BORROWER REPRESENTATIVE:

THE TALBOTS, INC.

By:   /s/ Michael Scarpa Name:   Michael Scarpa Title:  
Chief Operating Officer & Chief Financial Officer

Address for wire transfers:

       



--------------------------------------------------------------------------------

 

 

OTHER CREDIT PARTIES: TALBOTS CLASSICS, INC. By:   /s/ Richard T. O’Connell, Jr.
Name:   Richard T. O’Connell, Jr. Title:   Vice President FEIN:    

 

TALBOTS IMPORT, LLC By:   /s/ Richard T. O’Connell, Jr. Name:   Richard T.
O’Connell, Jr. Title:   Vice President FEIN:    

 

BIRCH POND REALTY CORPORATION By:   /s/ Richard T. O’Connell, Jr. Name:  
Richard T. O’Connell, Jr. Title:   Vice President FEIN:    



--------------------------------------------------------------------------------

 

OTHER CREDIT PARTIES (cont’d):

TALBOTS (CANADA), INC.

By:   /s/ Richard T. O’Connell, Jr. Name:   Richard T. O’Connell, Jr. Title:  
Vice President FEIN:    

 

TALBOTS (CANADA) CORPORATION

By:   /s/ Richard T. O’Connell, Jr. Name:   Richard T. O’Connell, Jr. Title:  
Vice President FEIN:    

 

Address for notices for all Credit Parties:

c/o The Talbots, Inc.

One Talbots Drive

Hingham, Massachusetts 02043

Attn: Chief Operating Officer & Chief

Financial Officer Facsimile: (781) 741-7771

 

With a copy to:

c/o The Talbots, Inc.

211 South Ridge Street

Rye Brook, NY 10573

Attn: General Counsel

Fascimile: (914) 934-9136



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Agent and as a Lender By:   /s/ Adam D. Salter Name:   Adam D.
Salter

Title:

  Managing Director

Address for Notices:

Wells Fargo Capital Finance

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Christian West

Phone: (617) 854-7263

Facsimile: (877) 474-3331

With a copy to:

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110

Attention: Kevin J. Simard, Esq.

Phone: (617) 248-4086

Facsimile: (617) 502-4086

Address for payments:

Wells Fargo Bank, National Association

420 Montgomery Street

San Francisco, California



--------------------------------------------------------------------------------

 

Tennenbaum Opportunities Fund VI,

LLC, as a Lender

By:   Tennenbaum Capital Partners, LLC Its:   Investment Manager

 

By:   /s/ Michael Leitner Name:   Michael Leitner Title:   Managing Partner

Address for Notices:

Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Asher Finci

Facsimile: (310) 899-4950



--------------------------------------------------------------------------------

 

 

1903 ONSHORE FUNDING, LLC, as a Lender

By:   GB Merchant Partners, LLC Its   Investment Manager

 

By:   /s/ Lawrence Klaff Name:   Lawrence Klaff Title:   Managing Director

Address for Notices:

Lisa Galeota, Director, Debt Investment Group

GB Merchant Partners

101 Huntington Avenue, 10th Floor

Boston, MA 02199

Phone: 617.422.6276

Facsimile: 617.210.7141

Email: lgaleota@gordonbrothers.com



--------------------------------------------------------------------------------

 

 

STONE TOWER CREDIT SOLUTIONS

MASTER FUND LTD., as Lender

By:   Stone Tower Fund Management LLC Its   Investment Advisor

 

By:   /s/ Michael W. DelPercio Name:   Michael W. DelPercio Title:   Authorized
Signatory

Address for Notices:

Stone Tower Credit Solutions Master Fund Ltd.

c/o The Bank of New York Mellon

601 Travis Street, 16th Floor

Houston, Texas 77002

Attn: Sutee Chobuathong

Phone: (713) 483-6372

Fascimile: (347) 577-8449



--------------------------------------------------------------------------------

EXHIBIT 2.1

TO

TERM LOAN AGREEMENT

CLOSING CHECKLIST

On file with the Agent.



--------------------------------------------------------------------------------

EXHIBIT 4.2(b)

TO

TERM LOAN AGREEMENT

FINANCIAL STATEMENT COMPLIANCE CERTIFICATE

Financial Statement Date:             , 20    

 

To: Wells Fargo Bank, National Association, as Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of February 16,
2012 (as amended, restated, extended, supplemented or otherwise modified in
accordance with the terms thereof, the “Loan Agreement”), among The Talbots,
Inc., a Delaware corporation (the “Company”), Talbots Classics Finance Company,
Inc., a Delaware corporation (“Talbots Finance”) and The Talbots Group, Limited
Partnership, a Massachusetts limited partnership (“Talbots Group,” and, together
with the Company and Talbots Finance, collectively, the “Borrowers”), each other
Credit Party that is a party thereto, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as administrative agent for
the Lenders (in such capacity and together with its successors and permitted
assigns, the “Agent”). All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
he/she is the [                    ] of the Company, and that, as such, he/she
is authorized to execute and deliver this Financial Statement Compliance
Certificate (this “Certificate”) to the Agent and each Lender on the behalf of
the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 4.1(a) of the Loan Agreement for the Fiscal Year of the Company ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 4.1(b) of the Loan Agreement for the Fiscal Quarter of the Company ended
as of the above date. Such financial statements are complete and correct and
fairly present, in all material respects, in accordance with GAAP, the financial
position and the results of operations of Borrowers and their Subsidiaries,
subject to normal year-end audit adjustments and the absence of footnote
disclosures.

[Use following paragraph 1 for fiscal month-end financial statements]

 

1  This certificate should be from the chief financial officer or treasurer of
the Borrower Representative, or any other officer having substantially the same
authority and responsibility.



--------------------------------------------------------------------------------

1. The Company has delivered the unaudited financial statements required by
Section 4.1(c) of the Loan Agreement for the Fiscal Month of the Company ended
as of the above date. Such financial statements are complete and correct and
fairly present, in all material respects, in accordance with GAAP, the financial
position and the results of operations of Borrowers and their Subsidiaries,
subject to normal year-end audit adjustments and the absence of footnote
disclosures.

2. The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the Borrowers and their Subsidiaries during the fiscal period
covered by such financial statements.

3. A review of the activities of the Borrowers and their Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Credit Parties
performed and observed all its obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each Credit
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Credit Parties contained in Article
III of the Loan Agreement and all representations and warranties of any Credit
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties which are already qualified or modified by
materiality in the text thereof) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties which are already qualified or modified by materiality in the
text thereof) as of such earlier date.

5. Attached hereto as Appendix I are reasonably detailed calculations necessary
to determine whether, at any time, Availability (without giving effect to the
Availability Block) at any time was less than an amount equal to the greater of
(A) the lesser of (a) ten percent (10.00%) of the commitments under the ABL
Credit Agreement then in effect and (b) ten percent (10.00%) of the Borrowing
Base (without giving effect to the Term Loan Push Down Reserve or the Term Loan
Reserve Amount), based upon the most recent Borrowing Base Certificate received
by Agent; and (B) the sum of (i) $17,500,000 plus (ii) upon the occurrence of a
Term Loan Trigger Event the Term Loan Reserve Amount.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
[            ] [    ], 20[    ].

 

THE TALBOTS, INC., as Borrower Representative By:     Name:   Title:  

[Signature Page to Financial Statement Compliance Certificate]



--------------------------------------------------------------------------------

APPENDIX I

Calculation of Availability



--------------------------------------------------------------------------------

EXHIBIT 11.1(a)

TO

TERM LOAN AGREEMENT

FORM OF ASSIGNMENT

This ASSIGNMENT, dated as of the Effective Date, is entered into between
                     (the “Assignor”) and                      (the “Assignee”).

The parties hereto hereby agree as follows:

 

Borrowers:

   The Talbots, Inc., a Delaware corporation, The Talbots Group, Limited
Partnership, a Massachusetts limited partnership and Talbots Classics Finance
Company, Inc., a Delaware corporation

Agent:

   Wells Fargo Bank, National Association, as administrative agent for the
Lenders referred to below (together with its successors and permitted assigns)

Loan Agreement:

   Term Loan Agreement, dated as of February 16, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time), among
the Borrowers, The Talbots, Inc., as Borrower Representative for itself and the
other Borrowers, each other Credit Party that is a party thereto, the financial
institutions from time to time party thereto as lenders (the “Lenders”) and the
Agent. Capitalized terms used herein without definition are used as defined in
the Loan Agreement.

[Trade Date:

               ,         ]2

Effective Date:

               ,         3

 

Assignor’s
Aggregate
Term Loan
Commitments
and/or Term
Loan
Outstanding

   Term Loan
FIFO
Commitment
assigned4      Percentage
assigned5     Term Loan
LIFO
Commitment
assigned      Percentage
assigned     Resulting
Assignor
Term Loan
FIFO
Commitment    Resulting
Assignee
Term Loan
FIFO
Commitment    Resulting
Assignor
Term Loan
LIFO
Commitment    Resulting
Assignee
Term Loan
LIFO
Commitment $                $                          .       %    $
                         .       %             $                $             
            .       %    $                          .       %            
$                $                          .       %    $                     
    .       %            

 

* In each case in the above chart where reference is made to the Aggregate Term
Loan Commitments, Term Loan FIFO Commitment, and Term Loan LIFO Commitment, to
the extent such commitments have expired as of the Effective Date, such terms
shall be deemed to refer to the Term Loans outstanding, LIFO Loans outstanding
and FIFO Loans outstanding, as applicable.

 

2  Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.

3  To be filled out by Agent upon entry in the Register.

4  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.

5  Set forth, to at least nine decimals, the Assigned Interest as a percentage
of the Aggregate Term Loan Commitment. This percentage is set forth for
informational purposes only and is not intended to be binding. The assignments
are based on the amounts assigned not on the percentages listed in this column.



--------------------------------------------------------------------------------

Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Loan Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).

Section 2. Representations, Warranties and Covenants of Assignors. Assignor (a)
represents and warrants to Assignee and the Agent that (i) it has full power and
authority, and has taken all actions necessary for it, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby, (ii) it
is the legal and beneficial owner of its Assigned Interest and that such
Assigned Interest is free and clear of any Lien and other adverse claims and
(iii) by executing, signing and delivering this assignment via ClearPar® or any
other electronic settlement system designated by the Agent, the Person signing,
executing and delivering this Assignment on behalf of the Assignor is an
authorized signatory for the Assignor and is authorized to execute, sign and
deliver this Assignment, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the Aggregate Term Loan
Commitments, the aggregate Term Loans outstanding, the percentage of the Term
Loans or percentage of Aggregate Term Loan Commitment represented by the amounts
assigned, any statements, representations and warranties made in or in
connection with any Loan Document or any other document or information furnished
pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral,
(c) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Note held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Agent exchange such Note for new Note(s) in accordance with Section 1.2
of the Loan Agreement.

Section 3. Representations, Warranties and Covenants of Assignees. Assignee (a)
represents and warrants to Assignor and the Agent that (i) it has full power and
authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is [not an Affiliate or an Approved Fund of a Lender] [an Affiliate or
an Approved Fund of             , a Lender]6 and (iii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest assigned to it hereunder and either Assignee or the Person exercising
discretion in making the decision for such assignment is experienced in
acquiring assets of such type, (iv) by executing, signing and delivering this
Assignment via [ClearPar® or any other] electronic settlement system designated
by the Agent, the Person signing, executing and delivering this Assignment on
behalf of the Assignor is an authorized signatory for the Assignor and is
authorized to execute, sign and deliver this Agreement, (b) appoints and
authorizes the Agent to take such action as administrative agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) shall perform in accordance with their terms all
obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions in taking or not taking any action under any Loan Document
independently and without reliance upon Agent, any Lender or any other
Indemnitee and based on such documents and information as it shall deem
appropriate at the time, (e) acknowledges and agrees that, as a Lender, it may
receive material non-public information and confidential information concerning
the Credit Parties and their Affiliates and their Stock and agrees to use such
information in accordance with Section 9.10 of the Loan Agreement, (f) specifies
as its lending

 

6  Delete as appropriate.



--------------------------------------------------------------------------------

office (and address(es) for notices) the offices at the addresses set forth
beneath its name on the signature page hereof, (g) shall pay to the Agent an
assignment fee in the amount of $3,500 to the extent such fee is required to be
paid under Section 9.9 of the Loan Agreement and (h) to the extent required
pursuant to Section 10.1(f) of the Loan Agreement, attaches two completed
originals of Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio
interest exemption certificate.

Section 4. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Loan Agreement, the Borrowers, this
Assignment (including its attachments, if any) will be delivered to the Agent
for its acceptance and recording in the Register. The effective date of this
Assignment (the “Effective Date”) shall be the later of (a) the acceptance of
this Assignment by the Agent and (b) the recording of this Assignment in the
Register. The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.

Section 5. Effect. As of the Effective Date (a) Assignee shall be a party to the
Loan Agreement and, to the extent provided in this Assignment, have the rights
and obligations of a Lender under the Loan Agreement and (b) Assignor shall, to
the extent provided in this Assignment, relinquish its rights (except those
surviving the payment in full of the Obligations) and be released from its
obligations under the Loan Documents other than those obligations relating to
events and circumstances occurring prior to the Effective Date.

Section 6. Distribution of Payments. On and after the Effective Date, the Agent
shall make all payments under the Loan Documents in respect of each Assigned
Interest (a) in the case of amounts accrued to but excluding the Effective Date,
to Assignor and (b) otherwise, to Assignee.

Section 7. Miscellaneous.

(a) The parties hereto, to the extent permitted by law, waive all right to trial
by jury in any action, suit, or proceeding arising out of, in connection with or
relating to, this Assignment and any other transaction contemplated hereby. This
waiver applies to any action, suit or proceeding whether sounding in tort,
contract or otherwise.

(b) On and after the Effective Date, this Assignment shall be binding upon, and
inure to the benefit of, the Assignor, Assignee, the Agent and their Related
Persons and their successors and assigns.

(c) This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York.

(d) This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

[NAME OF ASSIGNOR], as Assignor By:     Name:   Title:   [NAME OF ASSIGNEE], as
Assignee By:     Name:   Title:   Lending Office for Assignee: [Insert Address
(including contact name, fax number and e-mail address)]

[Signature Page to Assignment]



--------------------------------------------------------------------------------

 

ACCEPTED and AGREED
this      day of          20    : WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent By:     Name:   Title:   [THE TALBOTS, INC., as Borrower
Representative]7 By:     Name:   Title:  

 

7  Include only if required pursuant to Section 9.9 of the Loan Agreement.

[Signature Page to Assignment]



--------------------------------------------------------------------------------

EXHIBIT 11.1(b)

TO

TERM LOAN AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

 

LOGO [g303862sch94.jpg]



--------------------------------------------------------------------------------

EXHIBIT 11.1(c)

TO

TERM LOAN AGREEMENT

FORM OF NOTE

 

Lender: [NAME OF LENDER]

  New York, New York

Principal Amount: $            

                      , 20    

FOR VALUE RECEIVED, the undersigned, The Talbots, Inc., a Delaware corporation
(the “Company”), Talbots Classics Finance Company, Inc., a Delaware corporation
(“Talbots Finance”) and The Talbots Group, Limited Partnership, a Massachusetts
limited partnership (“Talbots Group,” and, together with the Company and Talbots
Finance, collectively, the “Borrowers”), hereby jointly and severally promise to
pay to the lender set forth above (the “Lender”) the principal amount set forth
above, or, if less, the aggregate unpaid principal amount of the Term Loans (as
defined in the Loan Agreement referred to below) of the Lender to the Borrowers,
payable at such times and in such amounts as are specified in the Loan
Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Term Loan Agreement, dated as of February 16, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among the Borrowers, the Company, as Borrower Representative
for itself and the other Borrowers, each other Credit Party that is a party
thereto, the Lender, the other financial institutions from time to time party
thereto as lenders and Wells Fargo Bank, National Association, as administrative
agent for the Lender and such other financial institutions (in such capacity and
together with its successors and permitted assigns, the “Agent”). Capitalized
terms used herein without definition are used as defined in the Loan Agreement.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Term Loans from the date made until such principal
amount is paid in full, payable at such times and at such interest rates as are
specified in the Loan Agreement. Demand, diligence, presentment, protest and
notice of non-payment and protest are hereby waived by the Borrowers.

Both principal and interest are payable in Dollars to the Agent at the address
set forth in the Loan Agreement, in immediately available funds.

The Loan Agreement, among other things, (a) provides for the making of a Term
Loan by the Lender to the Borrowers in an aggregate amount not to exceed at any
time outstanding the principal amount set forth above, the indebtedness of the
Borrowers resulting from such Term Loan being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Loan Agreement, including, without
limitation, Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury
Trial), 9.23 (Joint and Several) and 11.2 (Other Interpretive Provisions)
thereof.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

THE TALBOTS, INC. By:     Name:   Title:   TALBOTS CLASSICS FINANCE COMPANY,
INC. By:     Name:   Title:   THE TALBOTS GROUP, LIMITED PARTNERSHIP By:    
Name:   Title:  

[Signature Page to Note]